Exhibit 10.42












______________________________________________________________________


INTEREST SALE AGREEMENT




among




RHP WESTERN PORTFOLIO GROUP, LLC,
AMERICAN HOME PORTFOLIO GROUP, LLC,
AMC PORTFOLIO GROUP, LLC,
MHC PORTFOLIO IV, LLC,
each a Delaware limited liability company,


collectively, as Sellers,




and




BSREP II MH HOLDINGS LLC,
a Delaware limited liability company,


as Purchaser.


Covering:


Interests of Sellers in certain Delaware limited liability companies
_____________________________________________________________________






1







--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
Sale-Purchase
2
2.
Purchase Price; Adjustments
4
3.
Contracts
7
4.
Closing Date
8
5.
Violations
10
6.
Apportionments
11
7.
Closing Deliveries and Closing Conditions
19
8.
Title Insurance and Survey Matters
23
9.
Disposition of Downpayment
25
10.
Purchaser’s Default
25
11.
Representations
25
12.
Loan Assumptions
35
13.
Certain Tax Matters
38
14.
Condemnation and Destruction
41
15.
Escrow
42
16.
Closing Costs
44
17.
Sellers’ Covenants
45
18.
Contracts, Leasing and Other Matters
49
19.
Exculpation
50
20.
Sellers’ Default
51
21.
Condition of Premises
51
22.
Notices
55
23.
Entire Agreement
56
24.
Amendments
56
25.
No Waiver
56
26.
Successors and Assigns
56
27.
Partial Invalidity
56
28.
Paragraph Headings
57
29.
Governing Law
57
30.
Binding Effect
57
31.
No Recording or Lis Pendens
57
32.
Prevailing Party to Receive Attorneys’ Fees
57
33.
Brokers
57
34.
Confidentiality
58
35.
Repurchase Obligations Acknowledgment
59
36.
Multiple Interests and Sellers
62
37.
Survival/Representations and Warranties Insurance Policy
62
38.
Arbitration of Matters in Dispute
65
39.
Submission to Jurisdiction
66
40.
Waiver of Jury Trial
66
41.
Certain Definitions
66
42.
Intentionally Omitted
70
43.
No Third Party Beneficiaries
70
44.
Time of Performance
70
45.
Counterpart Execution; Execution by Facsimile Transmission/.PDF Format
70
46.
No Financing Contingency
70
47.
Ambiguities Not Construed Against Drafter
70
48.
No Special Relationship Between Sellers and Purchaser
71
49.
Provisions Pertaining to Snowbird Concessions Liquor License
71
50.
Release
71



i





--------------------------------------------------------------------------------





Exhibits
Exhibit
Description
 
 
A
List of Portfolio I Subsidiary Companies
B
Portfolio I Structure Chart
C
List of Portfolio II Subsidiary Companies
D
Portfolio II Structure Chart
E
List of Portfolio III Subsidiary Companies
F
Portfolio III Structure Chart
G
List of Portfolio IV Subsidiary Companies
H
Portfolio IV Structure Chart
I
List of Real Estate Owners and Properties
J
Manufactured Home Community Legal Descriptions
K
List of Management Agreements
L
List of Manufactured Homes, Recreational Vehicles and Mobile Homes
M
List of Existing Home Contracts
N
List of Existing Leases and Rent Rolls
O
List of Material Insurance Policies
P
List of Existing Contracts
Q
List of Existing Violations
R
Form of Assignment and Assumption of Interests
S
Form of FIRPTA Certification
T
Form of Certificate Regarding Seller’s Representations and Warranties
U
Form of Certificate Regarding Purchaser’s Representations and Warranties
V
List of Title Commitments
W
List of Surveys
X
List of Permitted Existing Title/Survey Matters
Y
Seller Disclosure Schedule
Z
List of Assumed Loan Documents
AA
Form of Guaranty
BB
List of Environmental Reports
CC
List of Recourse Notes Subject to Repurchase Guaranty Obligations
DD
Arbitration Provisions Relating to Material Adverse Effect
EE-1
List of Portfolio I Loans
EE-2
List of Portfolio II Loans
EE-3
List of Portfolio III Loans
EE-4
List of Portfolio IV Loans
FF
Portfolio II Pools Allocated Downpayment Amounts and Allocated Purchase Price
Amounts
GG
[Reserved]
HH
List of Non-Disregarded Entities
II
List of Subsidiary Companies Holding an Interest in a Corporation
JJ
List of Outstanding Principal Balances, Escrow and Reserves of Assumed Loans
KK
Outstanding Principal Balance of Home Contracts
LL
Reserves Under Repurchase Agreements







ii





--------------------------------------------------------------------------------






INTEREST SALE AGREEMENT


THIS INTEREST SALE AGREEMENT (this “Agreement”), is made as of this 7th day of
May, 2016 (the “Effective Date”), among RHP WESTERN PORTFOLIO GROUP, LLC, a
Delaware limited liability company (“Portfolio I Seller”), AMERICAN HOME
PORTFOLIO GROUP, LLC, a Delaware limited liability company (“Portfolio II
Seller”), AMC PORTFOLIO GROUP, LLC, a Delaware limited liability company
(“Portfolio III Seller”), and MHC PORTFOLIO IV, LLC, a Delaware limited
liability company (“Portfolio IV Seller”; together with Portfolio I Seller,
Portfolio II Seller and Portfolio III Seller, “Sellers” and each being, a
“Seller”), each having an office at c/o NorthStar Realty Finance Corp., 399 Park
Avenue, 18th Floor, New York, New York 10022, and BSREP II MH HOLDINGS LLC, a
Delaware limited liability company (“Purchaser”), having an office at 250 Vesey
Street, 15th Floor, New York, New York 10281.


W I T N E S S E T H:


WHEREAS, Portfolio I Seller is the sole member and owner of one hundred percent
(100%) of the membership interests (such interests, collectively, the “Portfolio
I Equity Interests”) of (i) RHP Venture Holdings, LLC, a Delaware limited
liability company (“RHP Venture Holdings”), (ii) Bayshore West, LLC, a Delaware
limited liability company (“Bayshore West”), and (iii) RHP Western Portfolio
Holdings-1, LLC, a Delaware limited liability company (“RHP Western Portfolio
Holdings”);    


WHEREAS, RHP Venture Holdings, Bayshore West and RHP Western Portfolio Holdings,
directly or indirectly, own one hundred percent (100%) of the beneficial
interests of the companies set forth on Exhibit A attached hereto and made a
part hereof (together with RHP Venture Holdings, Bayshore West and RHP Western
Portfolio Holdings, collectively, the “Portfolio I Subsidiary Companies”), as
shown on the structure chart attached hereto as Exhibit B;


WHEREAS, Portfolio II Seller is the sole member and owner of one hundred percent
(100%) of the membership interests (such interests, collectively, the “Portfolio
II Equity Interests”) of (i) Venture Holdings AHP, LLC, a Delaware limited
liability company (“Venture Holdings AHP”), (ii) Bayshore AHP, LLC, a Delaware
limited liability company (“Bayshore AHP”), and (iii) American Home Portfolio
Holdings, LLC, a Delaware limited liability company (“American Home Portfolio
Holdings”);


WHEREAS, Venture Holdings AHP, Bayshore AHP and American Home Portfolio
Holdings, directly or indirectly, own one hundred percent (100%) of the
beneficial interests of the companies set forth on Exhibit C attached hereto and
made a part hereof (together with Venture Holdings AHP, Bayshore AHP and
American Home Portfolio Holdings, collectively, the “Portfolio II Subsidiary
Companies”), as shown on the structure chart attached hereto as Exhibit D;


WHEREAS, Portfolio III Seller is the sole member and owner of one hundred
percent (100%) of the membership interests (such interests, collectively, the
“Portfolio III Equity Interests”) of (i) Venture Holdings AMC, LLC, a Delaware
limited liability company (“Venture Holdings AMC”), (ii) Bayshore AMC, LLC, a
Delaware limited liability company (“Bayshore AMC”), (iii) AMC Portfolio SPE-4,
LLC, a Delaware limited liability company (“AMC Portfolio SPE-4”), (iv) AMC
Portfolio SPE-5, LLC, a Delaware limited liability company (“AMC Portfolio
SPE-5”), (v) AMC Portfolio SPE-6, LLC, a Delaware limited liability company
(“AMC Portfolio SPE-6”), (vi) AMC Portfolio SPE-7, LLC, a Delaware limited
liability company (“AMC Portfolio SPE-7”; together with AMC Portfolio SPE-4, AMC
Portfolio SPE-5 and AMC Portfolio SPE-6, collectively, the “AMC Portfolio SPE
Entities”), and (vii) AMC Portfolio Holdings, LLC, a Delaware limited liability
company (“AMC Portfolio Holdings”);




1



--------------------------------------------------------------------------------





WHEREAS, Venture Holdings AMC, Bayshore AMC and AMC Portfolio Holdings, directly
or indirectly, own one hundred percent (100%) of the beneficial interests of the
companies set forth on Exhibit E attached hereto and made a part hereof
(together with Venture Holdings AMC, Bayshore AMC, AMC Portfolio Holdings and
the AMC Portfolio SPE Entities, collectively, the “Portfolio III Subsidiary
Companies”), as shown on the structure chart attached hereto as Exhibit F;


WHEREAS, Portfolio IV Seller is the sole member and owner of one hundred percent
(100%) of the membership interests (such interests, collectively, the “Portfolio
IV Equity Interests”; together with the Portfolio I Equity Interests, the
Portfolio II Equity Interests and the Portfolio III Equity Interests,
collectively, the “Interests”) of (i) Venture Holdings Portfolio IV, LLC, a
Delaware limited liability company (“Venture Holdings Portfolio IV”), (ii)
Bayshore Portfolio IV, LLC, a Delaware limited liability company (“Bayshore
Portfolio IV”), and (iii) Portfolio IV Holdings, LLC, a Delaware limited
liability company (“Portfolio IV Holdings”);


WHEREAS, Venture Holdings Portfolio IV, Bayshore Portfolio IV and Portfolio IV
Holdings, directly or indirectly, own one hundred percent (100%) of the
beneficial interests of the companies set forth on Exhibit G attached hereto and
made a part hereof (together with Venture Holdings Portfolio IV, Bayshore
Portfolio IV and Portfolio IV Holdings, collectively, the “Portfolio IV
Subsidiary Companies”), as shown on the structure chart attached hereto as
Exhibit H;


WHEREAS, each Subsidiary Company set forth on Exhibit I (collectively, the “Real
Estate Owners”, and each, a “Real Estate Owner”) is the owner of certain real
property commonly known by the name(s) set forth on Exhibit I under the column
heading “Property Name” (collectively, the “Real Properties”, and each, a “Real
Property”), set forth opposite the name of such Real Estate Owner on such
Exhibit I; and
    
WHEREAS, Purchaser and Sellers have agreed that Sellers shall each sell their
respective portions of the Interests to Purchaser, and Purchaser shall purchase
each Seller’s respective share of the Interests from such Seller, upon the terms
and provisions and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the mutual
receipt and legal sufficiency of which are hereby acknowledged, Sellers and
Purchaser hereby agree as follows:


1.    Sale-Purchase.


1.1    Each Seller agrees to sell and convey to Purchaser, and Purchaser agrees
to purchase from each Seller, upon the terms and conditions hereinafter set
forth, all of each Seller’s right, title and interest in and to the Interests,
free and clear of all liens, security interests, pledges and other encumbrances.
Without limiting the foregoing, the Subsidiary Companies’ assets to be
indirectly owned by Purchaser by virtue of the sale to Purchaser of the
Interests consists of all of the Subsidiary Companies’, direct and/or indirect,
right, title and interest in and to the following (collectively, the
“Premises”):


(a)    all those certain plots, pieces and parcels of land constituting
manufactured home communities (the “Manufactured Home Communities”), each
legally described in Exhibit J attached hereto and made a part hereof, together
with all easements, rights of way, privileges, appurtenances and other rights,
if any, pertaining thereto (collectively, the “Land”);


(b)    all manufactured home sites, recreational vehicle sites, mobile home
sites, buildings, structures and other improvements located on the Land and all
of the applicable Subsidiary


2



--------------------------------------------------------------------------------





Companies’ right, title and interest in and to any and all fixtures attached
thereto (collectively, the “Improvements”), to the extent any of same are owned
by any of the Subsidiary Companies;


(c)    all equipment, machinery, apparatus, appliances, and other articles of
personal property located on and used in connection with the operation of the
Improvements (collectively, the “Personal Property”), to the extent any of same
are owned by any of the Subsidiary Companies;


(d)    subject to Section 6.13, those certain manufactured homes, recreational
vehicles and/or mobile homes, as applicable, set forth on Exhibit L attached
hereto and made a part hereof and any manufactured homes, recreational vehicles
and/or mobile homes purchased by any of the Subsidiary Companies following the
Effective Date in accordance with this Agreement;


(e)    the installment sale contracts, promissory notes, recourse notes and
other similar instruments governing any sale and financing of manufactured homes
to the occupants of the manufactured home communities, each as set forth on
Exhibit M attached hereto and made a part hereof (as amended, modified, renewed
or extended as of the Effective Date in accordance with this Agreement,
collectively, the “Existing Home Contracts”), and all Home Contracts Amendments
and New Home Contracts (as such capitalized terms are hereinafter defined) (the
Existing Home Contracts, the Home Contracts Amendments and the New Home
Contracts are referred to herein, collectively, as the “Home Contracts”);    


(f)    subject to the terms of Section 3 of this Agreement, the Contracts (as
hereinafter defined);


(g)    subject to the terms hereof, all licenses, franchises, permits,
certificates of occupancy, authorizations and approvals used in or relating to
the ownership, occupancy or operation of any part of the Improvements
(collectively, the “Permits”);


(h)    the leases and occupancy agreements affecting the Land and/or the
Improvements (including, without limitation, with respect to manufactured homes,
recreational vehicles, mobile homes and/or vacant pads) described on Exhibit N
attached hereto and made a part hereof (as amended, modified, renewed or
extended as of the Effective Date, collectively, the “Existing Leases”), and all
Lease Amendments and New Leases (as such capitalized terms are hereinafter
defined) (the Existing Leases, the Lease Amendments and the New Leases are
referred to herein, collectively, as the “Leases”);


(i)    subject to the terms hereof, any and all rights, warranties and
guaranties pertaining to the Land, Improvements, Personal Property, Home
Contracts, Contracts, Permits and Leases; and


(j)    subject to the terms hereof, all of the interest of the applicable
Subsidiary Companies (without representation or warranty of any kind, type,
character or nature whatsoever) in the name of each of the Real Properties as it
relates, if at all, to the Real Property that such Subsidiary Company owns.


1.2    Excluded Property.


(a)    Notwithstanding the foregoing, the assets of the Subsidiary Companies
contemplated by this Agreement shall not include (w) trademarks, copyrights and
software owned or licensed


3



--------------------------------------------------------------------------------





by RHP Properties, Inc. (“RHP”), Newbury Management Company or their respective
affiliates (collectively, the “Excluded Property”), which Excluded Property is
expressly excluded from such conveyance, but any computer files or other
electronic files or data stored on any computer and relating to the management
or operation of the Real Properties shall be specifically included in such
conveyance, (x) any proprietary or confidential materials and any property owned
by tenants, and (y) any refund premiums due to any of the Subsidiary Companies
from the cancellation, following a Closing Date (as hereinafter defined), of any
insurance policies presently insuring the Premises if such insurance policies
are being cancelled on the Closing Date, and Purchaser shall use reasonable
efforts to cooperate, at no cost or expense to Purchaser, with each Seller in
canceling said insurance policies as of the applicable Closing Date and
arranging for said refund premiums to be sent directly to each applicable
Seller, and to the extent such premiums are paid to a Subsidiary Company or
Purchaser after Closing, then Purchaser shall cause such premiums to be promptly
paid to Seller (and such obligation shall survive the Closing). If any insurance
policies are not so cancelled, then Seller shall receive a credit to the
Unadjusted Purchase Price equal to the prepaid premiums of any such insurance
policies that are applicable to the period after the Closing.


(b)    In addition to, and without limitation of the foregoing, Purchaser
acknowledges that the purchase of the Interests by Purchaser shall not entitle
Purchaser or any other party to use, and Purchaser and its affiliates shall not
use, the name “RHP” (without the consent of RHP) or “NorthStar” (without the
consent of NorthStar or its affiliates) or any derivative thereof, or any logos,
trademarks or servicemarks associated therewith. Promptly following each Closing
(as hereinafter defined), Purchaser shall remove from each Real Property any
signage bearing the name “RHP” (unless otherwise consented to by RHP) or
“NorthStar” (unless otherwise consented to by NorthStar).


(c)    For the avoidance of doubt and notwithstanding anything to the contrary
set forth in this Agreement, the parties hereto acknowledge and agree that (i)
Portfolio IV Seller is the sole member and owner of one hundred percent (100%)
of the membership interests (such interests, the “Creekside (NC) MHC Interests”)
of Creekside (NC) MHC, LLC, a Delaware limited liability company (“Creekside
(NC) MHC”), (ii) the Creekside (NC) MHC Interests are expressly excluded from
the transactions contemplated herein and do not form a part of the Portfolio IV
Equity Interests and (iii) Portfolio IV Seller is not selling, transferring,
assigning or otherwise conveying to Purchaser, and Purchaser is not purchasing
or otherwise acquiring from Portfolio IV Seller, the Creekside (NC) MHC
Interests (or Creekside (NC) MHC’s interests in certain real property located at
400 Stoney Creek Drive, Reidsville, North Carolina and commonly known as
“Creekside Manufactured Housing Community”).


(d)    The provisions of this Section 1.2 shall survive each Closing.


1.3    All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in Section 14, Section 35 or Section
41, as applicable.


2.    Purchase Price; Adjustments.


Subject to Section 6 of this Agreement, the purchase price for the Interests
(the “Unadjusted Purchase Price”) is Two Billion Thirty-Five Million and 00/100
Dollars ($2,035,000,000.00), payable as follows:


2.1    (a)    By no later than 5:00 p.m. (New York time) on May 9, 2016 (the
“Deposit Delivery Deadline”), Purchaser shall deliver the amount of Fifty
Million and 00/100 Dollars ($50,000,000.00) (the “Deposit”), by wire transfer of
immediately available federal funds to the order of Commonwealth Land Title
Insurance Company (in such capacity, “Escrow Agent”), receipt of which shall be
promptly acknowledged by Escrow Agent and the Deposit shall be held by Escrow
Agent in escrow pursuant to the


4



--------------------------------------------------------------------------------





provisions of Section 15 of this Agreement. Purchaser acknowledges and agrees
that time shall be of the essence with respect to Purchaser’s obligation to
deliver the Deposit. As used herein, “Downpayment” shall mean the Deposit
together with all interest accrued thereon (it being acknowledged and agreed,
for the avoidance of doubt, that all references to the Downpayment in this
Agreement (including, without limitation, all such references in Section 15
hereof) shall refer to the entire Downpayment if only a single Closing shall
occur, or to the aggregate of the applicable remaining portions thereof (as
described below in Section 2.1(b)) if more than one Closing shall occur). It
shall be a condition precedent to the effectiveness of this Agreement that
Purchaser timely deliver to Escrow Agent the Deposit. If the Deposit is not
received by Escrow Agent on or prior to the Deposit Delivery Deadline (time
being of the essence), then this Agreement shall automatically terminate and
shall be deemed null and void in all respects. The Downpayment shall
automatically become nonrefundable for all purposes in this Agreement upon the
Effective Date, unless Purchaser terminates this Agreement in accordance with
the express provisions of this Agreement and Purchaser is entitled to the return
of the Downpayment in accordance with the express provisions of Section 9 of
this Agreement.


(b)    Sellers and Purchaser acknowledge and agree that, in the event that the
transactions contemplated herein are consummated in a single Closing, then the
entire Downpayment shall be applied to the Unadjusted Purchase Price. In the
event that the sale of the Interests to Purchaser is not consummated pursuant to
a single Closing, then, for each Closing of a sale of a Component of the
Interests (as hereinafter defined) other than the Closing of the sale of the
last remaining Component of the Interests (such Closing, the “Final Closing”),
ninety-five percent (95%) of the amount of each applicable Allocated Downpayment
Amount (as hereinafter defined) shall be applied at the applicable Closing to
the portion of the Unadjusted Purchase Price allocated to such Component of the
Interests as set forth in Section 2.3 below and each remaining portion of the
Downpayment shall continue to be held by Escrow Agent in escrow pursuant to the
provisions of Section 15 of this Agreement to be applied to the allocated
portion of the Unadjusted Purchase Price to be paid at the applicable subsequent
Closing for the sale of the then unsold applicable Component of the Interests.
At the Final Closing, the remaining five (5%) portion of each Allocated
Downpayment Amount (in the aggregate, such amount, the “Allocated Downpayment
Amount Remainder”) held by Escrow Agent in escrow from the prior Closings as
provided for above, together with one hundred percent (100%) of the Allocated
Downpayment Amount applicable to the Component of the Interests that is the
subject of the Final Closing, shall be applied at such final Closing to the
portion of the Unadjusted Purchase Price allocated to such Component of the
Interests. For purposes of this Agreement, in the event that the sale of the
Interests to Purchaser is not consummated pursuant to a single Closing, then the
Downpayment shall be allocated as follows: (i) Nine Million Eight Hundred
Seventy Eight Thousand Seven Hundred Ninety Six and 00/100 Dollars
($9,878,796.00) of the Downpayment shall be allocated to the Closing of the sale
of the Portfolio I Equity Interests (the “Portfolio I Allocated Downpayment”);
(ii) Twenty Four Million Five Hundred Eighty Nine Thousand Six Hundred Seven and
00/100 Dollars ($24,589,607.00) of the Downpayment shall be allocated to the
Closing of the sale of the Portfolio II Equity Interests (the “Portfolio II
Allocated Downpayment”) and the Portfolio II Allocated Downpayment shall be
further allocated among the Portfolio II Pools (as hereinafter defined) (each, a
“Portfolio II Pools Allocated Downpayment”) as set forth on Exhibit FF attached
hereto and made a part hereof; (iii) Twelve Million Forty Three Thousand Seventy
One and 00/100 Dollars ($12,043,071.00) of the Downpayment shall be allocated to
the Closing of the sale of the Portfolio III Equity Interests (the “Portfolio
III Allocated Downpayment”); and (iv) Three Million Four Hundred Eighty Eight
Thousand Five Hundred Twenty Six and 00/100 Dollars ($3,488,526.00) of the
Downpayment shall be allocated to the Closing of the sale of the Portfolio IV
Equity Interests (the “Portfolio IV Allocated Downpayment”). For purposes of
this Agreement, each of the Portfolio I Allocated Downpayment, Portfolio II
Allocated Downpayment, Portfolio III Allocated Downpayment and Portfolio IV
Allocated Downpayment shall, individually, also be referred to as an “Allocated
Downpayment Amount”.


5



--------------------------------------------------------------------------------





2.2    As further set forth in Section 12 below, in connection with Purchaser’s
acquisition of the Interests, Purchaser is required to assume all of the Assumed
Loans and the Assumed Loan Documents. In connection therewith, on the applicable
Closing Date, Purchaser shall receive a credit against the Unadjusted Purchase
Price in an amount equal to: (i) with respect to the Closing of the sale of the
Portfolio I Equity Interests (such Closing, the “Portfolio I Equity Interests
Closing”), the outstanding principal balance of the Portfolio I Loans as of such
Closing Date (such amount, the “Portfolio I Assumed Loan Amount”); (ii) (a) with
respect to the Closing of the sale of all of the Portfolio II Equity Interests
in a single Closing (such Closing, the “Portfolio II Equity Interests Complete
Closing”), the outstanding principal balance of the Portfolio II Loans as of
such Closing Date (such amount, the “Portfolio II Complete Assumed Loan Amount”)
and (b) with respect to the Closing of the sale of all of the Portfolio II
Equity Interests in more than one Closing in accordance with Section 4.2 below
(each such Closing, a “Portfolio II Equity Interests Partial Closing”), the
outstanding principal balance of the Portfolio II Loans being assumed as of each
such Closing Date (each such amount, a “Portfolio II Partial Assumed Loan
Amount”); (iii) with respect to the Portfolio III Equity Interests Closing (such
Closing, the “Portfolio III Equity Interests Closing”), the outstanding
principal balance of the Portfolio III Loans as of such Closing Date (such
amount, the “Portfolio III Assumed Loan Amount”); and (iv) with respect to the
Portfolio IV Equity Interests Closing (such Closing, the “Portfolio IV Equity
Interests Closing”), the outstanding principal balance of the Portfolio IV Loans
as of such Closing Date (such amount, the “Portfolio IV Assumed Loan Amount”).


2.3    (a)    On the applicable Closing Date, Purchaser shall pay to the
applicable Seller an amount equal to the following:


(i)     with respect to the Portfolio I Equity Interests Closing, the Portfolio
I Allocated Purchase Price (as hereinafter defined) less the sum of (x) (I) if
the sale of all of the Interests shall close concurrently in a single Closing,
the Portfolio I Allocated Downpayment, (II) if there is more than one Closing
and the Portfolio I Equity Interests Closing is not the Final Closing, ninety
five percent (95%) of the Portfolio I Allocated Downpayment or (III) if there is
more than one Closing and the Portfolio I Equity Interests Closing is the Final
Closing, the Portfolio I Allocated Downpayment together with the Allocated
Downpayment Amount Remainder, and (y) the Portfolio I Assumed Loan Amount (such
funds, the “Portfolio I Closing Funds”);


(ii)     with respect to the Portfolio II Equity Interests Closing, the
Portfolio II Allocated Purchase Price (as hereinafter defined) or the Portfolio
II Loan Pools Allocated Purchase Price (as hereinafter defined), as applicable,
less the sum of (x) (I) if the sale of all of the Interests shall close
concurrently in a single Closing, the Portfolio II Allocated Downpayment, or
(II) (A) if there is more than one Closing and the sale of all of the Portfolio
II Equity Interests shall occur in a single Closing, ninety five percent (95%)
of the Portfolio II Allocated Downpayment, (B) if there is more than one Closing
and the sale of the Portfolio II Equity Interests shall occur in more than a
single Closing in accordance with Section 4.2 below, ninety five percent (95%)
of the Portfolio II Pools Allocated Downpayment applicable to the Portfolio II
Pools that are the subject of each applicable Closing or (C) if there is more
than one Closing and a Portfolio II Equity Interests Partial Closing is the
Final Closing, the Portfolio II Pools Allocated Downpayment applicable to the
Portfolio II Pools that are the subject of the Final Closing, as applicable,
together with the Allocated Downpayment Amount Remainder, and (y) the Portfolio
II Complete Assumed Loan Amount or the Portfolio II Partial Assumed Loan Amount,
as applicable (such funds, the “Portfolio II Closing Funds”);


(iii)     with respect to the Portfolio III Equity Interests Closing, the
Portfolio III Allocated Purchase Price (as hereinafter defined) less the sum of
(x) (I) if the sale of all of the Interests shall close concurrently in a single
Closing, the Portfolio III Allocated Downpayment, (II) if there is more than one
Closing and the Portfolio III Equity Interests Closing is not the Final Closing,
ninety five


6



--------------------------------------------------------------------------------





percent (95%) of the Portfolio III Allocated Downpayment or (III) if there is
more than one Closing and the Portfolio III Equity Interests Closing is the
Final Closing, the Portfolio III Allocated Downpayment together with the
Allocated Downpayment Amount Remainder, and (y) the Portfolio III Assumed Loan
Amount (such funds, the “Portfolio III Closing Funds”); and


(iv)     with respect to the Portfolio IV Equity Interests Closing, the
Portfolio IV Allocated Purchase Price (as hereinafter defined) less the sum of
(x) (I) if the sale of all of the Interests shall close concurrently in a single
Closing, the Portfolio IV Allocated Downpayment, (II) if there is more than one
Closing and the Portfolio IV Equity Interests Closing is not the Final Closing,
ninety five percent (95%) of the Portfolio IV Allocated Downpayment or (III) if
there is more than one Closing and the Portfolio IV Equity Interests Closing is
the Final Closing, the Portfolio IV Allocated Downpayment together with the
Allocated Downpayment Amount Remainder, and (y) the Portfolio IV Assumed Loan
Amount (such funds, the “Portfolio IV Closing Funds”),


in each such case, as adjusted for prorations, apportionments, credits and other
adjustments as herein provided (and referred to herein following such
prorations, apportionments, credits and other adjustments, as applicable, as the
“Purchase Price”), by wire transfer of immediately available federal funds to an
account or accounts designated by the applicable Seller.


(b)    Sellers and Purchaser acknowledge and agree that the Unadjusted Purchase
Price shall be allocated among the Portfolio I Equity Interests, the Portfolio
II Equity Interests, the Portfolio III Equity Interests and the Portfolio IV
Equity Interests in the following manner: (i) Four Hundred Two Million Sixty
Seven Thousand and 00/100 Dollars ($402,067,000.00) of the Unadjusted Purchase
Price shall be allocated to the Portfolio I Equity Interests Closing (the
“Portfolio I Allocated Purchase Price”); (ii) One Billion Seven Hundred Ninety
Seven Thousand and 00/100 Dollars ($1,000,797,000.00) of the Unadjusted Purchase
Price shall be allocated to the Portfolio II Equity Interests Closing (the
“Portfolio II Allocated Purchase Price”) and the Portfolio II Allocated Purchase
Price shall be further allocated among the Portfolio II Pools as set forth on
Exhibit FF attached hereto and made a part hereof (the “Portfolio II Loan Pools
Allocated Purchase Price”); (iii) Four Hundred Ninety Million One Hundred Fifty
Three Thousand and 00/100 Dollars ($490,153,000.00) of the Unadjusted Purchase
Price shall be allocated to the Portfolio III Equity Interests Closing (the
“Portfolio III Allocated Purchase Price”); and (iv) One Hundred Forty One
Million Nine Hundred Eighty Three Thousand and 00/100 Dollars ($141,983,000.00)
of the Unadjusted Purchase Price shall be allocated to the Portfolio IV Equity
Interests Closing (the “Portfolio IV Allocated Purchase Price”). In addition,
the Unadjusted Purchase Price shall be allocated among the various Real
Properties encumbered by the Assumed Loans in accordance with Exhibit FF.


2.4    Purchaser and the Escrow Agent, as applicable, shall be entitled to
deduct and withhold from amounts otherwise payable under this Agreement, all
amounts as are required to be deducted or withheld from such amounts under the
Code, the rules and regulations promulgated thereunder, or any other provision
of U.S. federal, state, local or non-U.S. Tax or other laws. Any such withheld
amounts (i) shall be timely paid or remitted to the applicable Governmental
Authority and (ii) treated for all purposes of this Agreement as having been
paid to the Person in respect of which such deduction or withholding was made.


3.    Contracts.
Purchaser acknowledges that Sellers have disclosed to Purchaser that certain of
the Subsidiary Companies are a party to the contracts and agreements regarding
the assets of the Subsidiary Companies, including, without limitation, the
Premises, described on Exhibit P attached hereto and made a part hereof (as
amended, modified, renewed or extended as of the Effective Date, the “Existing
Contracts”). Subject to


7



--------------------------------------------------------------------------------





the terms and provisions of Section 7.1(h), at the applicable Closing, by virtue
of Purchaser’s acquisition of the Interests, Purchaser shall indirectly assume
all of the Subsidiary Companies’ obligations under the Existing Contracts, the
Contract Amendments (as hereinafter defined) and the New Contracts (as
hereinafter defined) to which the Subsidiary Companies are then a party (the
Existing Contracts, the Contract Amendments and the New Contracts are referred
to herein, collectively, as the “Contracts”). If any required approval for the
transfer of the Interests under any Contract is not obtained by the applicable
Closing Date, then the applicable Subsidiary Companies shall nonetheless remain
a party to such Contract, such Contract shall not terminate and the parties
shall nevertheless proceed to the applicable Closing. Purchaser agrees that the
failure of Sellers to obtain any such consent to the transfer of the Interests
shall not constitute a default by Sellers hereunder, constitute a failure of a
condition precedent in favor of Purchaser or grant Purchaser any right or remedy
whatsoever.


4.    Closing Date.


4.1    The closing of the transactions contemplated hereunder (the “Closing”)
shall occur on the later to occur (but no later than the Outside Closing Date)
of (x) the date that is ninety (90) days after the Effective Date and (y) the
date that is twelve (12) Business Days after the last condition to Closing set
forth in Sections 7.3 and 7.4 has been fulfilled or waived in accordance
herewith (other than any such conditions that by their terms cannot be satisfied
until the Closing Date, which conditions shall be required to be so satisfied or
waived on the Closing Date) (such date, as it may be adjourned pursuant to this
Agreement, the “Scheduled Closing Date”; and the actual date of the Closing, the
“Closing Date”), and shall take place by means of an escrow closing through
Escrow Agent, or at the offices of Sellers’ counsel, Duval & Stachenfeld LLP,
located at 555 Madison Avenue, 6th Floor, New York, New York 10022; provided
that (A) Sellers shall have the adjournment rights provided in Section 8.2, (B)
the Closing Date may be automatically adjourned in accordance with the
provisions of Section 44 or Exhibit DD (C) Purchaser and each Seller shall have
a one-time right with respect to each Closing, by delivering written notice to
the other party at least two (2) Business Days prior to the then Scheduled
Closing Date, to adjourn such Closing to a date no later than ten (10) Business
Days from such Scheduled Closing Date, and (D) unless otherwise agreed in
writing by the parties hereto, the Closing Date may not be extended beyond (and
this Agreement shall terminate in accordance with the terms hereof on) September
30, 2016 (the “Outside Closing Date”); provided, however, (1) each Seller and
Purchaser shall have the right to extend the Outside Closing Date up to four (4)
times, each for a period of thirty (30) days, by delivering written notice to
the other party at least two (2) Business Days prior to the then Outside Closing
Date; provided, that, in no event shall the Outside Closing Date be extended
beyond the date that is one hundred twenty (120) days in the aggregate for all
extensions under this clause (1) after the initial Outside Closing Date, (2) the
Outside Closing Date may be automatically adjourned in accordance with the
provisions of Section 44 or Exhibit DD, and (3) the Outside Closing Date may be
further extended by a Seller pursuant to and in accordance with the provisions
of Section 8.2 (in which event the Outside Closing Date shall be the last date
on which such adjournment period expires). Notwithstanding the foregoing,
Sellers and Purchaser acknowledge that the Loan Assumption Condition (as
hereinafter defined) may not be satisfied such that all Assumed Loans are
capable of being consummated in a single Closing and therefore desire, subject
to Section 4.2 and the satisfaction or waiver of the closing conditions set
forth in Sections 7.3 and 7.4 with respect to such Component of the Interests,
to provide for two or more separate Closings, as applicable for each Assumed
Loan and the corresponding Component of the Interests applicable thereto, to
occur sequentially as the Loan Assumption Condition is satisfied with respect to
each Assumed Loan (and the “Scheduled Closing Date” and “Closing Date” defined
above shall apply with respect to each such Closing); provided that, (x) (i) the
Portfolio II Equity Interests or (ii) if elected by Sellers in accordance with
Section 4.2, a portion of the Portfolio II Equity Interests having an aggregate
allocated purchase price equal to at least seventy five percent (75%) of the
Portfolio II Allocated Purchase Price and (y) either the Portfolio I Equity
Interests or the Portfolio III Equity Interests are acquired


8



--------------------------------------------------------------------------------





by Purchaser in the first Closing in accordance with Section 4.2 of this
Agreement. For the avoidance of doubt, if the Closing of the sale of all of the
Interests and assumption of all of the Assumed Loans does not occur in a single
Closing, then, other than with respect to the Component of the Interests and the
corresponding Assumed Loans that closed on the first Closing Date (if any), each
separate Closing of the remaining Component of the Interests and corresponding
Assumed Loans shall occur on the date which is twelve (12) Business Days after
the last condition to Closing set forth in Sections 7.3 and 7.4 has been
fulfilled or waived in accordance herewith with respect to such Component of the
Interests (other than any such conditions that by their terms cannot be
satisfied until the Closing Date, which conditions shall be required to be so
satisfied or waived on the Closing Date).


4.2    (a)    Notwithstanding the foregoing or anything to the contrary set
forth in this Agreement (but subject in all respects to Section 4.3 below), (A)
in no event shall any Closing contemplated in this Agreement occur prior to the
contemporaneous occurrence of the Portfolio II Equity Interests Closing and
either (x) the Portfolio I Equity Interests Closing or (y) the Portfolio III
Equity Interests Closing (collectively, as the case may be, the “First Equity
Interest Closing”), which First Equity Interest Closing shall occur following
the satisfaction or waiver of the closing conditions set forth in Sections 7.3
and 7.4 (other than any such conditions that by their terms cannot be satisfied
until the Closing Date, which conditions shall be required to be so satisfied or
waived on the Closing Date); provided, however, in the event that the conditions
precedent to (A) either (x) the Portfolio I Equity Interests Closing or (y) the
Portfolio III Equity Interests Closing have been satisfied or waived in
accordance with the terms and provisions of this Agreement and (B) the Closing
for a portion of the Portfolio II Equity Interests having an aggregate allocated
purchase price equal to at least seventy five percent (75%) of the Portfolio II
Allocated Purchase Price have been satisfied or waived in accordance with the
terms and provisions of this Agreement (collectively, as the case may be, the
“Sellers-Elected First Equity Interest Closing”), then, in such case, Sellers
(in their respective sole discretion) shall have the right to elect (the “First
Equity Interest Closing Election”) to cause the Sellers-Elected First Equity
Interest Closing to occur (it being acknowledged and agreed that (i) for
purposes of this Agreement, the occurrence of the Sellers-Elected First Equity
Interest Closing shall constitute the First Equity Interest Closing for all
purposes under this Agreement, (ii) if Purchaser bears any incremental cost as a
result of such election or the steps required to effectuate such election,
Seller shall reimburse Purchaser for such cost and (iii) the First Equity
Interest Closing Election shall not cause any Subsidiary Company being acquired
by Purchaser at the First Equity Interest Closing to incur any additional
liability arising from such First Equity Interest Closing Election); and (B)
upon the occurrence of the First Equity Interest Closing in accordance with this
Section 4.2, any subsequent Closing contemplated hereunder (including, without
limitation, the Closing of each Portfolio II Pool that was not a part of the
First Equity Interest Closing) shall be permitted to occur in any order upon the
satisfaction of all of the conditions precedent (including, without limitation,
the applicable Loan Assumption Condition) applicable thereto.


(b)    With respect to each Portfolio II Pool that was not a part of the First
Equity Interest Closing (each, a “Remaining Portfolio II Pool”), Sellers and
Purchaser acknowledge and agree that upon the satisfaction or waiver in
accordance with the terms and provisions of this Agreement of all of the
conditions precedent applicable to the Closing of a Remaining Portfolio II Pool,
then Portfolio II Seller and Purchaser shall proceed to close such Remaining
Portfolio II Pool on the date which is twelve (12) Business Days after the date
upon which the last condition to Closing set forth in Sections 7.3 and 7.4 has
been fulfilled or waived in accordance herewith (other than any such conditions
that by their terms cannot be satisfied until the Closing Date, which conditions
shall be required to be so satisfied or waived on the Closing Date).


(c)    Purchaser and Sellers acknowledge and agree that in the event that
Sellers exercise the First Equity Interest Closing Election, then, in such case,
the following shall apply: (i) Bayshore AHP and American Home Portfolio Holdings
shall be deemed the “Seller” for purposes of such Closing


9



--------------------------------------------------------------------------------





solely with respect to effectuating the transfer of the Portfolio II Equity
Interests under this Agreement (it being understood that American Home Portfolio
Group LLC shall remain the Seller for all other purposes under this Agreement,
including with respect to any obligation owed to Purchaser under this Agreement)
and the “Portfolio II Equity Interests” shall be deemed to refer to (x) the
interests of Bayshore AHP in the applicable Subsidiary Companies owning homes
located on such real property that are the subject of such Closing and (y) the
interests of American Home Portfolio Holdings in the applicable Subsidiary
Companies owning the Real Property that is the subject of such Closing; (ii)
Venture Holdings AHP shall transfer to Purchaser or an entity designated by
Purchaser all of the applicable Home Contracts and homes pertaining to the
Portfolio II Equity Interests that are the subject of such Closing; (iii)
Bayshore AHP shall transfer to Purchaser or an entity designated by Purchaser
all of the applicable homes pertaining to the Portfolio II Equity Interests that
are the subject of such Closing; and (iv) the parties shall reasonably cooperate
with one another to facilitate the conveyance of the applicable Portfolio II
Pools to Purchaser in accordance with the foregoing (provided that (i) if
Purchaser bears any incremental cost as a result of Seller exercising the
Sellers Elected First Equity Interest Closing or the steps required to
effectuate such election, Seller shall reimburse Purchaser for such cost and
(ii) the First Equity Interest Closing Election shall not cause any Subsidiary
Company being acquired by Purchaser at the First Equity Interest Closing to
incur any additional liability arising from such First Equity Interest Closing
Election). Subsequent to the Sellers-Elected First Equity Interest Closing, any
Closing with respect to a Remaining Portfolio II Pool shall be structured
between the applicable parties hereto in the same manner as provided in the
preceding sentence.


4.3    Notwithstanding anything to the contrary contained herein, if at any time
there is an Allocated Portfolio MAE (as hereinafter defined), then Purchaser
shall not have the right to terminate this Agreement (in its entirety or with
respect to the then remaining Component of the Interests to which the Allocated
Portfolio MAE applies), and the Closing of the sale of all of the then remaining
Component of the Interests and assumption of all of the then remaining Assumed
Loans shall occur in a single Closing, upon the satisfaction or waiver of the
closing conditions set forth in Sections 7.3 and 7.4 with respect to all of the
then remaining Component of the Interests, and Purchaser shall only have the
right to terminate this Agreement in its entirety at such single Closing if
there exists an Aggregate Material Adverse Effect (as hereinafter defined).  If
Purchaser elects to proceed with a Closing for a Component of the Interests
where an Allocated Portfolio MAE occurs with respect to a Component of the
Interests, then the Allocated Portfolio MAE for the remaining Component of the
Interests shall not be reduced, altered or otherwise modified by any such excess
in the Allocated Portfolio MAE for such Component of the Interests.


5.    Violations.


Purchaser shall acquire the Interests with the applicable Subsidiary Companies
holding title to the Premises subject to all violations of law or municipal
ordinances, regulations, orders, or requirements issued by the departments of
buildings, fire, labor, health or other federal, state, county, municipal or
other departments and governmental agencies having jurisdiction against or
affecting the Premises, and any outstanding work orders, whether any of the
foregoing are outstanding as of the Effective Date (each, an “Existing
Violation”) or noticed after the Effective Date (each, a “New Violation”;
together with the Existing Violations, the “Violations”). Purchaser shall not,
without first obtaining the prior written consent of Sellers, request that any
Governmental Authority inspect or otherwise evaluate the condition of the
Premises (or any part thereof) in respect of the existence of Violations,
provided that the foregoing shall not prohibit Purchaser from making customary
inquiries of Governmental Authorities as to whether Violations have been noticed
by any such Governmental Authorities. Purchaser (i) acknowledges that Sellers
have disclosed to Purchaser and/or Purchaser is otherwise aware of the existence
of the matters listed on Exhibit Q attached hereto and made a part hereof, (ii)
agrees that same constitute Existing Violations for purposes of this Section 5,
and (iii) acknowledges that Sellers have not made any representation regarding
such Existing Violations nor


10



--------------------------------------------------------------------------------





made any representation that such matters constitute all Existing Violations.
Notwithstanding the foregoing, at Closing, the applicable Seller shall pay all
fines, interest and penalties assessed against the Premises as of the Closing
Date for the Existing Violations and New Violations issued, noted or of record,
but solely to the extent such fines, interest and penalties exceed $25,000 in
the aggregate.


6.    Apportionments.


6.1    All prorations and other adjustments described in this Section 6 shall be
made at the Closing between the applicable Seller and Purchaser at such Closing
based on the closing statement or settlement statement (“Closing Statement”)
prepared by the applicable Seller and delivered to the Purchaser in accordance
with Section 6.16. The net amount of credits to the Purchaser and the Sellers
for Proration Items, as reflected on the Closing Statement, shall result in an
increase or decrease of the Unadjusted Purchase Price with respect to each
Closing. All prorations and other adjustments made pursuant to this Section 6
shall be made without duplication whatsoever.


6.2    The parties hereto agree that the following (including all proration
items set forth in this Section 6 (other than Section 6.13), the “Proration
Items”) shall be apportioned between the applicable Seller and Purchaser at each
Closing (to the extent applicable thereto), as of 11:59 P.M. of the day
immediately preceding the applicable Closing Date (the “Adjustment Time”) on the
basis of the actual number of days of the month that shall have elapsed as of
the applicable Closing Date and based upon the actual number of days in the
month and a 365 day year, and the net aggregate amount thereof either shall be
paid by Purchaser to the applicable Seller or credited to Purchaser towards the
Unadjusted Purchase Price, as the case may be, at such Closing:


(a)    Real property taxes and assessments (including, without limitation, any
assessments relating to Permitted Title/Survey Matters (as hereinafter defined),
business improvement district assessments or similar charges), personal property
taxes, water rates and charges, and sewer taxes, in each case, not otherwise
payable directly to the applicable taxing authority by any tenant under a Lease.


(b)    Subject to Section 6.7, if and to the extent applicable, fixed, base,
escalation, storage charges, additional and percentage rent, parking charges,
storage charges and all other charges under the Leases (including, without
limitation, electricity and utility surcharges, administrative fees in
connection with security deposits held by Seller under the Leases, pass-through
payments due from tenants for trash collection and other services and cleaning
fees, redecorating fees, amenity fees and pet fees), if, as and when collected
(all of the foregoing being collectively referred to as “Rents”).


(c)    Charges under the Contracts, other than Contracts related to the
provision of cable services at any of the Real Properties which required payment
of a single initial installment thereunder (which, for the avoidance of doubt,
the parties acknowledge and agree shall not be apportioned under this Section 6
and any amounts previously paid thereunder shall be the sole property of
Sellers).


(d)    Taxes not otherwise payable directly to the applicable taxing authority
by any tenant under a Lease.


(e)    Annual license, permit, franchise and inspection fees.


(f)    Deposits, if any, on account with utility companies servicing the
Premises and any reimbursements for utility fees.


11



--------------------------------------------------------------------------------





(g)    Amounts held in the Repurchase Agreement Reserves (as hereinafter
defined), which shall be apportioned pursuant to Section 35.


(h)    All other items customarily apportioned in connection with the sale of
similar properties similarly located.


6.3    (a)    If the real property taxes and assessments (including, without
limitation, any assessments relating to Permitted Title/Survey Matters, business
improvement district assessments or similar charges), personal property taxes,
water rates and charges, and sewer taxes, in each case, not otherwise payable
directly to the applicable taxing authority by any tenant under a Lease are not
finally fixed before the applicable Closing Date for non-Michigan Properties,
the apportionments thereof made at such Closing shall be based on the real
property taxes and assessments or personal property taxes, as applicable,
assessed for the preceding fiscal year or the applicable billing period, or on
estimated water and sewer charges and after the real property taxes or
assessments, personal property taxes or water and sewer charges are finally
fixed, the applicable Seller and Purchaser shall, within thirty (30) days after
the date such taxes or rates and charges are fixed, make a recalculation or the
apportionment of the same, and the applicable Seller or Purchaser, as the case
may be, shall promptly make an appropriate settlement with the other based upon
such recalculation. For Michigan Properties only, any tax bill which is required
to be prorated and which has not yet been received by the Closing Date will be
estimated using the current year’s assessment and the prior year’s millage rate;
provided, however, if the current year’s assessment is not available as of such
Closing Date, then such estimate will use the prior year’s tax bill.


(b)    Purchaser and each Seller acknowledge and agree that, from and after each
Closing, Purchaser shall have the sole right, at its sole cost and expense, to
file, prosecute, settle or take other actions with respect to real estate tax
appeal proceedings for any and all tax years during such Seller’s indirect
ownership of the applicable Real Estate Owners ending prior to such Closing Date
(a “Pre-Closing Tax Year”); provided, however, that Purchaser shall not settle
any such proceeding for any Pre-Closing Tax Year without the prior written
consent of the applicable Seller (such consent not to be unreasonably withheld
so long as such proposed settlement would not have an adverse impact on the real
estate taxes and assessments for any Pre-Closing Tax Year). If any real property
tax assessment protests and proceedings affecting the Properties for any
Pre-Closing Tax Year are pending at the time of a Closing, such proceedings may
continue to be prosecuted under Seller’s direction and control; provided, that
Seller shall not be entitled to settle or compromise the same without the
consent of Purchaser if such settlement or compromise would have an impact on
the real estate taxes for the fiscal year in which the Closing occurs (a
“Closing Tax Year”) or any subsequent tax year (a “Post-Closing Tax Year”). From
and after each Closing, Purchaser shall have the sole right, at its sole cost
and expense, to file, prosecute, settle or take other actions with respect to
real estate tax appeal proceedings for a Closing Tax Year and any and all
Post-Closing Tax Years, in each such case, without the consent of the applicable
Seller; provided, however, that Purchaser shall not settle any such proceeding
for any Closing Tax Year without the prior written consent of the applicable
Seller if such proposed settlement would have an adverse impact on the real
estate taxes and assessments for any Pre-Closing Tax Year. Any refunds from a
real estate tax appeal proceeding that are obtained by Purchaser (net of the
documented, reasonable out-of-pocket third party costs actually incurred by
Purchaser in connection with such tax appeal proceeding) with respect to (i) a
Pre-Closing Tax Year shall be the sole property of such Seller, (ii) a Closing
Tax Year shall be apportioned between the applicable Seller and Purchaser on a
pro rata basis (based on the parties’ respective periods of indirect ownership
of the applicable Real Estate Owners in the Closing Tax Year) and (iii) a
Post-Closing Tax Year shall be the sole property of Purchaser, except to the
extent that such refunds were included in the determination of the Unadjusted
Purchase Price. If any such refunds which are due to a Seller in accordance with
this Section 6.3(b) are paid to or received by Purchaser, then Purchaser shall
promptly pay over the same to the applicable Seller. If Purchaser receives


12



--------------------------------------------------------------------------------





a credit against future real estate taxes in settlement of a tax certiorari
proceeding to which a Seller is entitled pursuant to this Section 6.3(b), then
Purchaser shall pay over the amount thereof to the applicable Seller promptly
following the realization of such credit by Purchaser, except to the extent that
such credits were included in the determination of the Unadjusted Purchase
Price.


(c)    Notwithstanding the foregoing terms and provisions of this Section 6.3 or
anything to the contrary set forth in this Agreement, solely with respect to the
Properties located in Michigan, current city, county and/or state ad valorem
real property taxes affecting such Properties shall be prorated between
Purchaser and the applicable Seller as of the applicable Closing Date on a due
date basis (and not based on the lien date or the fiscal year of the applicable
taxing authority) as if paid in advance and using the assumption of December 1
and July 1 due dates (i.e., the summer 2016 taxes shall be deemed to relate to
the period from July 1, 2016-June 30, 2017 and the winter 2015 taxes shall be
deemed to relate to the period from December 1, 2015-November 30, 2016).


6.4    (a)    If the Premises or any part thereof shall be or shall have been
affected by any bond or special assessment prior to a Closing Date, such bond or
special assessment due and relating to the period of time prior to such Closing
Date shall be paid by the applicable Seller and such bond or special assessment
due or relating to the period of time from and after the applicable Closing Date
shall be paid by Purchaser. If any bond or special assessment on the Premises is
payable in installments, then the installment for the period in which the
Closing occurs shall be prorated (with Purchaser assuming the obligation to pay
any installments due from and after the applicable Closing Date).


(b)    If the Premises or any part thereof shall be or shall have been affected
by any bond or special assessment subsequent to the applicable Closing Date,
whether or not payable in annual installments, the entire amount of such bond or
assessment shall be paid by Purchaser.


6.5    If there are any water meters on the Premises (other than meters
measuring water consumption costs which are the obligation of tenants to pay
under Leases), the applicable Seller shall furnish readings, and the unfixed
water rates and charges and sewer taxes and rents, if any, based thereon for the
intervening time, shall be apportioned on the basis of such last readings. If
there is any fuel on hand, the applicable Seller shall furnish a reading, and
the unfixed charges for such fuel, for the period from the date of such reading
until the applicable Closing Date shall be apportioned based upon such reading.


6.6    The amount of (i) any unpaid taxes, assessments, water charges and sewer
taxes and/or rents and vault charges and taxes which the applicable Subsidiary
Companies are obligated to pay and discharge, with interest and penalties
thereon calculated through and including the date two (2) days after the
applicable Closing Date and (ii) any other liens or encumbrances which any
Seller is paying and discharging pursuant to Section 8 of this Agreement, may,
at the option of the applicable Seller, be paid from the Purchase Price at
Closing, provided, that the Title Company (as hereinafter defined) shall be
willing to insure Purchaser against collection of the foregoing, including
interest and penalties. If Seller so elects with respect to clause (ii), such
liens and encumbrances shall not be objections to title.


6.7    At a Closing, Rent for the month of Closing shall be prorated (on the
basis of the actual number of days elapsed in such month) based on actual Rent
received for the calendar month prior to Closing. After the Closing, the actual
Rents received in respect of the month of Closing shall be calculated and
re-prorated in accordance with Section 6.17, and Seller shall receive an amount
equal to ninety percent (90%) of any Rents not actually received. In addition,
at a Closing, the applicable Seller shall receive a credit against the Purchase
Price in an amount equal to ninety percent (90%) of all Rents that are less than
sixty (60) days delinquent (it being agreed that in determining delinquent
Rents, such determination shall


13



--------------------------------------------------------------------------------





be made as of the calendar month prior to Closing not as of the month of the
Closing). Seller shall receive no credit for all Rents that are delinquent as of
end of the calendar month prior to the applicable Closing Date by more than
sixty (60) days.


6.8    The amount of all payments of principal, interest and other amounts under
the Home Contracts that are delinquent as of the applicable Closing Date (“Home
Contract Delinquent Amounts”) shall be adjusted and prorated on an if, as and
when collected basis. Home Contract Delinquent Amounts collected by each
Subsidiary Company after the Closing Date shall be applied, (A) first to all
delinquent amounts due and payable for the calendar months preceding the
calendar month in which the applicable Closing occurs, then (B) to all amounts
due and payable for the calendar month in which the Closing occurs, then (C) to
all amounts due and payable for the calendar months following the month in which
the Closing occurs. Purchaser shall promptly remit any amounts due to Seller
promptly upon receipt.


6.9    With respect to utility service charges, each Seller shall furnish
readings of the applicable utility meters to a date not more than thirty (30)
days prior to the applicable Closing Date, and the unfixed charges, if any,
based thereon for the intervening time, shall be apportioned on the basis of
such last readings.
6.10    Purchaser acknowledges that certain of the Subsidiary Companies may be
responsible for the payment of lease and finder’s fees and commissions payable
to brokers and leasing agents (collectively, “Finder’s Fees”) and other
out-of-pocket costs and expenses with respect to Leases, including, without
limitation, rent abatement, referral fees, other similar fees, legal fees, costs
and disbursements (collectively, “Other Leasing Costs”; together with any
Finder’s Fees, “Leasing Costs”), arising out of Leases that were executed during
the time period in which such Subsidiary Company was the owner of the Premises.
Subject to this Section 6.10 and Section 6.13 below, Sellers agree that the
applicable Seller (through the applicable Subsidiary Companies) shall be
responsible for the payment of the Leasing Costs arising out of Leases that were
executed on, before or after the Effective Date; provided, however, the
foregoing shall not extend to any obligation to pay Leasing Costs that are
accrued after an applicable Closing Date (as, for example, Leasing Costs that
are accrued in respect of the renewal or expansion in respect of an Existing
Lease that occurs subsequent to the applicable Closing Date). Notwithstanding
the foregoing, Purchaser agrees that Purchaser shall (I) be responsible for 50%
of all Leasing Costs arising out of, under or in connection with: (a) a renewal
of, or expansion or extension under, any Existing Lease that occurs subsequent
to the Effective Date and prior to the applicable Closing Date and (b) any Lease
Amendments and New Leases that occurs subsequent to the Effective Date and prior
to the applicable Closing Date, and (II) be responsible for the payment of all
Leasing Costs arising out of, under or in connection with: (a) a renewal of, or
expansion or extension under, any Existing Lease that occurs subsequent to the
applicable Closing Date and (b) any Lease Amendments and New Leases that occurs
subsequent to the applicable Closing Date. In connection with the foregoing,
Purchaser hereby (x) assumes, effective as of the Closing Date, as applicable,
the obligation to pay all Leasing Costs with respect to the leasing matters
described in the foregoing clauses (I) and (II), (y) indemnifies the applicable
Seller against any liability effective as of the Closing Date arising under such
Leasing Costs with respect to the leasing matters described in the foregoing
clauses (I) and (II), and (z) agrees that if a Seller pays more than its 50%
share of any such amount in respect of any such leasing matters described in
clause (I) or any amount in respect of leasing matters described in clause (II)
prior to the applicable Closing Date, then, at the applicable Closing, Seller
shall receive a credit to the Unadjusted Purchase Price in an amount equal to
the full amount of such Leasing Costs. Notwithstanding the foregoing, the
parties agree that any costs paid after the Effective Date to a dealer, resident
or other person to induce a person to move a home onto a Manufactured Home
Community shall not be deemed a Leasing Cost and Seller shall receive a credit
to the Unadjusted Purchase Price for such costs.


14



--------------------------------------------------------------------------------





6.11    It is the intention of the parties for the applicable Subsidiary
Companies to retain all security deposits of tenants under the Leases, then held
by the applicable Subsidiary Companies, together with any interest accrued on
such security deposits; provided, however, prior to each Closing, the applicable
Seller shall have the right to deduct from any security deposit any amount due
from a tenant of the Premises as a result of a default by such tenant under such
tenant’s Lease; provided that any such deduction is done in the ordinary and
customary course of the applicable Seller’s operation of the Properties and
Seller shall promptly notify Purchaser of any such deduction.


6.12    Unless otherwise required by applicable law, all indemnity payments made
pursuant to this Agreement shall be treated for all U.S. federal, state and
local income tax purposes as adjustments to the Unadjusted Purchase Price.


6.13    At each Closing, the following shall occur (in each case, if and to the
extent applicable to the Component of the Interests being sold at such Closing):


(a)    In the event that, after May 5, 2016 and prior to the applicable Closing
Date:


(i)    a manufactured home located at a Manufactured Home Community is vacant on
the Effective Date (or becomes vacant after the Effective Date) or a Repurchased
Home (as hereinafter defined) is acquired and any of the Subsidiary Companies
incurs any reasonable and customary costs or expenses in order to re-lease or
sell such manufactured home to a third party (including, without limitation,
reasonable refurbishment or renovation costs applicable to such manufactured
home, set-up costs, freight costs and lot preparation and modification costs and
any other costs for improvement or addition thereto), subject in all cases to
Section 17.1, then, at such Closing, the applicable Seller shall receive a
credit against the Unadjusted Purchase Price equal to the full amount of such
costs and expenses;


(ii)    any of the Subsidiary Companies repurchases any existing manufactured
home pursuant to any of the Repurchase Agreements (the “Repurchased Homes”),
then, at such Closing, the applicable Seller shall receive a credit against the
Unadjusted Purchase Price in an amount equal to the product of (1) $0.90,
multiplied by (2) an amount equal to the outstanding principal balance of the
Home Contract that was secured by such Repurchased Home(s), plus any and all
reasonable and customary costs, expenses, commissions and fees incurred by any
Subsidiary Companies in connection therewith as evidenced by a closing statement
or other bill of sale, in each case, subject to Section 17.1;


(iii)    any of the Subsidiary Companies forecloses on any existing manufactured
home, then Seller shall receive a credit against the Unadjusted Purchase Price
in an amount equal to the outstanding balance of the loan that encumbered such
foreclosed home and any costs incurred by Seller in connection with the
enforcement of such foreclosure;


(iv)    any existing manufactured home located at a Manufactured Home Community
(other than a Repurchased Home) becomes available for purchase and any of the
Subsidiary Companies acquires such manufactured home, or any manufactured home
is obtained from another Property, in each case, subject to Section 17.1, then
at such Closing, the applicable Seller shall receive a credit against the
Unadjusted Purchase Price equal to the acquisition price paid (or hypothetical
price, in the case of a transfer from another Property) for such manufactured
home, plus any and all reasonable and customary costs, expenses, commissions and
fees incurred by such Subsidiary Companies (including, without limitation, any
of the foregoing relating to set-up, freight and lot preparation and
modification and any improvement or addition thereto);


15



--------------------------------------------------------------------------------





(v)    any of the Subsidiary Companies sells any manufactured homes (including
any Repurchased Homes) or transfers any manufactured home to another Property,
then at such Closing, Purchaser shall receive a credit against the Unadjusted
Purchase Price equal to the gross (or hypothetical, in the case of a transfer)
sale price from such sale, minus such costs, expenses, commissions and fees
actually paid by any Subsidiary Companies in connection therewith as evidenced
by a closing statement or other bill of sale;


(vi)    any Subsidiary Company purchases a new or used manufactured home to
locate at a Manufactured Home Community, then, at such Closing, the applicable
Seller shall receive a credit against the Unadjusted Purchase Price equal to the
acquisition price paid by the applicable Subsidiary Companies with respect to
such manufactured home, plus any and all reasonable and customary costs,
expenses, commissions and fees incurred by such Subsidiary Companies (including,
without limitation, any of the foregoing relating to set-up, freight and lot
preparation and modification and any improvement or addition thereto); or


(vii)    any Subsidiary Company has made a deposit in connection with the
purchase of any existing manufactured home located at a Manufactured Home
Community or any new manufactured home to locate at a Manufactured Home
Community and the acquisition of such manufactured home has not been consummated
by the applicable Closing Date, then, at such Closing, the applicable Seller
shall receive a credit against the Unadjusted Purchase Price equal to the amount
of such deposit delivered for such manufactured home, plus any interest accrued
thereon as of such Closing Date.


(b)    Purchaser shall receive a credit to the Purchase Price in an amount equal
to the sum of (1) the outstanding principal balance of all Home Contracts as of
April 30, 2016 (as set forth on Exhibit KK) minus (2) the outstanding principal
balance of all Home Contracts as of the applicable Closing Date (the “Closing
OPB”) (and if such amount results in a negative number, then Purchaser shall
receive no credit). Seller shall receive a credit to the Purchase Price in an
amount equal to the sum of (1) the Closing OPB minus (2) the outstanding
principal balance of all Home Contracts as of April 30, 2016 (as set forth on
Exhibit KK) (and if such amount results in a negative number, then Seller shall
receive no credit). The parties acknowledge and agree that in determining the
Closing OPB, the parties shall determine the outstanding principal balance of
the applicable Home Contracts as of the end of the calendar month immediately
preceding the Closing. Once the applicable information is available, after the
Closing, the parties shall recalculate the Closing OPB using the outstanding
principal balance of the applicable Home Contracts as of the end of the calendar
month in which the Closing occurred in the same manner as Proration Items in
Section 6.2. Interest received with respect to the Home Contracts in the month
of a Closing shall be prorated.
(c)    To the extent owned by a Subsidiary Company, prior to the applicable
Closing Date, the applicable Seller shall cause all monies to be removed from
all vending machines, laundry machines, pay telephones and other coin or dollar
operated equipment as of the Adjustment Time and such Seller shall retain all
monies collected therefrom as of the Adjustment Time, and Purchaser shall be
entitled to any monies collected therefrom after the Adjustment Time.


6.14    At each Closing, Seller shall receive a credit to the Purchase Price for
the full amount of each of the following items not otherwise prorated pursuant
to this Section 6: (x) any cash on hand, held by, or on behalf of, or for the
benefit of Seller or any Subsidiary Company (including, without limitation, cash
on deposit in bank accounts and reserves, escrows and deposits held by or for
the benefit of a Lender as set forth in Section 12 below and the Repurchase
Agreement Reserve (as hereinafter defined) pursuant to Section 35 below), cash
equivalents, receivables (excluding, for the avoidance of doubt, those
receivables set forth in Sections 6.7 and 6.8), insurance proceeds or
condemnation awards previously paid to the


16



--------------------------------------------------------------------------------





Subsidiary Companies (other than any such insurance proceeds and/or condemnation
awards, if any, due Purchaser pursuant to Section 14 below), or funds in the
Subsidiary Companies’ bank accounts, in each case through the applicable Closing
Date, and surety, licenses or utility bonds; (y) any prepaid expenses previously
paid by any Subsidiary Company to fulfill any obligation or liability of such
party, in each such case, only to the extent not inconsistent or duplicative
with Section 2.4 or Section 6.1 through Section 6.13; and (z) any amortization
payment made with respect to an Assumed Loan that has not yet been applied to
reduce the outstanding principal balance of such Assumed Loan, in all cases as
determined in accordance with GAAP as applied in a manner consistent with the
accounting practices and methodology used in preparing the Financial Statements.


6.15    At each Closing, Purchaser shall receive a credit to the Purchase Price
for (i) the full amount of accounts payable of the Subsidiary Companies as of
the applicable Closing Date, (ii) the amount of any accrued liabilities of the
applicable Subsidiary Companies not otherwise prorated pursuant to this Section
6 as of the applicable Closing Date, (iii) all prepaid Rent and other revenues
with respect to the operation of the Properties collected by the Seller or the
Company Subsidiaries prior to the Closing Date which are allocable to the period
after the Closing Date and (iv) the outstanding principal amount of indebtedness
of any Company Subsidiary (other than the Assumed Loans (which are being
prorated in accordance with Section 12)) not otherwise prorated pursuant to this
Section 6 plus any accrued interest thereon, in each case, as of the applicable
Closing Date, in all cases of clauses (i)-(iv) above, as determined in
accordance with GAAP as applied in a manner consistent with the accounting
practices and methodology used in preparing the Financial Statements.


6.16    No later than five (5) Business Days and not more than ten (10) Business
Days prior to the then Scheduled Closing Date, the applicable Seller shall
deliver to the Purchaser for its review and comment a preliminary written
statement setting forth the estimated Proration Items and other credits and
adjustments to the Unadjusted Purchase Price under this Agreement on a Property
by Property basis for the applicable Component of the Interests being sold at
such Closing (the “Estimated Closing Statement”). The Estimated Closing
Statement shall be accompanied by reasonable documentation supporting the
determination of the estimated Proration Items and other credits and adjustments
to the Unadjusted Purchase Price under this Agreement.


6.17    Subject to the provisions of Section 37 of this Agreement, in the event
a Closing occurs, the provisions of this Section 6 and all other credits and
adjustments to the Unadjusted Purchase Price under this Agreement shall survive
each such Closing Date for one hundred twenty (120) days (each such period, an
“Apportionments Correction Period”) and either party hereto shall have the right
prior to expiration of the applicable Apportionments Correction Period to
require that errors related to computations, calculations and estimated
information be corrected and the parties agree that any adjustments not raised
prior to the expiration of the applicable Apportionments Correction Period shall
be deemed to be waived. For the avoidance of doubt, the parties hereto
acknowledge and agree that after the expiration of an Apportionments Correction
Period, the indemnification obligations of the applicable Seller, if any, and
Purchaser, if any, contained in this Section 6 with respect to such
Apportionments Correction Period, shall expire. From and after each Closing
until the expiration of the applicable Apportionments Correction Period, Sellers
shall at all times have, on reasonable advance notice and during normal business
hours, reasonable access to, and the right to inspect, Purchaser’s work papers,
schedules, statements and information to confirm the computations and
calculations of the apportionments as provided in this Agreement. If the
Purchase Price, as corrected for adjustments after a Closing, exceeds the
Purchase Price set forth on the Closing Statement, Purchaser will promptly (but
in no event later than ten (10) Business Days after receipt of written notice
from a Seller) pay the amount of such excess to such Seller, by wire transfer of
immediately available funds to an account specified in writing by such Seller;
and if the Purchase Price as corrected for adjustments


17



--------------------------------------------------------------------------------





after a Closing is less than the Purchase Price set forth on the Closing
Statement, such Seller will promptly (but in no event later than ten (10)
Business Days after receipt of written notice from Purchaser) pay the amount of
such shortfall to Purchaser, by wire transfer of immediately available funds to
an account specified in writing by Purchaser and such payment covenant by such
Seller and Purchaser shall survive the applicable Closing until the expiration
of the applicable Apportionments Correction Period; provided, however, if any
request for payment is duly made by a Seller or Purchaser, as the case may be,
under this Section 6.17 prior to the expiration of the applicable Apportionments
Correction Period and such request has not been fully paid (or otherwise
resolved) as of the last day of the applicable Apportionments Correction Period,
then such unpaid (or unresolved) payment request shall survive until such time
as such request has been fully paid (or finally resolved). In the event of any
objections to any computations or calculations made by any Seller or Purchaser
pursuant to this Section 6.17, the objecting party shall deliver to the
non-objecting party a statement setting forth the items with which the objecting
party disagrees with reasonably detailed support in respect of any such
disagreement (the “Objection Statement”). The applicable Seller and the
Purchaser shall negotiate in good faith to resolve any objections set forth in
the Objection Statement, but if they do not reach a final resolution within
fifteen (15) days after the delivery of the Objection Statement, the applicable
Seller and the Purchaser shall submit the issues remaining in dispute for final
resolution to an independent certified public accounting firm of national
reputation mutually agreed by the Purchaser and the applicable Seller (and if
the parties cannot agree to such alternative firm, each of the applicable Seller
and the Purchaser shall name an independent certified public accounting firm of
national reputation and those two shall select an independent certified public
accounting firm of national reputation to serve as arbitrator) (the firm so
determined, the “Financial Arbitrator”). Each party agrees to execute, if
requested by the Financial Arbitrator, a reasonable and customary engagement
letter, including customary indemnities for the benefit of the Financial
Arbitrator. The Financial Arbitrator shall (i) consider only those items and
amounts which are identified in the Objection Statement and which the Purchaser
and the applicable Seller are unable to resolve, (ii) apply only the provisions
of this Section 6, and (iii) make a final determination in writing. In resolving
any item of dispute, the Financial Arbitrator may not assign a value to any item
greater than the greatest value for such item claimed by either the Purchaser or
the applicable Seller or less than the smallest value for such item claimed by
either the Purchaser or the applicable Seller. The applicable Seller and the
Purchaser shall use their reasonable best efforts to cause the Financial
Arbitrator to resolve all disagreements and make a final determination in
writing as soon as practicable and in any event within thirty (30) days after
the submission of any dispute to the Financial Arbitrator. The Purchaser and the
applicable Seller shall promptly comply with all reasonable requests by the
Financial Arbitrator for information, books, records and similar items. The fees
and expenses of the Financial Arbitrator shall be borne by Purchaser, on the one
hand, and the applicable Seller, on the other hand, in such amount(s) as shall
be determined by the Financial Arbitrator based on the proportion that the
aggregate amount of disputed items submitted to the Financial Arbitrator that is
unsuccessfully disputed by the Purchaser, on the one hand, or the applicable
Seller, on the other hand, as determined by the Financial Arbitrator, bears to
the total amount of such disputed items so referred to the Financial Arbitrator
for resolution. The resolution of the dispute by the Financial Arbitrator shall
be final and binding on the parties hereto and non-appealable.


6.18    Prorations and other adjustments pursuant to this Section 6 shall not
affect, be limited by, or be applied against any deductibles, thresholds or
maximum amounts relating to the indemnification obligations and claims for
damages contained in Section 37.


6.19    For the avoidance of doubt and notwithstanding anything to the contrary
set forth in this Agreement, in the event of multiple Closings hereunder, the
apportionments, prorations, credits and other adjustments set forth in this
Section 6 and elsewhere in this Agreement shall be determined and calculated at
each Closing for the applicable Component of the Interests that is the subject
of such Closing.




18



--------------------------------------------------------------------------------





7.    Closing Deliveries and Closing Conditions.


7.1    At each Closing (except to the extent otherwise provided below), each
Seller shall deliver (or cause to be delivered through Escrow Agent) to
Purchaser the following with respect to the Component of the Interests owned by
such Seller (i.e., the Portfolio I Equity Interests, the Portfolio II Equity
Interests (or portion thereof in connection with a partial sale of the Portfolio
II Equity Interests), the Portfolio III Equity Interests or the Portfolio IV
Equity Interests, as applicable) that is being conveyed to Purchaser at such
Closing:


(a)    an assignment and assumption of interests, in the form attached hereto as
Exhibit R and made a part hereof (each, an “Assignment and Assumption of
Interests”), executed by such Seller;


(b)    a “non-foreign person certification” that meets the requirements of
Section 1445(b)(2) of the Code and the Treasury Regulations promulgated
thereunder, in the form attached hereto as Exhibit S and made a part hereof,
executed by (or on behalf of) such Seller;


(c)    at the first Closing under this Agreement, the applicable Seller shall
either (x) agree to maintain a net worth and liquidity equal to the product of
(A) $5,000,000 and (B) a fraction, the numerator of which is the applicable
Purchase Price for the Component of the Interests and the denominator of which
is the Unadjusted Purchase Price, to satisfy Seller’s Post-Closing Obligations
under this Agreement, which net worth and liquidity obligation of Seller shall
be guaranteed by NorthStar Realty Finance Limited Partnership, a Delaware
limited partnership, or any successor entity thereto acquiring all or
substantially all of such entity’s assets (any such entity, “Guarantor”) in the
form of Exhibit AA, attached hereto and made a part hereof or (y) cause to be
delivered a Guaranty, in the form of Exhibit AA, attached hereto and made a part
hereof, executed by Guarantor;


(d)    all forms, affidavits and certificates required to be filed in connection
with the imposition and/or payment of any and all Transfer Taxes (collectively,
the “Transfer Tax Documents”), in the proper form for submission, prepared,
executed and acknowledged by such Seller;


(e)    such documents (such as limited liability company resolutions, corporate
resolutions or partnership authorizations of Seller and the Subsidiary Companies
and certified limited liability company, corporate or partnership organizational
documents of the Subsidiary Companies) as are reasonably required to evidence
the authorization of the transactions contemplated by this Agreement and the
delivery by the applicable Seller of all of the applicable Closing documents
required by this Agreement;


(f)    the Closing Statement agreed to by the applicable Seller and Purchaser in
accordance with Section 6 of this Agreement;


(g)    (i) to the extent same are in the possession of or under the reasonable
control of such Seller (A) copies of the applicable Subsidiary Companies’
executed originals (or copies) of all Leases, Contracts and Home Contracts
relating thereto and (B) keys and access, alarm and security codes to all doors
located at, and equipment and utility rooms located in, the Premises; and (ii)
to the extent same are in the possession of or under the reasonable control of
such Seller and are transferable to Purchaser (A) all plans and specifications
with respect to the Premises and books and records related to the management and
operation of the Premises and (B) all original licenses, certificates and
permits


19



--------------------------------------------------------------------------------





pertaining to the Premises and required for the use or occupancy thereof (or
copies thereof, to the extent originals are unavailable);


(h)     evidence reasonably satisfactory to Purchaser of the termination of the
existing asset management agreements and property management agreements to which
any Subsidiary Company is a party;


(i)    evidence reasonably satisfactory to Purchaser of the resignation or
removal of all individuals that serve as officers, directors or managers, as
applicable, of any of the Subsidiary Companies, each effective on or prior to
the applicable Closing Date;


(j)    subject to Section 11.3, a certificate in the form attached hereto as
Exhibit T and made a part hereof updating the representations and warranties
given by such Seller pursuant to Section 11.1 hereof as of the applicable
Closing Date, executed by such Seller;


(k)    for each of the Subsidiary Companies (the “Florida Subsidiaries”) with
Premises in Florida (“Florida Premises”), a Clearance Letter from the Florida
Department of Revenue, evidencing that no tax, penalty, or interest is due to
the Florida Department of Revenue; and


(l)    such other documents, instruments and/or deliveries as are required to be
delivered by such Seller pursuant to the terms of this Agreement or applicable
law.


7.2    At each Closing (except to the extent otherwise provided below),
Purchaser shall deliver (or cause to be delivered) to the applicable Seller the
following:


(a)     the Purchase Price with respect to the Component of the Interests being
acquired;
(b)    each Assignment and Assumption of Interests, executed by Purchaser;
(c)    the Transfer Tax Documents, executed and acknowledged by Purchaser, each
in proper form for submission;
(d)    such documents (such as limited liability company resolutions, corporate
resolutions or partnership authorizations) as are reasonably required by a
Seller evidencing the authorization of the purchase of the Interests (or any
Component of the Interests) by Purchaser and the delivery by Purchaser of all of
the applicable Closing documents required by this Agreement;


(e)    the Closing Statement agreed to by the applicable Seller and Purchaser in
accordance with Section 6 of this Agreement;


(f)    a certificate in the form attached hereto as Exhibit U and made a part
hereof updating the representations and warranties given by Purchaser pursuant
to Section 11.2 hereof as of the applicable Closing Date, executed by Purchaser;


(g)    with respect to each applicable Subsidiary Company, such documents,
instruments, certificates and/or deliveries required to be filed with the
Secretary of State of Delaware and all of the applicable governmental
authorities of each jurisdiction in which such Subsidiary Company is qualified
to transact business in order to change the name of such Subsidiary Company to
remove and exclude any reference to “NS”, “NRF”, “NorthStar” or words and
phrases of similar import in the name of such Subsidiary Companies;


20



--------------------------------------------------------------------------------





(h)    with respect to all of the applicable Subsidiary Companies, such
documents, instruments, certificates and/or deliveries required or appropriate
to be filed with the Secretary of State of Delaware and the applicable
governmental authorities of each jurisdiction in which such Subsidiary Company
is qualified to transact business in order to effectuate a change of the
principal place of business and/or other information pertaining to, or
associated with, NorthStar Realty Finance Corp., RHP Properties, Inc. and/or any
affiliates thereof;


(i)    such other documents, instruments, certificates and/or deliveries as are
required by the Corporate Trust Company, the Corporation Service Company, or any
other applicable corporate service provider (and/or their respective affiliates)
(collectively, the “Corporate Service Providers” and each, a “Corporate Service
Provider”) to, with respect to the Subsidiary Companies, change the service of
process and notice delivery instructions (including, without limitation, a
change of the recipient parties, billing parties and their respective addresses)
on file with the applicable Corporate Service Providers to such new service of
process delivery instructions provided by Purchaser;


(j)    at the Closing of each assumption of the Assumed Loans (as hereinafter
defined), an amendment to each staffing agreement or similar document (relating
to independent members, independent managers, independent directors, springing
members and/or similar parties) between a Subsidiary Company and a Corporate
Service Provider, which amendment shall (A) be entered into with such Corporate
Service Provider on the Closing Date of such loan assumption (and effective as
of such date), and (B) change the business address and notice delivery
information (including, without limitation, billing parties and related details)
of each applicable Subsidiary Company to such new business address and notice
delivery information provided by Purchaser; and


(k)    such other documents, instruments and/or deliveries as are required to be
delivered by Purchaser pursuant to the terms of this Agreement or applicable
law.


7.3    Conditions to Obligations of Seller. The obligations of Sellers to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, at or prior to each Closing to the extent applicable to the
Component of the Interests that is the subject of such Closing, of each of the
following conditions precedent, any of which may be waived in writing by Sellers
in their sole discretion:


(a)    Purchaser shall have paid to the applicable Seller the full amount of the
Portfolio I Allocated Purchase Price, Portfolio II Allocated Purchase Price (or
the applicable portion thereof in the event that there is more than one Closing
with respect to the Portfolio II Equity Interests in accordance with Section 4.2
of this Agreement), Portfolio III Allocated Purchase Price and/or Portfolio IV
Allocated Purchase Price, as applicable, subject to apportionments, prorations,
credits and other adjustments in accordance with the terms and provisions of
this Agreement;


(b)    each of the Purchaser’s Representations set forth in Section 11.2 being
true and correct as of the Effective Date and as of the applicable Closing Date,
as if made as of such date;


(c)    Purchaser shall have delivered all agreements, instruments, certificates
and other documents required to be delivered by Purchaser pursuant to the terms
and provisions of this Agreement;




21



--------------------------------------------------------------------------------





(d)    Purchaser having performed or complied in all material respects with all
of the covenants and obligations of Purchaser required by this Agreement to be
performed or complied with by Purchaser at or prior to such Closing and
Purchaser shall have satisfied all of its obligations pursuant to Section 7.2 of
this Agreement; and


(e)    each applicable Lender shall have approved the assumption of the Assumed
Loan applicable to the subject transfer of the Component of the Interests to
Purchaser in accordance with Section 12 of this Agreement and such approval
shall be in full force and effect on the applicable Closing Date.


7.4    Conditions to Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, at or prior to each Closing to the extent applicable to the
Component of the Interests that is the subject of such Closing, of each of the
following conditions precedent, any of which may be waived in writing by
Purchaser in its sole discretion:


(a)    each of (i) the Sellers’ Fundamental Representations (as hereinafter
defined) being true and correct in all respects as of the Effective Date and as
of the applicable Closing Date, as if made as of such date (except for
representations and warranties which refer to facts, events or circumstances
existing as of a specific date, which representations and warranties shall be
true and correct only as of such specified date) and (ii) the Sellers’ Other
Representations (as hereinafter defined) being true and correct (without regard
to any qualification as to materiality or material adverse effect (or any
correlative terms)) as of the Effective Date and as of the applicable Closing
Date, as if made as of such date (except for representations and warranties
which refer to facts, events or circumstances existing as of a specific date,
which representations and warranties shall be true and correct in all material
respects only as of such specified date), except where the failure of such
representations and warranties to be true and correct has not had, or would not
be reasonably expected to have, a Material Adverse Effect;


(b)    each applicable Seller shall have delivered all agreements, instruments,
certificates and other documents required to be delivered by Seller pursuant to
the terms and provisions of this Agreement;


(c)    each applicable Lender shall have approved the assumption of the Assumed
Loan applicable to the subject transfer of the Component of the Interests to
Purchaser in accordance with the provisions of Section 12 of this Agreement and
such approval shall be in full force and effect on the applicable Closing Date,
and no monetary or material non-monetary defaults shall have occurred and be
continuing under any of the Assumed Loans;
(d)    title to each of the Properties shall be free and clear of all liens,
security interests, pledges or similar encumbrances, other than the Permitted
Title/Survey Matters or as otherwise expressly permitted pursuant to this
Agreement; and
(e)    each applicable Seller having performed or complied with in all material
respects all of the covenants and obligations of Seller required by this
Agreement to be performed or complied with by Seller at or prior to such
Closing. Each Seller shall have satisfied all of its respective obligations
pursuant to Section 7.1 of this Agreement.


7.5    Notwithstanding anything to the contrary in Section 7.3 or Section 7.4
above, neither Sellers nor Purchaser may rely on the failure or
non-satisfactions of any condition precedent set forth in Section 7.3 or Section
7.4, as applicable, if such failure or non-satisfaction was primarily caused by
such


22



--------------------------------------------------------------------------------





party’s own failure to comply with, or breach with respect to, its covenants and
obligations under this Agreement.
7.6    The acceptance of transfer of the Portfolio I Equity Interests, Portfolio
II Equity Interests (or the applicable portion(s) thereof in the event that the
Portfolio II Equity Interests are conveyed to Purchaser in more than a single
Closing), Portfolio III Equity Interests and/or the Portfolio IV Equity
Interests shall, in each such instance, be deemed to be the full performance and
discharge of any and all obligations on the part of the applicable Seller to be
performed pursuant to the provisions of this Agreement with respect to the
Portfolio I Equity Interests, Portfolio II Equity Interests (or the applicable
portion(s) thereof in the event that the Portfolio II Equity Interests are
conveyed to Purchaser in more than a single Closing), Portfolio III Equity
Interests and/or the Portfolio IV Equity Interests, as applicable, except where
such agreements and obligations are specifically stated herein to survive a
Closing (it being acknowledged and agreed that the acceptance of transfer of the
Interests by Purchaser shall be deemed to be full performance and discharge of
any and all obligations on the part of Sellers to be performed pursuant to the
provisions of this Agreement, except where such agreements and obligations are
specifically stated herein to survive a Closing).
7.7    Subject to the terms and conditions set forth herein and to applicable
legal requirements, each of the parties shall reasonably cooperate and use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and do, or cause to be done, and assist and cooperate with the other
parties in doing, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated hereunder, including the satisfaction of the respective conditions
set forth in this Section 7; provided, that there shall be no obligation on any
party to incur any liability or obligation not expressly contemplated by this
Agreement, or to impair the rights of any party.


8.    Title Insurance and Survey Matters.


8.1    Purchaser and Sellers acknowledge that (A) Sellers have made available to
Purchaser those certain title reports and/or title commitments referenced on
Exhibit V attached hereto and made a part hereof with respect to the Premises
(individually and collectively, the “Title Commitment”) from Commonwealth Land
Title Insurance Company, Chicago Title Insurance Company and Fidelity National
Title Insurance Company (collectively, in such capacity, the “Title Company”),
and (B) Sellers have made available to Purchaser those certain surveys
referenced on Exhibit W attached hereto and made a part hereof with respect to
the Premises (individually and collectively, the “Survey”). Purchaser
acknowledges and agrees that (x) (i) all matters stated in the Title Commitment
and the Survey, and (ii) all matters referenced on Exhibit X attached hereto and
made a part hereof are, in each such case, acceptable to Purchaser, and (y)
subject to this Section 8, Sellers have no obligation to cure any title matter
or survey condition in respect of the Premises. As used herein “Permitted
Existing Title/Survey Matters” shall mean the items referred to in clauses (i)
and (ii) above. Notwithstanding the foregoing, however, Sellers shall be
obligated to and shall, prior to or at Closing, remove or cause to be removed
all title matters (I) voluntarily recorded by Sellers or any of the Subsidiary
Companies or otherwise placed or affirmatively permitted to be placed by Sellers
or any of the Subsidiary Companies against any of the Properties after the date
hereof consisting of mortgages, deeds of trust, security agreements, financing
statements or other instruments which evidence or secure indebtedness (other
than the Assumed Loans), (II) mechanics’ liens pertaining to work performed by
or on behalf of Sellers, tax liens, real estate taxes, water rates and charges
and sewer rents and taxes, each of which remain unpaid or of record as of the
Closing Date, (III) the items listed on Schedule 8.1 attached hereto and (IV)
not covered by clauses (I), (II) and (III) above and which can be satisfied and
discharged of record by the payment of a liquidated sum not equal to or in
excess of Three Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00)


23



--------------------------------------------------------------------------------





in the aggregate (the items under clauses (I), (II), (III) and (IV) above are
collectively referenced herein as the “Required Clearance Exceptions”), and all
such matters shall be deemed to be “Title Objections” (as hereinafter defined)
for all purposes under this Agreement.


8.2    If any new matters or conditions are shown on any update of the Title
Commitments or the Surveys which both (A) are not Permitted Existing
Title/Survey Matters and (B) have a Material Adverse Effect (such matters and/or
conditions, the “Title Objections”), Purchaser shall have the right to object to
the same by delivering notice (each such notice, a “Purchaser’s Title/Survey
Update Notice”) thereof to the applicable Seller prior to the earlier of the
applicable Closing Date or the date that is seven (7) Business Days after
Purchaser receives actual notice thereof (and if Purchaser fails to deliver such
notice within such seven (7) Business Day (or shorter) period, then Purchaser
shall be deemed to have accepted such matters or conditions). To the extent that
the same do not constitute Required Clearance Exceptions, such Seller shall have
five (5) Business Days following the receipt of any Purchaser’s Title/Survey
Update Notice (and if the expiration of such five (5) Business Day period is
after the applicable Closing Date, then, at the option of such Seller, the
applicable Closing shall be adjourned to the date three (3) Business Days after
the expiration of such five (5) Business Day period) in which to give Purchaser
notice (each such notice, a “Seller’s Title/Survey Update Response”) that such
Seller will, at such Seller’s expense, either (1) cause such new matter or
condition to be deleted from the Title Commitment or Survey, or (2) not cause
such new matter or condition to be deleted from the Title Commitment or removed
from the Survey. If such Seller gives notice pursuant to clause (1), then such
Seller will cause such new matter or condition to be deleted from the Title
Commitment or Survey prior to the applicable Closing Date, as same may be
adjourned pursuant to the foregoing provisions of this Section 8.2 (and such
Seller shall have the further right to adjourn the applicable Closing Date one
or more times (but for not more than sixty (60) days in the aggregate) in order
to effectuate same); provided, however, if, at a Closing, such Seller has failed
to cause any such new matter or condition to be deleted from the Title
Commitment or the Survey, then Purchaser, in its sole and absolute discretion,
may elect to (a) subject to Section 4.3, terminate this Agreement at such
Closing and such failure shall constitute a willful breach of Seller (in which
event the provisions of Section 9 and Section 20 of this Agreement shall apply
to such termination), or (b) waive the right to terminate this Agreement as a
result of any such Title Objection. If such Seller (i) fails to give any
Seller’s Title/Survey Update Response within said five (5) Business Day period,
or (ii) gives notice pursuant to clause (2), then Purchaser will deliver written
notice to such Seller on or before the earlier of (I) one (1) Business Day prior
to the applicable Closing Date (as same may be adjourned pursuant to the
foregoing provisions of this Section 8.2) or (II) five (5) Business Days
following the earlier of the expiration of such five (5) Business Day period or
the giving of the Seller’s Title/Survey Update Response either (X) terminating
this Agreement (in which event the provisions of Section 9 of this Agreement
shall apply to such termination) or (Y) waiving the right to terminate this
Agreement as a result of any such new matter or condition. If Purchaser fails to
deliver such notice terminating this Agreement pursuant to clause (X) within
said five (5) Business Day (or shorter) period, then Purchaser shall be deemed
to have elected under clause (Y) above. If Purchaser elects to waive the right
(or is deemed to have elected to waive the right) to terminate this Agreement
pursuant to clause (Y) above, then any new matter or condition previously
objected to by Purchaser shall become Permitted Title/Survey Matters (as
hereinafter defined). Purchaser acknowledges that each Seller shall be entitled
to deliver such Seller’s notice under clause (1) or clause (2) above in Seller’s
sole and absolute discretion. Except with respect to the Required Clearance
Exceptions, Purchaser acknowledges that each Seller shall be entitled to deliver
such Seller’s notice under clause (1) or clause (2) of Section 8.2 above in
Seller’s sole and absolute discretion. As used herein “Permitted Title/Survey
Matters” shall mean (x) the Permitted Existing Title/Survey Matters and (y) all
additional matters and conditions that are acceptable to Purchaser (or deemed
acceptable to Purchaser) pursuant to the provisions of this Section 8.2.




24



--------------------------------------------------------------------------------





8.3    Notwithstanding anything contained herein to the contrary, Sellers shall
have no obligation to take any steps, bring any action or proceeding or incur
any effort or expense whatsoever to cure any title or survey objection other
than Required Clearance Exceptions, or any Title Objections which Sellers has
elected to remove. In the event that, as of the then Scheduled Closing Date,
Sellers shall have failed to remove any Required Clearance Exceptions or any
Title Objections which Sellers have elected to remove prior to the Closing, then
Sellers shall be deemed to be in default under this Agreement.


9.    Disposition of Downpayment.


If (a) Sellers are unable to transfer the Interests in accordance with the terms
of this Agreement on or before the Outside Closing Date, (b) Purchaser is
entitled to and does elect to terminate this Agreement in accordance with the
provisions of Sections 7.4, 8, 11.3, 14 or 20 of this Agreement, or (c) a Seller
is entitled to and does elect to terminate this Agreement in accordance with the
provisions of Sections 7.3 or 10 of this Agreement, then Sellers and Purchaser
shall direct Escrow Agent to refund to Purchaser the Downpayment (or such
portion thereof as shall have been deposited with Escrow Agent). Upon such
delivery of the Downpayment to Purchaser, this Agreement shall terminate and
neither party to this Agreement shall have any further rights or obligations
hereunder, except for the Post-Termination Obligations (as hereinafter defined),
which shall survive such termination.


10.    Purchaser’s Default.


If (i) each Seller has performed all of its respective obligations hereunder
(other than those obligations which Sellers cannot perform due to a breach by
Purchaser hereunder) and (ii) either (a) the Closing is not consummated because
of Purchaser’s breach or default under this Agreement or (b) Purchaser has
failed to comply with its material obligations under Section 12 or Section 35 in
any material respect within 10 business days’ after receiving written notice
from Seller of such non-compliance, then Sellers, as Sellers’ sole remedy, shall
have the right to cause Escrow Agent to deliver to Sellers the Downpayment, as
and for Sellers’ liquidated damages (the parties hereto acknowledging that it
would be difficult or impossible to accurately ascertain the amount of Sellers’
damages), which amount represents a bona fide good faith estimate of the damages
that Sellers would suffer in such event. Upon Sellers’ receipt of the
Downpayment, this Agreement shall terminate and neither party shall have any
further rights or obligations under this Agreement other than the
Post-Termination Obligations, which shall survive such termination. The parties
agree that Sellers’ receipt of the Downpayment as the liquidated damages shall
be the sole and exclusive relief to which Sellers might otherwise be entitled as
a result of the Closing not being consummated due to Purchaser’s default,
Sellers hereby specifically waiving any and all other rights which Sellers may
have to damages, specific performance or any other remedy as a result of the
Closing not being consummated due to a Purchaser default. The provisions of this
Section 10 shall survive the Closing or the earlier termination of this
Agreement.


11.    Representations.


11.1    Each Seller hereby represents and warrants, for itself and for no other
Seller (and subject to and in accordance with Section 36.1), to Purchaser that,
as of the Effective Date or such other specified date as set forth in any
representation or Exhibit or Schedule, subject to such exceptions as are
disclosed in the disclosure schedule supplied by Sellers and attached to this
Agreement as Exhibit Y or any other Schedule attached to this Agreement (the
“Seller Disclosure Schedule”) (it being agreed that disclosure of any item or
matter in any section or subsection of the Seller Disclosure Schedule shall be
deemed disclosure with respect to any other section or subsection to which the
relevance of such item is reasonably apparent to be so applicable to such other
section or subsection):


25



--------------------------------------------------------------------------------







(a)    Organization. Such Seller is a duly formed and validly existing Delaware
limited liability company, in existence and in good standing (or will be by the
Closing applicable to such Seller) under the laws of the State of Delaware. Each
Subsidiary Company owned by such Seller is a duly formed and validly existing
limited liability company in its jurisdiction of formation. Such Seller has
delivered or made available to Purchaser correct and complete copies of the
current limited liability company operating agreement, and any amendments
thereto, as applicable, of each of the Subsidiary Companies.
(b)    Authority. The execution, delivery and performance of this Agreement and
of all documents contemplated hereunder and the consummation of the transactions
contemplated hereby by such Seller (i) is within such Seller’s corporate,
partnership, limited liability company or other applicable powers and (ii) have
been duly authorized by all necessary corporate, partnership, limited liability
company or other applicable action. This Agreement has been duly executed and
delivered by such Seller constitutes the legal, valid and binding obligation of
such Seller, enforceable against such Seller in accordance with its terms,
except as enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance, fraudulent
transfer or similar laws relating to or affecting creditors’ rights and remedies
generally, and (ii) general principles of equity (regardless of whether
considered in a proceeding in equity or at law).
(c)    Interests. (i) Portfolio I Seller is the sole owner, beneficially,
legally and of record, of the Portfolio I Equity Interests, except for liens,
encumbrances, claims and other rights imposed under applicable securities laws
or set forth or otherwise reflected in the applicable Subsidiary Company’s
organizational documents and any rights or interests of the applicable Lender
under the Assumed Loan Documents applicable to the Portfolio I Loans; (ii)
Portfolio II Seller is the sole owner, beneficially, legally and of record, of
the Portfolio II Seller Interests, except for liens, encumbrances, claims and
other rights imposed under applicable securities laws or set forth or otherwise
reflected in the applicable Subsidiary Company’s organizational documents and
any rights or interests of the applicable Lender under the Assumed Loan
Documents applicable to the Portfolio II Loans; (iii) Portfolio III Seller is
the sole owner, beneficially, legally and of record, of the Portfolio III Seller
Interests, except for liens, encumbrances, claims and other rights imposed under
applicable securities laws or set forth or otherwise reflected in the applicable
Subsidiary Company’s organizational documents and any rights or interests of the
applicable Lender under the Assumed Loan Documents applicable to the Portfolio
III Loans; and (iv) Portfolio IV Seller is the sole owner, beneficially, legally
and of record, of the Portfolio IV Seller Interests, except for liens,
encumbrances, claims and other rights imposed under applicable securities laws
any rights or interests of the applicable Lender under the Assumed Loan
Documents applicable to the Portfolio IV Loans. Except for the transfers of the
Interests contemplated by this Agreement (including, without limitation,
modifications required in connection with the assumption of the Assumed Loans),
each entity shown on the current structure charts attached hereto as Exhibit B,
Exhibit D, Exhibit F and Exhibit H (collectively, the “Structure Charts”), as
applicable, is the owner, beneficially, legally and of record, of a membership
interest in each entity indicated to be owned (in the applicable percentage
interest) by such entity on said structure chart, except for encumbrances
imposed under applicable securities laws or set forth or otherwise reflected in
the Subsidiary Company’s organizational documents and any rights or interests
held by any Lender under any Assumed Loan. Except for rights created pursuant to
this Agreement, there are no (A) outstanding Interests in any Subsidiary Company
(in each case, other than those shown on the Structure Charts) or outstanding
securities convertible into or exchangeable or exercisable for Interests in any
Subsidiary Company, (B) bonds, debentures, notes, or other indebtedness with
respect to any Subsidiary Company granting a third party the right to vote on
any matters, (C) outstanding options, warrants, rights, contracts, commitments,
understandings or arrangements by which any Subsidiary Company is bound to
issue, repurchase or


26



--------------------------------------------------------------------------------





otherwise acquire or retire any Interests of any of such entities, or (D) voting
agreements, voting trusts, buy-sell agreements (other than any buy-sell
agreements with respect to the members of Seller), rights of first refusal,
options or rights or obligations relating to the members of the Subsidiary
Companies or the Interests in any Subsidiary Company.


(d)    Litigation. Other than as set forth on the Seller Disclosure Schedule and
except for evictions, collections and repossessions in the ordinary course of
business, there is no current or pending action, suit, arbitration, claim or
proceeding (including, without limitation, with respect to any homeowner’s
association) with respect to such Seller, the Subsidiary Companies or the
Interests or, to the knowledge of such Seller, threatened in writing against
such Seller, the Subsidiary Companies or the Interests, except those of the
foregoing which are fully covered by insurance. Other than as set forth on the
Seller Disclosure Schedule, no Seller, Subsidiary Company or any of their
respective assets or properties is subject to any outstanding order, writ,
judgment, injunction, decree, stipulation, determination or award entered by or
with any Governmental Authority (each, a “Governmental Order”) nor, to the
knowledge of Seller, are there any such Governmental Orders threatened to be
imposed by any Governmental Authority, other than judgments relating to
evictions, collections or repossessions.


(e)    Purchase Rights. Except with respect to Purchaser or pursuant to rights
granted to homeowner associations under applicable laws, such Seller has not
granted to any Person any option, right of first refusal, right of first offer
or other right to purchase the Interests or the Premises that remains
outstanding.


(f)    Bankruptcy. Neither such Seller nor any of the Subsidiary Companies owned
by such Seller have (i) made a general assignment for the benefit of creditors,
(ii) filed a petition for voluntary bankruptcy or filed a petition or answer
seeking reorganization or any arrangement or composition, extension or
readjustment of its indebtedness, (iii) consented, in any creditor’s proceeding,
to the appointment of a receiver or trustee of such Seller, any of such
Subsidiary Companies or any of their respective property or any part thereof, or
(iv) been named as a debtor in an involuntary bankruptcy proceeding or received
a written notice threatening the same.


(g)    No Foreign Person. Such Seller is not a “foreign person” within the
meaning of Section 1445 of the Code.


(h)    Consents and Approvals; No Conflicts. Except as set forth on the Seller
Disclosure Schedule, and subject to the Loan Assumption Documents (as
hereinafter defined) and the completion of the assumption of each of the Assumed
Loans, neither such Seller nor any Subsidiary Companies owned by such Seller are
required to obtain any consent, approval or order of any court or Governmental
Authority in order to execute, deliver or perform any of such Seller’s or any
such Subsidiary Companies’ obligations under this Agreement, other than such of
the foregoing as have been obtained or will be obtained by the applicable
Closing Date; provided, however, that no representation is made with respect to
any liquor license held by Snowbird Concessions, Inc., a Texas corporation.
Except as set forth on the Seller Disclosure Schedule, and subject to the Loan
Assumption Documents (as hereinafter defined) and the completion of the
assumption of each of the Assumed Loans, neither the execution, delivery or
performance of this Agreement nor compliance herewith, nor the consummation of
the transactions contemplated hereby, results in the creation or imposition of
any lien or encumbrance on the Interests or any asset of the Subsidiary
Companies or conflicts with or violates (i) any provision of the organizational
documents of any Seller, (ii) any law or any order, writ, injunction or decree
of any court or Governmental Authority applicable to such Seller or the
Subsidiary Companies,


27



--------------------------------------------------------------------------------





or (iii) any material provision of any contract, bond, note or other instrument
of indebtedness, indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which Sellers or any of the Subsidiary
Companies are a party.


(i)    OFAC. Such Seller is in compliance with all applicable anti-money
laundering and anti-terrorist laws, regulations, rules, executive orders and
government guidance, including the reporting, record keeping and compliance
requirements of the Bank Secrecy Act, as amended by The International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001, Title III of the
USA PATRIOT Act, and other authorizing statutes, executive orders and
regulations administered by OFAC (as hereinafter defined), and related
Securities and Exchange Commission, SRO or other agency rules and regulations,
and has policies, procedures, internal controls and systems that are reasonably
designed to ensure such compliance. Neither: (i) such Seller nor (ii) any Person
who owns a controlling interest in or otherwise controls such Seller is a
prohibited country, territory, Person, organization, or entity under any
economic sanctions program administered or maintained by OFAC. For the purposes
of this Agreement, “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control and “OFAC List” is any list of prohibited countries,
individuals, organizations and entities that is administered or maintained by
OFAC, including: (i) Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), any related enabling legislation or
any other similar executive orders, (ii) the List of Specially Designated
Nationals and Blocked Persons maintained by OFAC, and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (iii) a “Designated National” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515.


(j)    Existing Contracts. Exhibit P sets forth a true, correct and complete
list of all Existing Contracts for the Premises in effect as of the date set
forth on such exhibit, of which Sellers have made true, correct and complete
copies available to Purchaser. Each Seller and Subsidiary Company is in
compliance in all material respects with each Material Contract (as hereinafter
defined) and no Seller or Subsidiary Company is in any material respects in
breach or violation of, or default under, any Material Contract. The
transactions contemplated by this Agreement shall not cause a default under any
Material Contract. No Seller or Subsidiary Company has sent nor received written
notice of material breach or default under any such Material Contracts. It is
hereby agreed that for purposes of this Section 11.1(j), “Material Contracts”
shall mean:


(i)    any Existing Contract with an annual aggregate payment obligation
thereunder in excess of One Million and 00/100 Dollars ($1,000,000.00);
(ii)    any Existing Contract relating to the management or operation of any
Property;
(iii)    any Existing Contract relating to the acquisition or disposition,
directly or indirectly (by merger or otherwise), of assets (other than park
homes, manufactured homes or inventory) or capital stock or other equity
interests of, or otherwise relating to any investment in, another Person;
(iv)    any Existing Contract relating to the development or construction of, or
additions or expansions to, the Properties, under which any Seller or Subsidiary
Company has, or expects to incur, an obligation in excess of One Million and
00/100 Dollars ($1,000,000.00) per Property, following the Closing Date, other
than Existing Contracts for ordinary repair and maintenance entered into in the
ordinary course of business consistent with past practice; or


28



--------------------------------------------------------------------------------







(v)    any Existing Contract under which a Seller or Subsidiary Company has
agreed to provide a monetary loan to any Person in excess of One Million and
00/100 Dollars ($1,000,000.00) individually.


(k)    Existing Leases; Rent Rolls. Attached hereto as Exhibit N are lists of
the Existing Leases for the Premises, which is accurate in all material respects
as of the date set forth on such exhibit. The rent rolls attached hereto as
Exhibit N (the “Rent Rolls”) are true, complete and accurate in all material
respects as of the date set forth on such exhibit and there are no rental
concessions with any tenants except as otherwise set forth on the schedule of
concessions attached to the Rent Rolls. Except as otherwise set forth on the
Rent Rolls and any schedules appended thereto, to Sellers’ Knowledge, there has
been no rent strike or other tenant organized protest of rents or conditions at
the Premises.


(l)    Home Contracts. Attached hereto as Exhibit M are lists of Existing Home
Contracts, which, to the actual knowledge of such Seller, is accurate in all
material respects as of the date set forth on such exhibit.


(m)    Assumed Loans. Sellers have made available to Purchaser true, correct and
complete copies of the Assumed Loan Documents listed on Exhibit Z, which is a
true and complete list of all Assumed Loan Documents. To Sellers’ knowledge
based solely on information Sellers have received from the applicable servicers
for the Assumed Loans, Exhibit JJ sets forth the outstanding principal amount,
and the amount of reserves, escrows and holdbacks held by any lender with
respect to each Assumed Loan as of the date set forth on such exhibit. There
does not exist any default or event of default with respect to any economic
terms under any such Assumed Loan Documents. Except for the Assumed Loans, no
Subsidiary Company has any outstanding indebtedness for borrowed money and no
Subsidiary Company has guaranteed the payment or performance of the obligations
of any Person other than pursuant to the Assumed Loan Documents.


(n)    Financial Statements; No Unknown Liabilities.
(i)    Sellers have furnished Purchaser with true and correct copies of the
unaudited consolidated balance sheet of Sellers and Subsidiary Companies as of
the date set forth thereof (the “Financial Statements”).
(ii)    Except as set forth on the Seller Disclosure Schedule, the Financial
Statements (A) have been prepared based on the separate books and records of
Sellers and Subsidiary Companies, (B) have been prepared in accordance with
generally accepted accounting principles in the United States of America as of
the date of the applicable reports (“GAAP”) consistently applied (subject, in
the case of unaudited statements, to normal year-end adjustments which will not
be material in nature or amount to Sellers and Subsidiary Companies) and (C)
fairly present in all material respects the financial condition of Sellers and
Subsidiary Companies as of the respective dates they were prepared and the
results of the operations of the Sellers and Subsidiary Companies for the
periods indicated.
(iii)    Except as set forth on the Seller Disclosure Schedule, no Subsidiary
Companies have any liability or obligation of any nature (whether accrued,
absolute, contingent or otherwise) that would be required by GAAP to be recorded
on or reflected in the consolidated financial statements of Sellers or
Subsidiary Companies, except for liabilities and obligations (i) incurred
pursuant to this Agreement, or (ii) incurred in the ordinary course of business
and in a manner substantially consistent with past practice since the date of
the last Financial Statement. Except as set forth on the Seller Disclosure
Schedule, no Subsidiary Companies are a party to, or have any commitment to
become a party to, any joint venture, off


29



--------------------------------------------------------------------------------





balance sheet partnership or any similar Contract (including any structured
finance, special purpose or limited purpose vehicle or other “off-balance sheet
arrangements”). From the date of the last Financial Statement to the Effective
Date, there has not been any event, circumstance, change, or effect that,
individually or in the aggregate, has had or would reasonably be expected to
have, an Aggregate Material Adverse Effect under clause (ii) of the definition
thereof. From the date of the last Financial Statement to the Effective Date,
except in connection with the negotiation and execution of this Agreement, the
Subsidiary Companies have conducted their respective business only in the
ordinary course of business and in a manner consistent with past practice in all
material respects.


(o)    Repurchase Agreements. Exhibit CC sets forth a true, correct and complete
list of all Repurchase Agreements (as hereinafter defined) in effect as of the
date set forth on such exhibit, of which Sellers have made true, correct and
complete copies available to Purchaser. To Sellers’ knowledge based solely on
information Sellers have received from the applicable servicers for the Recourse
Notes, Exhibit LL sets forth the amount of reserves held by any servicer with
respect to the Repurchase Guaranty Obligations as of the date set forth on such
exhibit. To Seller’s knowledge, there does not exist any default or event of
default with respect to any economic terms under any such Repurchase Agreement.
No Seller or Subsidiary Company has sent nor received written notice of material
breach or default under any such Repurchase Agreement.
(p)    Insurance. Attached hereto as Exhibit O is a complete and correct list of
all material insurance policies owned or held by or on behalf of Sellers and
Subsidiary Companies.
(q)    Management of Properties. The Subsidiary Companies are not party to any
management agreements with respect to the Premises, other than as listed on
Exhibit K attached hereto and made a part hereof (collectively, the “Management
Agreements”), which agreements shall be terminated as of the applicable Closing.
No Subsidiary Company has sent nor received written notice of material breach or
default under any such Management Agreements.


(r)    Taxes.


(i)    All material Returns required to have been filed by or with respect to
the Subsidiary Companies have been timely filed (taking into account any
extension of time to file granted or obtained), and all such Returns are true,
complete and correct in all material respects.


(ii)    All Taxes shown to be payable on such Returns have been paid, and all
other material Taxes required to be paid by the Subsidiary Companies have been
timely paid, except for Taxes being contested in good faith by appropriate
proceedings.


(iii)    The Subsidiary Companies have timely withheld and paid to the proper
Governmental Authorities all material Taxes required to have been withheld and
paid, and the Subsidiary Companies have duly and timely filed all Returns with
respect to such withheld Taxes.


(iv)    There are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to any Tax to which a Subsidiary Company
is subject, except as may result from the valid and timely extension of the
deadline for filing a Return.


(v)    None of the Subsidiary Companies are a party to, or bound by, any
obligation under any Tax sharing or similar agreement or arrangement covering
any potential assumption of Tax liability of another Person.


30



--------------------------------------------------------------------------------







(vi)    None of the Subsidiary Companies are required to make any disclosure
with the IRS with respect to a “listed transaction” or “reportable transaction”
pursuant to Treasury Reg. § 1.6011-4(b).


(vii)    None of the Subsidiary Companies have requested any private letter
rulings from the IRS or comparable rulings from other taxing authorities or
entered into any “closing agreement” as described in Section 7121 of the Code or
similar arrangement.


(viii)    None of the Subsidiary Companies have received a written claim by any
taxing authority in a jurisdiction where the Subsidiary Companies do not file
Returns that they are or may be subject to income taxation by the jurisdiction.


(ix)    No deficiency for any amount of Tax has been asserted or assessed by a
governmental authority in writing against any Subsidiary Company that has not
been satisfied by payment, settled or withdrawn.


(x)    None of the Subsidiary Companies have rescinded or revoked any material
Tax election, settled or compromised any material Tax liability or amended any
Return filed before the date hereof. No material Tax elections have been made
following the filing of the Subsidiary Companies’ 2014 U.S. federal income tax
returns


(xi)    To the Seller’s knowledge, there are no material Tax liens on the assets
of any Subsidiary Company, other than Encumbrances for Taxes or assessments that
are not yet due or delinquent (or which may be paid without interest or
penalties) or the validity or amount of which is being contested in good faith
by appropriate proceedings.


(xii)    Except as provided on Exhibit HH attached hereto and made a part
hereof, each Subsidiary Company has been since its formation treated for U.S.
federal income tax purposes as a disregarded entity within the meaning of
Treasury Regulation Section 301.7701-3(b)(1)(ii), and not as a partnership,
corporation or an association taxable as a corporation for U.S. federal income
tax purposes.


(xiii)    Except as provided on Exhibit II attached hereto and made a part
hereof, none of the Subsidiary Companies holds any interest treated as equity
for U.S. federal income tax purposes in an entity treated as a corporation for
U.S. federal income tax purposes (not including equity interests treated as cash
for purposes of Section 856 of the Code pursuant to IRS Revenue Ruling 2012-17).


(xiv)    None of the Subsidiary Companies has ever been a member of an
affiliated, combined, consolidated or unitary tax group, and has no liability
for Taxes of any other Person under Section 1.1502-6 of the Treasury Regulations
(or similar provision under state, local or foreign law), as a transferee or
successor, by contract or otherwise.


(s)    Employee Benefit Plans. None of the Sellers or the Subsidiary Companies
is (i) an employee benefit plan (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) (an “Employee
Benefit Plan”), or (ii) an entity any of whose assets include the assets of one
or more Employee Benefit Plans.


(t)    Labor and Employment Matters. None of Sellers or the Subsidiary Companies
has or has ever had any employees.


31



--------------------------------------------------------------------------------





(u)    Brokerage. With respect to each Property, there are no brokerage
agreements entered into by Sellers or the Subsidiary Companies, relating to
finder’s fees or commissions payable to brokers and leasing agents with respect
to Leases at such Property.


(v)    Transactions with Affiliates. Except (a) as set forth on the Seller
Disclosure Schedule and (b) for Sellers’ organizational documents, to Sellers’
knowledge, no director, officer or other Affiliate of any of the Sellers or
Subsidiary Companies (including Sellers and Subsidiary Companies): (i) has any
contract with any Seller or Subsidiary Company; (ii) owns or leases any real
property used in the business or operations of any of Sellers or Subsidiary
Companies; or (iii) provides goods or services to Sellers or Subsidiary
Companies.


(w)    No Florida Conduit Entity.  As of the Closing Date, none of the Real
Estate Owners owning Real Property in Florida is a “conduit entity” pursuant to
Section 201.02(1)(b) of the Florida Statutes. Notwithstanding anything to the
contrary in this Agreement, a breach of this representation shall not be taken
into account for purposes of Section 7.4(a).


(x)    Environmental Representations. Except as set forth on Exhibit Q or the
environmental reports set forth on Exhibit BB, as of the date reflected at the
top of such Exhibit Q, no Seller or Subsidiary Company has received written
notice (i) that any Seller, any Subsidiary Company or the Premises currently
materially violates or may be subject to any material obligations or liability
under any law, any material judicial or administrative ruling, order or decree
or any permit, license or registration or agency or another Governmental
Authority interpretation applicable to Sellers, any Subsidiary Companies or the
Premises that relates to the use, handling, transportation, treatment, storage,
disposal, release or discharge of (A) those substances, materials or wastes
defined, listed, designated, requested or classified as “toxic”, “hazardous”,
“acutely hazardous”, “pollutants” or “contaminants” under any Environmental Law;
(B) petroleum and petroleum products, by-products and breakdown products; and
(C) toxic mold, polychlorinated biphenyls and asbestos containing materials
(such substances, collectively, “Hazardous Materials”, and such laws,
collectively, “Environmental Laws”) or (ii) regarding any material release (that
has not been cured or remediated in compliance with Environmental Law) or
threatened release of any Hazardous Materials from, at, on, or under the
Premises.


11.2    Purchaser hereby represents and warrants to Seller that, as of the
Effective Date:


(a)    Intentionally Omitted.


(b)    Organization. Purchaser is a duly organized and validly existing entity
in its jurisdiction of organization or formation and in good standing under the
laws of the State of its jurisdiction of formation or organization, and is (or
will be by each applicable Closing) qualified to do business and in good
standing under the laws of the States where qualification is required.


(c)    Authority. The execution, delivery and performance of this Agreement by
Purchaser (i) are within Purchaser’s corporate, partnership, limited liability
company or other applicable powers, and (ii) have been duly authorized by all
necessary corporate, partnership, limited liability company or other applicable
action. This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms.


(d)    Consents and Approvals; No Conflicts. Purchaser is not required to obtain
any consent, approval or order of any court or Governmental Authority in order
to execute, deliver or


32



--------------------------------------------------------------------------------





perform any of Purchaser’s obligations under this Agreement. Neither the
execution, delivery or performance of this Agreement nor compliance herewith,
nor the consummation of the transactions contemplated hereby, conflicts in any
material respect with, or is prohibited by, any law or any order, writ,
injunction or decree of any court or Governmental Authority applicable to
Purchaser.


(e)    ERISA. Purchaser is not and is not acting on behalf of (i) an “employee
benefit plan” within the meaning of Section 3(3) of ERISA, (ii) a “plan” within
the meaning of Section 4975 of the Code or (iii) an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. §2510.3-101, as modified by Section
3(42) of ERISA, of any such employee benefit plan or plan.


(f)    OFAC. Purchaser is in compliance with all applicable anti-money
laundering and anti-terrorist laws, regulations, rules, executive orders and
government guidance, including the reporting, record keeping and compliance
requirements of the Bank Secrecy Act, as amended by The International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001, Title III of the
USA PATRIOT Act, and other authorizing statutes, executive orders and
regulations administered by OFAC, and related Securities and Exchange
Commission, SRO or other agency rules and regulations, and has policies,
procedures, internal controls and systems that are reasonably designed to ensure
such compliance. Neither: (i) Purchaser, any affiliate of Purchaser or any
Person controlled by Purchaser; nor (ii) any Person who owns a controlling
interest in or otherwise controls Purchaser; nor (iii) if Purchaser is a
privately held entity, any Person otherwise having a direct beneficial interest
(other than with respect to an interest in a publicly traded entity) in
Purchaser; nor (iv) any Person for whom Purchaser is acting as agent or nominee
in connection with this investment, is a country, territory, Person,
organization, or entity named on an OFAC List, or is a prohibited country,
territory, Person, organization, or entity under any economic sanctions program
administered or maintained by OFAC.


(g)    Litigation. There is no action, suit, arbitration, claim, judgment,
order, decree or governmental or other proceeding or investigation pending with
respect to Purchaser or threatened by or against Purchaser or any of Purchaser’s
affiliates, which, if adversely determined, would (i) restrain, limit, enjoin or
prohibit the consummation of the transactions contemplated by this Agreement,
(ii) declare unlawful the transactions or events contemplated by this Agreement
or (iii) cause any of such transactions to be rescinded, unwound or terminated
either in part or in their entirety.


11.3    (a)    Each of the representations and warranties set forth in Section
11.1 of this Agreement (collectively, “Sellers’ Representations”) not made as of
a specified date shall be deemed to have been remade at and as of the applicable
Closing Date but solely with respect to the Component of the Interests being
sold on such Closing Date with the same force and effect as if first made on and
as of the applicable Closing Date.


(b)    If prior to the applicable Closing, Sellers’ Representations, as made as
of the Effective Date, are determined to be untrue as of the Effective Date or
if Sellers’ Representations, as remade on the applicable Closing Date, shall
result in Sellers’ Representations being untrue in either instance and such
misrepresentation has a Material Adverse Effect as of such Closing Date, then,
Purchaser may, at Purchaser’s option, either (i) subject to Section 4.3,
terminate this Agreement by notice in writing to Sellers, in which event
(subject to the provisions of this Section 11.3) the provisions of Section 9 of
this Agreement shall apply to such termination, or (ii) waive the same and
purchase the Interests without any abatement of the Purchase Price.


(c)    If prior to the applicable Closing, Sellers’ Representations, as made as
of the Effective Date, are determined to be untrue as of the Effective Date or
if Sellers’ Representations,


33



--------------------------------------------------------------------------------





as remade on the applicable Closing Date, shall result in Sellers’
Representations being untrue (a “Pre-Closing Breach”), and such Pre-Closing
Breach has or could reasonably be expected to result in Losses to Purchaser in
an amount equal to or greater than the Floor (as hereafter defined) but does not
result in a Material Adverse Effect as of such Closing Date, then Seller may, at
Sellers’ option, either:


(x)    cause the Pre-Closing Breach to be corrected so that it no longer has or
could reasonably be expected to result in losses to Purchaser in an amount equal
to or greater than the Floor at or before the applicable Closing (and such
Seller shall be entitled to adjourn the applicable Closing Date one or more
times (but for not more than sixty (60) days in the aggregate) to effectuate
such cure), and if such Seller fails to effectuate such cure on or before the
applicable Closing Date (as same may have been adjourned), then Purchaser shall
have the right at such Closing to either (i) terminate this Agreement by notice
in writing to Sellers, in which event (subject to the provisions of this Section
11.3) the provisions of Section 9 of this Agreement shall apply to such
termination, or (ii) waive the same and purchase the Interests without any
abatement of the Purchase Price; or


(y)    credit Purchaser at the applicable Closing with an amount equal to the
diminution of value of the Interests caused by the Pre-Closing Breach so that it
no longer has or could reasonably be expected to result in losses to Purchaser
in an amount equal to or greater than the Floor (it being agreed that if there
is a dispute as to the amount of the credit under this subparagraph (y) then the
provisions of Section 6.17 of this Agreement shall apply).


(d)    In the event that Purchaser becomes aware that any of Sellers’
Representations are untrue in any respect that constitutes a Material Adverse
Effect prior to the applicable Closing Date and nonetheless proceeds to such
Closing without making a claim under this Section 11.3, then same shall be
deemed to be an automatic, permanent and irrevocable waiver by Purchaser of any
further right to make a claim arising out of such untrue nature of such Sellers’
Representation(s). Purchaser shall be deemed to be aware that any Sellers’
Representation is untrue, inaccurate or incorrect to the extent that, prior to
the applicable Closing Date, (i) Purchaser is or becomes aware or otherwise has
knowledge of any fact, circumstance, event or other information which is
inconsistent or contradictory with any such Sellers’ Representation or (ii) this
Agreement or any information or documentation (including, without limitation,
the Title Commitment, the Survey or any studies, tests, reports or analyses
prepared by or for or otherwise obtained by Purchaser or any of Purchaser’s
Representatives (as hereinafter defined) in connection with the Interests or the
Premises (or any part thereof)) with respect to Sellers, the Subsidiary
Companies, the Interests and/or the Premises (or any portion thereof) delivered
or made available to Purchaser (whether through a diligence datasite or
otherwise) contains provisions inconsistent with or contradictory to any of
Sellers’ Representations.


11.4    Notwithstanding the foregoing or anything to the contrary set forth in
this Agreement, if, after a Closing, any of Sellers’ Representations with
respect to a particular Component of the Interests that was the subject of a
prior Closing is discovered after such Closing to be untrue or inaccurate in any
respect that constitutes a Material Adverse Effect, then such untruth or
inaccuracy shall not affect Purchaser’s obligations hereunder to consummate the
acquisition of any remaining Component of the Interests or entitle Purchaser to
terminate this Agreement.


11.5    For purposes of this Agreement, the term “to the actual knowledge of
such Seller” or “Sellers’ knowledge” and words of similar import, shall mean the
actual, present and conscious (but not the constructive or imputed) knowledge of
John Katz (the “Sellers’ Knowledge Party”) without any obligation or duty to
make inquiry or investigation of any kind other than to make inquiry of Ross
Partrich and Joel Brown (it being acknowledged and agreed by Purchaser that such
individual is named solely for


34



--------------------------------------------------------------------------------





the purpose of defining and narrowing the scope of Sellers’ knowledge and not
for the purpose of imposing any liability on or creating any duties or
obligations running from such individual to Purchaser). Sellers and Purchaser
acknowledge and agree that Purchaser shall not have any recourse or claim
whatsoever against the Sellers’ Knowledge Party individually and that Sellers’
Knowledge Party has no liability under this Agreement.


12.    Loan Assumptions.


Sellers and Purchaser acknowledge and agree that (a) each of the Premises is
currently subject to the applicable Assumed Loan encumbering such Premises, as
set forth on Exhibits EE-1 through EE-4, pursuant to the terms of the applicable
Assumed Loan Documents, (b) in connection with Purchaser’s proposed acquisition
of the Interests, Purchaser is required to assume all of the Assumed Loans and
the Assumed Loan Documents and (c) each applicable Lender’s consent to the sale
of the Interests and the assumption of the applicable Assumed Loan by Purchaser
is required pursuant to the terms of the applicable Assumed Loan Documents
(including, without limitation, the replacement of the applicable guarantor
and/or indemnitor under each and every Assumed Loan with a guarantor and/or
indemnitor that satisfies the requirements of the applicable Assumed Loan
Documents). In connection with the foregoing, the following shall apply:


12.1    In connection with the assumption of the Assumed Loans by Purchaser, (a)
promptly after the execution of this Agreement, the Real Estate Owners shall
deliver written notice to the Lenders, as applicable, of the prospective sale of
the Interests to Purchaser in accordance with the requirements of the Assumed
Loan Documents and (b) thereafter, Sellers and Purchaser shall use commercially
reasonable efforts to obtain written consent of the Lenders to the transactions
contemplated by this Agreement. In connection with the foregoing:


(a)    Purchaser shall promptly and diligently provide such information as is
required by the Lenders pursuant to the Assumed Loan Documents or as otherwise
reasonably requested by any of the Lenders to facilitate the consummation of the
transactions contemplated hereunder regarding Purchaser and its members, in each
case, to the extent such information is customarily requested for such
transactions, and deliver such documents, agreements, certificates, instruments
and legal opinions as are required by the terms of the Assumed Loan Documents or
as otherwise reasonably requested by any of the Lenders (including, without
limitation, organizational documents of, and an organizational structure chart
reflecting ownership of, Purchaser and its members, non-consolidation opinions,
enforceability opinions, Delaware opinions, consents and resolutions,
certificates and any other information or documentation reasonably required by
the Lenders);


(b)     Purchaser and Seller shall coordinate with and assist the Lenders to the
extent reasonably requested in obtaining confirmation from the rating agencies,
as applicable, that a re-qualification, reduction or withdrawal of the then
current rating assigned to the loans or any class thereof in any securitization
of any of the Assumed Loans shall not occur as a result of the assumption of the
Assumed Loans by Purchaser, and such other criteria as any rating agency shall
reasonably require in connection with the assumption of the Assumed Loans by
Purchaser;


(c)    Purchaser shall cause its organizational structure to satisfy the special
purpose entity/separateness/bankruptcy remoteness requirements of the applicable
Lender and the applicable Assumed Loan Documents;




35



--------------------------------------------------------------------------------





(d)    Purchaser shall cause the new property manager(s) and management
agreement(s), if any, and/or any amendments, modifications, renewals or
extensions to any of the existing management agreements that Purchaser intends
to remain in place following the assumption of any of the Assumed Loans by
Purchaser to satisfy the requirements of the applicable Assumed Loan Documents;


(e)    Purchaser shall timely remit to the Lenders (or to the Real Estate Owners
to permit the Real Estate Owners to remit same to the Lenders) the assumption
fee and other fees and expenses, advances or reimbursements required to be paid
pursuant to the Assumed Loan Documents;


(f)    Purchaser shall cause to be provided a substitute guarantor and/or
indemnitor for each of the Assumed Loans that complies with the provisions of
the applicable Assumed Loan Documents, if required by the applicable lender;


(g)    Purchaser shall not be obligated to accept any Lender consent if the same
imposes obligations on Purchaser or any guarantor of the Assumed Loan not
otherwise set forth in the Assumed Loan Documents;


(h)    Purchaser shall have the right to request amendments to the Assumed Loan
Documents to reflect permitted transfers and related provisions thereof relevant
to Purchaser’s corporate structure as may be reasonably required by Purchaser
and solely to the extent such transfers are customarily provided in other loan
documents that affiliates of Purchaser are a party to; and


(i)    Purchaser shall take such other reasonable steps and deliver such other
reasonable and customary documents, instruments, certificates and agreements as
are required to be taken or delivered to the Lenders (it being acknowledged and
agreed that any application fee, assumption fee set forth in the applicable
Assumed Loan Documents, underwriting and rating agency fee, and the fees,
expenses, advances or reimbursements and other costs charged by the Lenders,
including, without limitation, attorneys’ fees, and any other parties in
connection with reviewing the assumptions, approving Purchaser, preparing the
assumption documents, any title charges, appraisal costs, recording and filing
fees and costs and other amounts charged by the Lenders (or the respective
servicers of the Assumed Loans) in approving Purchaser in accordance with the
applicable Assumed Loan Documents (collectively, the “Loan Assumption Fees”)
shall be paid solely by Purchaser, which payment obligation shall survive each
Closing or any earlier termination of this Agreement).


12.2    Notwithstanding anything to the contrary, Purchaser shall keep Seller
fully informed in connection with any and all material submissions and
communications with the Lender as well as, upon request by Seller, in connection
with Purchaser’s compliance with its obligations under this Section 12. In
connection with the foregoing, Purchaser shall, promptly after any Lender’s
request therefor: (A) comply with any Lender’s reasonable requests for
information and documentation to the extent in Purchaser’s possession at such
time and (B) participate in telephone calls and, if required, personal
face-to-face meetings to discuss and negotiate the assumption of any of the
Assumed Loans, in each case, following reasonable prior written notice thereof
(which notice may be given by email to the designated individuals working on
such assumption). With respect to the initial loan assumption package to be
submitted to the Lenders, Purchaser shall provide all requested information
(other than such information that customarily is not included in the initial
loan assumption package or is to be provided by Sellers) reasonably available or
in the possession of Purchaser at such time within ten (10) Business Days of
receipt of the requirements letter or other initial loan assumption request from
the Lenders and provide copies of all material correspondence to Sellers. In
connection with Purchaser’s assumption of the Assumed Loans and the negotiation
of the Loan Assumption Documents, no Lender shall be required to


36



--------------------------------------------------------------------------------





agree to (x) any amendment, alteration, supplementation, modification, revision
or other change to the Assumed Loan Documents (other than with respect to
modifications to the Assumed Loan Documents to reflect permitted transfers and
related provisions relevant to Purchaser’s corporate structure as may be
reasonably required by Purchaser and solely to the extent such transfers are
customarily provided in other loan documents that affiliates of Purchaser are a
party to) or (y) any request for approval of supplemental or additional
financing or indebtedness requested by Purchaser or any other party in
connection with Purchaser’s assumption of the Assumed Loan Documents and
Purchaser agrees that Purchaser’s obligation to assume each of the Assumed Loans
and the Assumed Loan Documents is not conditioned upon or subject to any right
of Purchaser to obtain, or any obligation of any Lender to agree to any approval
of supplemental or additional financing or indebtedness. Accordingly, Purchaser
will not request from any Lender any amendment, alteration, supplementation,
modification, revision or other change to any of the Assumed Loan Documents
(other than with respect to modifications to the Assumed Loan Documents to
reflect permitted transfers and related provisions relevant to Purchaser’s
corporate structure as may be reasonably required by Purchaser and solely to the
extent such transfers are customarily provided in other loan documents that
affiliates of Purchaser are a party to) or any approval of supplemental or
additional financing or indebtedness.


12.3    Upon receipt thereof, Purchaser shall deliver to Sellers evidence (in
form reasonably satisfactory to Sellers) that:


(a)    Each of the Lenders has consented, as applicable, to (i) the acquisition
of the Interests by Purchaser and to the assumption of the Assumed Loans by
Purchaser (including, without limitation, to the extent required pursuant to the
terms of the Assumed Loan Documents, approval of the substitute guarantor and/or
indemnitor, approval of the form of legal opinions to be delivered by Purchaser,
confirmation from the applicable rating agencies and other deliveries or matters
required from Purchaser by the Lenders (or the respective servicers of the
Assumed Loans) or required for the Assumed Loans to be assumed by Purchaser);


(b)    Each of the Lenders and Purchaser have agreed upon the form of loan
assumption documents to be entered into by Purchaser and/or the substitute
guarantor and/or indemnitor, if required by such Lender, at the applicable
Closing and the Lenders have agreed to execute and deliver such agreed-upon
forms without condition other than (i) the payment by Purchaser of the Loan
Assumption Fees, including, without limitation, the assumption fees and costs
required to be paid pursuant to the loan agreements, (ii) the execution and
delivery of the Loan Assumption Documents by Purchaser, (iii) delivery by
Purchaser of the legal opinions, certificates, documents and other deliveries
required by the Lenders pursuant to the Assumed Loan Documents, and (iv) such
other conditions as Lender may reasonably request that are customarily included
in assumptions similar to the contemplated assumption (the documents agreed to
between Purchaser and the Lenders, the “Loan Assumption Documents”);


(c)    The Loan Assumption Documents provide, among other things, upon execution
and delivery thereof that Purchaser assumes any and all liability under the
Assumed Loan Documents (including, without limitation, under any guaranties
and/or environmental indemnities) first accruing from and after the applicable
Closing Date; and


(d)    Purchaser has agreed to indemnify, defend and hold Sellers and the Seller
Exculpated Parties harmless from and against any liability arising with respect
to the Assumed Loans from and after each Closing (the conditions set forth in
the preceding subclauses (a), (b), (c) and (d), collectively, the “Loan
Assumption Condition”).


37



--------------------------------------------------------------------------------







12.4    Notwithstanding anything to the contrary contained herein or in the
Assumed Loan Documents, and subject to and without duplication for the
adjustments in this Agreement, the parties hereto acknowledge and agree that
each Seller shall be entitled to a credit against the Unadjusted Purchase Price,
at any Closing applicable to such Seller, in an amount equal to any and all (i)
deposits, reserves, impounds and escrows being held as of the applicable Closing
Date by, on behalf of, or for the benefit of any Subsidiary Company (whether
held by the Lender or the respective servicers of the Assumed Loans) under any
of the Assumed Loan Documents and (ii) other funds derived from the Premises
held by, on behalf of, or for the benefit of any Subsidiary Company (whether
held by the Lender or the respective servicers of the Assumed Loans) in any
lockbox or other account or sub-account, in each case, to the extent that the
Lenders have not remitted such funds directly to the Real Estate Owners and such
amounts were not liquidated with the proceeds distributed to Seller at the
applicable Closing. At each Closing, the monthly recurring debt service payments
and any other amounts due and payable under the Assumed Loans shall be prorated
as of the Adjustment Time.


13.    Certain Tax Matters.


13.1    Indemnification Obligations with Respect to Taxes.


(a)    Subject to and in accordance with the provisions of Section 37, and
without duplication, Sellers shall indemnify, defend and hold harmless Purchaser
from and against all Taxes of the Subsidiary Companies (other than those for
which the Purchaser was provided with a credit against the Unadjusted Purchase
Price) that are due or payable in respect of Pre-Closing Tax Periods.


(b)    For purposes of this Section 13, whenever it is necessary to determine
the liability for Taxes of a Subsidiary Company for a Straddle Period, the
determination of the Taxes for the portion of the Straddle Period ending before,
and the portion of the Straddle Period beginning on and including, the
applicable Closing Date shall be determined by assuming that the Straddle Period
consists of two taxable years or periods, one of which ends at the close of the
day before the applicable Closing Date and the other of which begins at the
beginning of the day of the applicable Closing Date, and items of income, gain,
deduction, loss or credit, and state and local apportionment factors of such
Subsidiary Company for the Straddle Period shall be allocated between such two
taxable years or periods on a “closing of the books basis” by assuming that the
books of the Subsidiary Company are closed at the close of business on the day
before the applicable Closing Date, provided, however, that (i) exemptions,
allowances or deductions that are calculated on an annual basis, such as the
deduction for depreciation; and (ii) periodic taxes, such as real and personal
property taxes, shall be apportioned ratably between such periods on a daily
basis.


(c)    No Person shall be entitled to recover any Losses pursuant to this
Section 13 unless written notice of a claim therefor is delivered to the Party
against whom indemnity is sought prior to 60 days after the expiration of the
applicable statute of limitations period (including any extensions thereof).


13.2    Returns and Payment Responsibility.
(a)    Sellers will be responsible for and will cause to be prepared and duly
filed, at Seller’s sole cost and expense, all Returns of the Subsidiary
Companies and all consolidated, combined or unitary Returns that include the
Subsidiary Companies for all taxable periods ending on or before the Closing
Date (and shall also timely prepare and file any interim filings required to be
filed prior to the


38



--------------------------------------------------------------------------------





applicable Closing Date). Purchaser shall file or cause to be filed when due all
Returns with respect to the Subsidiary Companies, other than those that are the
responsibility of Sellers pursuant to this paragraph.


(b)    All Returns that are to be prepared and filed by Purchaser pursuant to
the preceding paragraph and that relate to Taxes for any Straddle Period shall
be submitted to Sellers not later than fifteen (15) days prior to the due date
for filing of such Returns (or, if such due date is within forty-five (45) days
following the Closing Date, as promptly as practicable following the Closing
Date). Sellers shall have the right to review such Returns and all work papers
and procedures used to prepare them, and Sellers shall have the right to access
any other information of or controlled by Purchaser relating to such Returns
that reasonably is necessary for Sellers to perform such review. Notwithstanding
anything to the contrary herein, neither Purchaser nor any affiliate shall be
required to make available to Sellers or any other Person any information
relating to the indirect ownership of the Subsidiary Companies. If Sellers,
within ten (10) days after delivery of any such Return, notify Purchaser that it
objects to any item in such Return, the parties shall attempt in good faith to
resolve the dispute and, if they are unable to do so, any disputed item shall be
resolved (within a reasonable time, taking into account the deadline for filing
such Return) by a nationally recognized independent accounting firm chosen by
both Purchaser and Sellers. Upon resolution of all disputed items, the relevant
Return shall be filed on such basis. The costs, fees and expenses of such
accounting firm shall be borne equally by Purchaser and Sellers.


(c)    All Returns that are to be prepared and filed by Sellers pursuant to
Section 13.2(a) shall be submitted to Purchaser not later than fifteen (15) days
prior to the due date for filing of such Returns (or, if such due date is within
forty-five (45) days following the applicable Closing Date, as promptly as
practicable following the applicable Closing Date). Purchaser shall have the
right to review such Returns and all work papers and procedures used to prepare
them, and Purchaser shall have the right to access any other information of or
controlled by Sellers relating to such Returns that reasonably is necessary for
Purchaser to perform such review. If Purchaser, within ten (10) days after
delivery of any such Return, notifies Sellers that it objects to any item in
such Return, the parties shall attempt in good faith to resolve the dispute and,
if they are unable to do so, any disputed item shall be resolved (within a
reasonable time, taking into account the deadline for filing such Return) by an
internationally recognized independent accounting firm chosen by both Purchaser
and Sellers. Upon resolution of all disputed items, the relevant Return shall be
filed on such basis. The costs, fees and expenses of such accounting firm shall
be borne equally by Purchaser and Sellers, and the accounting firm’s
determination shall be binding on the parties for purposes of filing such
Returns.


(d)    Purchaser shall not (and shall not cause or permit the Subsidiary
Companies to) amend, re-file or otherwise modify (or grant an extension of any
statute of limitations with respect to (other than as may be the result of the
filing of a timely and valid extension to the deadline for filing a Return)) any
Return relating in whole or in part to the Subsidiary Companies with respect to
any Pre-Closing Tax Period or Straddle Period without the prior consent of
Sellers, which consent shall not be unreasonably withheld, conditioned or
delayed. Sellers shall have no right to amend, re-file or otherwise modify (or
grant an extension of any statute of limitations with respect to (other than as
may be the result of the filing of a timely and valid extension to the deadline
for filing a Return)) any Return relating in whole or in part to the Subsidiary
Companies without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.


13.3    Contest Provisions.


39



--------------------------------------------------------------------------------







(a)     In the event (i) Sellers or their affiliates or (ii) Purchaser or its
affiliates receives notice of any pending or threatened Tax audit or assessment
or other dispute concerning Taxes with respect to which the other party may
incur liability under this Section 13, the party in receipt of such notice
promptly shall notify the other party of such matter in writing, provided that
failure of a party to comply with this provision shall not affect any party’s
right to indemnification hereunder unless such failure materially adversely
affects the ability of the party that did not receive notice to challenge such
Tax audits or assessments.


(b)     Sellers shall have the sole right to represent the interests of any
Company in any Tax audit or administrative or court proceeding relating to any
Tax for any taxable period ending on or before the applicable Closing Date (or
for which Sellers may otherwise be required to indemnify Purchaser under this
Agreement), and to employ counsel of its choice at Sellers’ expense.
Notwithstanding the foregoing, Sellers shall not be entitled to settle, either
administratively or after the commencement of litigation, any claim regarding
Taxes with respect to any Return of any Subsidiary Company (or modify any such
Return) that adversely would affect the liability for Taxes of Purchaser or any
Subsidiary for any period beginning on or after the applicable Closing Date or
create an indemnity obligation on the part of Purchaser without the prior
written consent of Purchaser, which consent shall not be unreasonably
conditioned, withheld or delayed; provided, however, that such consent shall not
be required to the extent that Sellers indemnify Purchaser against the effects
of such settlement.


(c)    Purchaser shall have the sole right to represent the interests of any
Subsidiary Company in any Tax audit or administrative or court proceeding
relating to Taxes with respect to taxable periods including (but not ending
before), or beginning after, the applicable Closing Date and to employ counsel
of its choice at its expense; provided, however, that Purchaser shall not be
entitled to settle, either administratively or after the commencement of
litigation, any claim regarding Taxes that would affect the liability of Sellers
(including any Taxes that may be payable by any indirect owners of Sellers) for
any Tax or create an indemnity obligation on the part of Sellers, without the
prior consent of Sellers, which consent shall not be unreasonably conditioned,
withheld or delayed. Where consent to settlement is withheld by Sellers pursuant
to this Section 13.3, Sellers may continue or initiate any further proceedings
at its own expense.


13.4    Assistance and Cooperation. After the applicable Closing Date, Seller,
on the one hand, and Purchaser, on the other hand, shall (and shall cause their
respective affiliates to): (a) assist the other party in preparing and filing
any Return or report that such other party is responsible for preparing and
filing in accordance with this Section 13; (b) cooperate fully in preparing for
any audit of, or dispute with taxing authorities regarding, any Return of any
Subsidiary Company relating to taxable periods for which the other party may
have a liability under this Section 13; (c) make available to the other and to
any taxing authority as reasonably requested all information, records, and
documents relating to Taxes of the applicable Subsidiary Company; (d) provide
timely notice to the other in writing of any pending or threatened Tax audit or
assessment of any Subsidiary Company for taxable periods for which the other
party may have a liability under this Section 13; and (e) furnish the other with
copies of all correspondence received from any taxing authority in connection
with any Tax audit or information request with respect to any such taxable
period described in this Section 13.4.


13.5    Retention of Records. After the applicable Closing Date, Sellers and
Purchaser will, and Purchaser shall cause the Subsidiary Companies to, preserve
all information, records or documents relating to liabilities for Taxes of the
Subsidiary Companies until six months after the expiration of any applicable
statute of limitations (including extensions thereof) with respect to the
assessment of such


40



--------------------------------------------------------------------------------





Taxes; provided, that prior to disposing of such information, records or
documents, Seller shall provide Purchaser with the opportunity take possession
of such information, records or documents.


14.    Condemnation and Destruction.


14.1    If, prior to a Closing Date, a Taking (as hereinafter defined) occurs,
then (i) Sellers shall notify Purchaser of such fact and provide reasonably
detailed information with respect thereto, (ii) Purchaser shall not have any
right or option to terminate this Agreement as a result of such Taking and this
Agreement shall continue in full force and effect, (iii) at such Closing,
Purchaser shall continue to purchase the Interests or the applicable Component
of the Interests that is the subject of such Closing (notwithstanding the
occurrence of such Taking); provided, that, the Unadjusted Purchase Price shall
be reduced by an amount equal to the amount of any such Taking award collected
by any of the Sellers or the Subsidiary Companies, and (iv) at such Closing, the
applicable Seller or the applicable Subsidiary Company, as applicable, shall
assign and turn over to Purchaser, and Purchaser shall be entitled to receive
and keep, all of such Seller’s or such Subsidiary Company’s, as applicable,
interest in and to all awards for such Taking not collected before the Closing;
provided, however, notwithstanding the foregoing, if prior to a Closing Date one
or more Taking occurs and the same shall, individually or in the aggregate, have
a Material Adverse Effect, then Purchaser shall have the right, in its sole
discretion, but subject to Section 4.3, to terminate this Agreement (in
accordance with this Section 14.1) solely with respect to such Component of the
Interests that have not been conveyed to Purchaser pursuant to a prior Closing
by delivering notice of such termination to Sellers on or before the earlier of
the applicable Closing Date or the date ten (10) days after Purchaser receives
such notice from Sellers. In the event that Purchaser fails to exercise such
termination right within such ten (10) day (or shorter) period, Purchaser shall
be deemed to have waived such termination right, in which event Purchaser shall
not have any right or option to terminate this Agreement with respect to such
Taking and this Agreement shall continue in full force and effect and otherwise
pursuant to the terms of this Section 14.1 as if such Taking did not result in a
Material Adverse Effect. In the event that Purchaser delivers a notice of
termination within such ten (10) day (or shorter) period, then the provisions of
Section 9 of this Agreement shall apply to such termination.


14.2    If, prior to a Closing Date, a Casualty (as hereinafter defined) occurs,
then (i) Sellers shall notify Purchaser of such fact and provide reasonably
detailed information with respect thereto, (ii) Purchaser shall not have any
right or option to terminate this Agreement and this Agreement shall continue in
full force and effect, (iii) at such Closing, Purchaser shall continue to
Purchase the Interests or the applicable Component of the Interests that is the
subject of such Closing (notwithstanding the occurrence of such Casualty) in the
then “as is” condition; provided, that, the Unadjusted Purchase Price shall be
reduced by an amount equal to (x) the amount of any such Casualty proceeds
collected by any of the Sellers or the Subsidiary Companies, plus (y) the amount
of any deductible on such casualty insurance policy minus (z) any Casualty
proceeds or other funds expended by any of the Sellers or the Subsidiary
Companies toward restoration or repair of the Premises, and (iv) at such
Closing, the applicable Seller or the applicable Subsidiary Company, as
applicable, shall assign and turn over to Purchaser, and Purchaser shall be
entitled to receive and keep, all of such Seller’s or such Subsidiary Company’s,
as applicable, interest in and to all awards for such Casualty not collected
before closing; provided, however, notwithstanding the foregoing, if prior to a
Closing Date one or more Casualty occurs and the same shall, individually or in
the aggregate, have a Material Adverse Effect, then Purchaser shall have the
right, in its sole discretion, but subject to Section 4.3, to terminate this
Agreement (in accordance with this Section 14.2) solely with respect to such
Component of the Interests that have not been conveyed to Purchaser pursuant to
a prior Closing by delivering notice of such termination to Sellers on or before
the earlier of the applicable Closing Date or the date ten (10) days after
Purchaser receives such notice from Sellers. In the event that Purchaser fails
to exercise such termination right within such ten (10) day (or shorter)


41



--------------------------------------------------------------------------------





period, Purchaser shall be deemed to have waived such termination right, in
which event (x) Purchaser shall not have any right or option to terminate this
Agreement with respect to such Casualty and this Agreement shall continue in
full force and effect, (y) at the applicable Closing, Purchaser shall accept the
Interests (notwithstanding the occurrence of such Casualty) in the then “as is”
condition and otherwise pursuant to the terms of this Section 14.2 as if such
Casualty did not result in a Material Adverse Effect. In the event that
Purchaser delivers a notice of termination within such ten (10) day (or shorter)
period, then the provisions of Section 9 of this Agreement shall apply to such
termination.


14.3    Notwithstanding anything to the contrary set forth in this Section 14,
Sellers shall have no obligation to repair any damage or destruction to the
Premises (or any portion thereof) caused by any Casualty or to otherwise restore
the Premises (or any portion thereof) after any Taking, and Sellers shall have
no other obligation or liability of any kind, type, character or nature in
respect of any Casualty or Taking affecting the Premises (or any portion
thereof).


14.4    As used herein, the following terms shall have the following meanings:


“Casualty” means the destruction of all or a portion of the Premises by fire or
other casualty.


“Taking” means any taking of any portion of the Premises by condemnation or
eminent domain.


14.5    WITH RESPECT TO THOSE PORTIONS OF THE PREMISES SITUATED IN THE STATE OF
NEW YORK, THIS SECTION 14 IS AGREED TO BE AN EXPRESS PROVISION TO THE CONTRARY
PURSUANT TO SECTION 5-1311 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AS AMENDED FROM TIME TO TIME, AND, ACCORDINGLY, PURCHASER AND SELLER AGREE
THAT THE UNIFORM VENDOR AND PURCHASER RISK ACT EMBODIED IN SAID STATUTE SHALL
HAVE NO APPLICATION TO THIS AGREEMENT.


15.    Escrow.


15.1    Escrow Agent shall deposit the Deposit in an interest bearing money
market escrow account at Bank of America (“BOA”) in the name of Commonwealth
Land Title Insurance Company, as holder for Purchaser and whose Taxpayer
Identification Number is 81-2512907.


15.2    If a Closing takes place, Escrow Agent shall deliver the Downpayment in
accordance with the Closing Statement.


15.3    If Purchaser or a Seller terminates this Agreement pursuant to the
provisions of Section 9 of this Agreement or if a Closing does not take place
under this Agreement by reason of the failure of Purchaser or a Seller to comply
with Purchaser’s or such Seller’s obligations, as applicable, hereunder, then
Escrow Agent shall pay the Downpayment as required by the terms of this
Agreement; provided, however, that notwithstanding the foregoing, Escrow Agent
shall not pay over the Downpayment to any party hereunder unless and until the
following procedure is complied with:


(a)    the party requesting disbursement of the Downpayment (the “Requesting
Party”) shall deliver notice to Escrow Agent and the other party hereto
requesting such disbursement;




42



--------------------------------------------------------------------------------





(b)    within five (5) days after receipt of such notice of request, Escrow
Agent shall deliver notice to all other parties hereto stating that the
Requesting Party has requested such disbursement (and including a copy of the
Requesting Party’s notice);
(c)    within ten (10) days after receipt of Escrow Agent’s notice, the
non-requesting party shall either (i) agree to permit such disbursement by
Escrow Agent, or (ii) inform Escrow Agent that the non-requesting party does not
agree to permit such disbursement;
(d)    if the non-requesting party acts under clause (i) of Section 15.3(c) then
Escrow Agent shall make the disbursement as requested by the Requesting Party;
(e)    if the non-requesting party acts under clause (ii) of Section 15.3(c),
then Escrow Agent shall not make any disbursement except as provided in Section
15.5 of this Agreement; and
(f)    if the non-requesting party fails to respond during the foregoing ten
(10) day period, same shall be deemed to be the response of the non-requesting
party under clause (i) of Section 15.3(c) on the last day of such ten (10) day
period.


15.4    It is agreed that:


(a)    the duties of Escrow Agent are only as herein specifically provided and
are purely ministerial in nature, and Escrow Agent shall incur no liability
except by reason of its willful misconduct, gross negligence or willful
disregard of the terms of this Agreement, as long as Escrow Agent has acted in
good faith;


(b)    in the performance of Escrow Agent’s duties hereunder, Escrow Agent shall
be entitled to rely upon any document, instrument or signature believed by it to
be genuine and signed by either or both of Purchaser and any Seller or their
respective successors;


(c)    Escrow Agent may assume that any Person purporting to give any notice or
instructions in accordance with the provisions hereof has been duly authorized
to do so;


(d)    Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Agreement unless in writing and signed by Sellers and
Purchaser, and to the extent such modification, cancellation or rescission of
this Agreement would affect Escrow Agent’s rights or obligations under this
Agreement, by Escrow Agent;


(e)    Escrow Agent shall not be responsible for any levies imposed by taxing
authorities based upon the taxpayer identification number used to establish the
interest bearing money market escrow account; and


(f)    Sellers and Purchaser shall jointly and severally reimburse and indemnify
Escrow Agent for, and hold Escrow Agent harmless against, any and all loss,
liability, costs or expenses in connection herewith, including reasonable
attorneys’ fees and disbursements, incurred without willful misconduct, gross
negligence or willful disregard of the terms of this Agreement on the part of
Escrow Agent arising out of or in connection with Escrow Agent’s acceptance of,
or the performance of Escrow Agent’s duties and obligations under, this
Agreement and liability resulting from the depositing of the Downpayment with
BOA, including, but not limited to, failure, insolvency or inability of BOA to
pay the Downpayment or accrued interest on demand for withdrawal as well as any
delay in conversion, disbursement or reinvestment, as well as the reasonable
out-of-pocket costs and expenses of defending against any claim or


43



--------------------------------------------------------------------------------





liability arising out of or relating to this Agreement, except to the extent
that it is determined that Escrow Agent was guilty of gross negligence, willful
misconduct or willful disregard of the terms of this Agreement.


15.5    Escrow Agent is acting as a stake-holder only with respect to the
Downpayment. If there is any dispute as to whether Escrow Agent is obligated to
deliver all or any portion of the Downpayment or as to whom the proceeds of the
Downpayment are to be delivered, Escrow Agent shall not be required to make any
delivery, but in such event Escrow Agent shall hold the Downpayment until
receipt by Escrow Agent of an authorization in writing, signed by all of the
parties having any interest in such dispute, directing the disposition of the
Downpayment, or, in the absence of such authorization, Escrow Agent shall hold
the Downpayment, until the final determination of the rights of the parties in
an appropriate proceeding. If such written authorization is not given, or
proceedings for such determination have not begun within ninety (90) days after
the date Escrow Agent receives written notice of such dispute, and thereafter
diligently continued, Escrow Agent may, but is not required to, bring an
appropriate action or proceeding for leave to deposit the Downpayment in court,
pending such determination. Escrow Agent shall be reimbursed for all costs and
expenses of such action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements, by the party determined not to be entitled to
the Downpayment, or if the Downpayment is split between the parties hereto, such
costs of Escrow Agent shall be split, pro rata, between Sellers and Purchaser,
based upon the amount of Downpayment received by each. Upon making delivery of
the Downpayment, in the manner provided in this Agreement, Escrow Agent shall
have no further liability hereunder.
15.6    Escrow Agent has executed this Agreement solely to confirm (i) that
Escrow Agent will promptly provide notice to Sellers and Purchaser upon receipt
of the Deposit and (ii) that Escrow Agent, upon receipt thereof, will hold the
Downpayment in escrow, pursuant to the provisions of this Agreement.


16.    Closing Costs.


Purchaser shall pay (a) to the appropriate Governmental Authority, fifty percent
(50%) of any and all Transfer Taxes, (b) if Purchaser elects to obtain title
insurance with respect to one or more Properties, all title insurance premiums
(including, without limitation, any and all premiums charged by the Title
Company for endorsements and affirmative coverages to the title policy and the
title policy of any lender to Purchaser (or any of the Subsidiary Companies) and
all other title insurance company charges and all survey costs with respect to
such Properties in connection with the transaction contemplated by this
Agreement, (c) fifty percent (50%) of any escrow fees charged by Escrow Agent,
(d) all due diligence costs, (e) fifty percent (50%) all recording and filing
fees and charges for the documentation to be recorded or filed in connection
with the transactions contemplated by this Agreement, (f) one hundred percent
(100%) of all Loan Assumption Fees in connection with Purchaser’s assumption of
the Assumed Loans pursuant to Section 12 of this Agreement and (g) one hundred
percent (100%) of all premiums due and payable in connection with the
Representations and Warranties Insurance Policy. Sellers shall pay (i) fifty
percent (50%) of any escrow fees charged by Escrow Agent, (ii) fifty percent
(50%) all recording and filing fees and charges for the documentation to be
recorded or filed in connection with the transactions contemplated by this
Agreement, and (iii) fifty percent (50%) of any and all Transfer Taxes. Sellers
shall provide Purchasers with draft copies of all Transfer Tax Documents ten
(10) days prior to the applicable Closing Date for Purchaser’s review and
comment. Sellers agree to consider in good faith Purchaser’s comments regarding
any Transfer Tax Documents submitted for Purchaser’s review. Purchaser shall be
responsible for filing all Transfer Tax Documents. If Purchaser, within seven
(7) days after delivery of any such Transfer Tax Return, notifies Sellers that
it objects to any item in such Document, the parties shall attempt in good faith
to resolve the dispute and, if they are unable to do so, any disputed item shall
be resolved (within a reasonable time, taking into account the deadline for


44



--------------------------------------------------------------------------------





filing such Transfer Tax Return) by an internationally recognized independent
accounting firm chosen by both Purchaser and Sellers. The costs, fees and
expenses of such accounting firm shall be borne equally by Purchaser and
Sellers, and the accounting firm’s determination shall be binding on the parties
for purposes of filing such Transfer Tax Documents. Except as expressly provided
above, each party hereto shall pay such party’s own legal fees and all of such
party’s other expenses in connection with the transactions contemplated in this
Agreement. The provisions of this Section 16 shall survive each Closing or any
earlier termination of this Agreement.


17.    Sellers’ Covenants.


Sellers agree as follows:


17.1    Conduct of Business. Between the Effective Date and each Closing Date or
earlier termination of this Agreement, Sellers will and will cause, in each such
case, to the extent within Sellers’ power and control, each Subsidiary Company
to, except as otherwise contemplated by this Agreement or required by applicable
law, conduct its business and operations in the ordinary course of business
reasonably consistent with past practices and provide or cause to be provided by
Sellers or the Subsidiary Companies such services with respect to the Premises
that have been provided by Sellers or the Subsidiary Companies in the past in
accordance with Sellers’ or the Subsidiary Companies’, as applicable, customary
practice, in each such case, so long as any deviation from past practice is not
material, taking into account the facts and circumstances in existence from time
to time (including, without limitation, emergency situations at the Premises,
material changes in market conditions and actions or omissions taken in
satisfaction of Sellers’ obligations hereunder).


17.2    Insurance. Between the Effective Date and each Closing Date or earlier
termination of this Agreement, Sellers or the Subsidiary Companies, as
applicable, will maintain casualty and liability insurance with respect to the
Premises (which insurance may be effected under a blanket policy or policies of
insurance) substantially in accordance with the ordinary course of business and
the applicable Sellers’ or the applicable Subsidiary Companies’, as applicable,
past practice.
17.3    Information. The Subsidiary Companies shall maintain all books and
records relating to the Premises in the ordinary course of Sellers’ business.
Between the Effective Date and each Closing Date or earlier termination of this
Agreement, subject to Section 34 of this Agreement, Sellers will make all books,
records, billing information, Leases, Contracts, Home Contracts and other
documents relating to the operation of the Premises available to Purchaser and
Purchaser’s accountants and attorneys, upon advance written request therefor,
and will permit Purchaser’s accountants and attorneys to examine the same,
during regular business hours, at Purchaser’s sole cost and expense, provided,
however, notwithstanding the foregoing, Sellers shall not be required to make
available to Purchaser any of the foregoing to the extent that same constitutes
(i) privileged information pertaining to any potential or existing litigation or
other proceeding or (ii) confidential or proprietary information prepared by any
Seller or any of the Subsidiary Companies pertaining to the Premises, the
Interests and/or the Assumed Loans (including, without limitation, internal
evaluations, appraisals, reports or other documentation and information
pertaining to the business relationships among the members comprising any
Seller). The making available to Purchaser of the foregoing shall in no event be
deemed to constitute a representation by any Seller as to the accuracy,
correctness or completeness thereof.
17.4    Inspections. Between the Effective Date and each Closing Date or earlier
termination of this Agreement, subject to the rights of all tenants and other
occupants of the Premises, Sellers or the Subsidiary Companies, as applicable,
will permit Purchaser and Purchaser’s engineers, at Purchaser’s sole cost and
expense, to inspect, in strict compliance with all applicable laws, the Premises
and all portions


45



--------------------------------------------------------------------------------





thereof from time to time upon reasonable advance request therefor and
accompanied by a representative of the applicable Seller or the applicable
Subsidiary Companies; provided, however, Purchaser will not be permitted to
perform any such inspection unless and until Purchaser delivers to the
applicable Seller reasonably satisfactory evidence that Purchaser has obtained
such insurance as such Seller shall reasonably require in connection with any
such inspection, which insurance shall name such Seller, the applicable
Subsidiary Companies and such Seller’s managing agent/manager as additional
insureds (it being agreed by Purchaser that such insurance shall include (i)
policies of workers’ compensation and employers’ liability for all employees of
Purchaser, (ii) commercial general liability insurance which insure Purchaser
(and Purchaser’s directors, officers, lenders, employees, agents, counsel,
consultants, engineers and representatives (collectively, “Purchaser’s
Representatives”) engaged or otherwise involved in the conduct of such due
diligence) with liability insurance limits of not less than $3,500,000 combined
single limit per occurrence and in the aggregate for personal injury and
property damage, coverage shall be on a per location/project basis and shall be
primary and noncontributory, and (iii) professional errors and omissions and
contractors pollution liability coverage of not less than $3,500,000 per
claim/annual aggregate for any of Purchaser’s environmental consultants). Each
insurance policy shall also provide that it may not be canceled or modified
without at least thirty (30) days’ prior written notice to the applicable
Seller, except ten (10) days’ notice in the event of non-payment of premium. In
no event shall Purchaser be permitted to conduct any drilling or other invasive
testing of the Premises (or any portion thereof) without the prior written
consent of the applicable Seller in its sole and absolute discretion (and, if
such consent is given, Purchaser shall be obligated to pay to such Seller on
demand the cost of repairing and restoring any borings or holes created or any
other damage resulting from such invasive testing). Purchaser hereby agrees to
repair and restore any portion of the Premises damaged as a result of any
inspection of the Premises by Purchaser and, in addition, hereby indemnifies,
defends and holds harmless each Seller, the Subsidiary Companies and each Seller
Exculpated Party from and against any and all reasonable out-of-pocket damages,
demands, claims, losses, liabilities, injuries, liens, judgments, fines,
penalties, costs (including, without limitation, the cost of remediation, if
necessary) and expenses (including, without limitation, reasonable out-of-pocket
attorneys’ fees and disbursements and costs incurred in the enforcement of the
foregoing indemnity) actually incurred by any Seller, any of the Subsidiary
Companies and any Seller Exculpated Party by reason of Purchaser’s or
Purchaser’s Representatives’ entry onto, or inspection of, the Premises, which
indemnity shall survive the Final Closing or earlier termination of this
Agreement. Purchaser and Purchaser’s Representatives shall keep the Premises
free and clear of any and all mechanics’ and materialmen’s liens and other
liens, encumbrances and claims arising out of any of Purchaser’s and/or
Purchaser’s Representatives’ entry onto, and inspections and other evaluations
of, the Premises as set forth herein. Notwithstanding the foregoing or anything
to the contrary set forth herein, in the event that Purchaser shall become
entitled under any other provision of this Agreement to a return of the
Downpayment and, at such time, any repair or restoration cost of Purchaser
pursuant to this Section 17.4 remains outstanding, then the amount of any such
outstanding repair or restoration cost shall be withheld from the Downpayment
and promptly paid to the applicable Seller by Escrow Agent before any remaining
balance of the Downpayment is returned to Purchaser (and, for the avoidance of
doubt, the foregoing provisions shall survive the termination of this
Agreement).


17.5    Repair and Maintenance. Between the Effective Date and each Closing Date
or earlier termination of this Agreement, Sellers or the applicable Subsidiary
Companies, as applicable, will cause to be performed all normal operational
repairs required to be made to the Premises in order to maintain the Premises
substantially in the condition of the Premises as of the Effective Date,
reasonable wear and tear and natural deterioration and damage by fire or other
casualty or condemnation excepted, provided that the foregoing shall not have
the effect of requiring any Seller or any of the Subsidiary Companies, as
applicable, to make any repairs, replacements or improvements of a capital
nature to the Premises (or any portion thereof).


46



--------------------------------------------------------------------------------





17.6    Tax Matters. Except as otherwise contemplated by this Agreement, between
the date of this Agreement and the applicable Closing Date, without the prior
consent of Purchaser, none of the Sellers will cause any Subsidiary Company to
make, rescind, or revoke any Tax election, settle or compromise any income Tax
liability, or amend any Return.


17.7    Employees. Between the Effective Date and each Closing Date, no
Subsidiary Company shall hire any employee.


17.8    Assumed Loans. Between the Effective Date and each Closing Date, (a)
Seller shall make the debt service payments required under the Assumed Loan
Documents or cause such debt service payments to be made and otherwise comply
with the borrower’s monetary obligations thereunder in all material respects,
(b) Sellers shall not make any voluntary prepayments of principal under any of
the Assumed Loans or allow any voluntary prepayments of principal under any of
the Assumed Loans to be made; and (c) other than in connection with the
satisfaction of the Loan Assumption Condition, without Purchaser’s consent (not
to be unreasonably withheld, conditioned or delayed), Sellers shall not amend or
modify any of the Assumed Loan Documents other than as may be required or
permitted herein or allow such Assumed Loan Documents to be amended or modified
other than as may be required or permitted herein.


17.9    Zoning. Between the Effective Date and each Closing Date, no Seller,
Subsidiary Company or Real Estate Owner shall apply for or consent to any zoning
change, variance, subdivision, lot line adjustment or similar change with
respect to any of the Properties.


17.10    Conduct of Business Prior to the Closing. Sellers and the Subsidiary
Companies covenant and agree that, during the period from the Effective Date
through the Closing Date, except to the extent required by law and as may be
required or expressly permitted pursuant to this Agreement (including without
limitation, Section 18 hereof), Sellers shall not, and shall not cause or permit
any of the Subsidiary Companies to do any of the following without the consent
of Purchaser:


(a)    other than in connection with the acquisition of Snowbird Concessions,
Inc. as set forth in Section 49 or the transactions contemplated in this
Agreement, amend or propose to amend any organizational documents of the
Subsidiary Companies other than to provide for de minimis changes to such
organizational documents;
(b)    split, combine, reclassify or subdivide any equity securities or
ownership interests of any Subsidiary Company;


(c)    declare, set aside or pay any dividend on or make any other distributions
(whether in stock, equity interests, property or otherwise) with respect to the
equity securities or ownership interests of the Subsidiary Companies;


(d)    redeem, repurchase or otherwise acquire, directly or indirectly, any
equity securities or ownership interests of any Subsidiary Company;


(e)    issue, sell, pledge, dispose, encumber or grant any equity securities or
ownership interests of any Subsidiary Company, or any options, warrants,
convertible securities or other rights of any kind to acquire any equity
securities or ownership interests of any Subsidiary Company;


(f)    acquire or agree to acquire (including by merger, consolidation or
acquisition of stock or assets) any real property, personal property (other than
personal property at a total


47



--------------------------------------------------------------------------------





cost of less than One Million and 00/100 Dollars ($1,000,000.00) in the
aggregate), intellectual property, corporation, partnership, limited liability
company, other business organization or any division or material amount of
assets thereof;


(g)    divest, sell, pledge, assign, transfer, dispose of or encumber, or effect
a deed in lieu of foreclosure with respect to, any portion of the Real Property;


(h)    make to any third party, any loans or advances to, or investments in, any
other Person (including to any of its officers, directors, employees,
Affiliates, agents or consultants) in excess of One Million and 00/100 Dollars
($1,000,000.00) in the aggregate for all such loans and advances, or make any
change in its existing borrowing or lending arrangements for or on behalf of
such Persons, other than by Sellers and/or Subsidiary Companies;


(i)    incur, assume or guarantee any indebtedness other than (a) pursuant to
the Existing Contracts and (b) indebtedness in an amount not to exceed One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate (which Indebtedness
is permitted to be repaid in connection with the Closing (and any liens securing
such Indebtedness released upon such repayment in full));


(j)    settle, pay, discharge, satisfy or compromise any pending or threatened
action, other than with respect to claims relating solely to monetary damages
(including any claims that are covered by insurance);


(k)    fail to use its commercially reasonable efforts to maintain in full force
and effect the existing insurance policies or to replace such insurance policies
with substantially equivalent policies covering the Sellers, the Subsidiary
Companies and the Properties;


(l)    cause a Subsidiary Company to enter into any new line of business;


(m)    adopt a plan of merger, complete or partial liquidation, dissolution,
consolidation, restructuring, recapitalization, bankruptcy or other method of
reorganization or resolutions providing for or authorizing such merger, complete
or partial liquidation, dissolution, consolidation, restructuring,
recapitalization, bankruptcy or other method of reorganization; or
(n)    authorize or enter into any contract, agreement, commitment or
arrangement to do any of the foregoing.
    
17.11    No Shop. Between the date hereof and earlier of (i) the Closing Date
with respect to all of the Component of the Interests, (ii) the termination of
this Agreement in its entirety and (iii) the date that is six (6) months after
the Effective Date (such earlier date, the “Exclusivity Expiration Date”), none
of the Sellers, the Subsidiary Companies or any of their Affiliates shall
solicit any proposals or offers regarding, continue or enter into discussions or
negotiations with respect to, or enter into or consummate any agreement or
understanding in connection with any proposal regarding, any purchase or other
acquisition of all or any portion of the assets or properties of any of the
Subsidiary Companies (other than the sale of products or services in the
ordinary course of business consistent with past practices) or any equity
securities or interests (whether newly issued or currently outstanding) of any
of the Subsidiary Companies, any merger, business combination or
recapitalization involving any of the Subsidiary Companies, the liquidation,
dissolution or reorganization of any Subsidiary Company, or any similar
transaction, and the Sellers and the Subsidiary Companies shall cause each
Subsidiary Company’s and Affiliates’ directors, officers, employees,


48



--------------------------------------------------------------------------------





agents, representatives to refrain from any of the foregoing. If the First
Equity Interest Closing has occurred, then the Exclusivity Expiration Date shall
be extended until the Outside Closing Date.


18.    Contracts, Leasing and Other Matters.


18.1        Notwithstanding anything to the contrary set forth in this Agreement
(including, without limitation, Section 17 hereof), from and after the Effective
Date through the earlier of each Closing Date or the termination of this
Agreement in accordance with the terms hereof, each Seller and the applicable
Subsidiary Companies shall each have the unfettered right and power (but not the
obligation), without the consent of Purchaser, in the exercise of each such
parties’ respective business judgment in the ordinary course of business
reasonably consistent with past practices, in each such case, so long as any
deviation from past practice is not material, taking into account the facts and
circumstances in existence from time to time (including, without limitation,
emergency situations at the Premises, material changes in market conditions and
actions or omissions taken in satisfaction of Sellers’ obligations hereunder)
to, among other things:
(a)    (i) Terminate, amend, modify, renew, extend or accept cancellation of,
any Existing Leases, (ii) enter into new Leases and (iii) terminate, amend,
modify, renew, extend or accept cancellation of, any new Leases; provided that
the applicable Seller shall deliver a copy of any such termination, amendment,
modification, renewal or extension or any such new Lease, as applicable, to
Purchaser promptly after the execution thereof by the applicable Subsidiary
Company and upon such execution and delivery, the same shall be deemed to be a
“Lease Amendment” or “New Lease”, as the case may be, for purposes of this
Agreement.
(b)    (i) Enter into, execute and deliver (I) any amendment, modification,
renewal, extension or termination of any Home Contract or II) any new Home
Contract affecting any Subsidiary Company or any portion of the Premises, (ii)
accept or obtain title to a manufactured home from a borrower or other
counterparty under a Home Contract in exchange for a full or partial release
under the Home Contract securing same, (iii) originate loans or other financing
arrangements for manufactured homes and (iv) institute proceedings to foreclose
on manufactured homes, recreational vehicles and mobile homes that are security
collateral under Home Contracts, effectuate such foreclosures and exercise any
remedies available under the loan documents related to such Home Contracts, at
law or in equity; provided that the applicable Seller shall deliver a copy of
any such amendment, modification, renewal, extension, termination, any such new
Home Contract or other document, as applicable, to Purchaser promptly after the
execution thereof by the applicable Subsidiary Company and upon such execution
and delivery, the same shall be deemed to be a “Home Contract Amendment” or “New
Home Contract”, as the case may be, for purposes of this Agreement.
(c)    (i) Purchase manufactured homes, recreational vehicles and mobile homes
for and at the Premises (whether pursuant to an obligation under a Repurchase
Agreement or otherwise), (ii) sell manufactured homes, recreational vehicles and
mobile homes for and at the Premises and (iii) enter into lease-to-own
arrangements with tenants with respect to manufactured homes, recreational
vehicles and mobile homes at the Premises.
(d)    Where not prohibited by law, contract or otherwise, Sellers shall
increase rents for the year 2016 for those Real Properties where they have not
yet increased rent.
18.2    Contracts. Without Purchaser’s prior consent, which consent shall not be
unreasonably withheld, between the Effective Date and the Closing Date, Sellers
shall not enter into, extend, renew, replace or modify any contract (other than
Leases, which are addressed in Section 18.1 above or Contracts) that has an
aggregate annual payment in excess of One Million and 00/100 Dollars
($1,000,000.00) unless such contract (i) as so entered into, extended, renewed,
replaced or modified, is


49



--------------------------------------------------------------------------------





terminable by the owner of the Property without penalty on not more than thirty
(30) days’ advance notice, (ii) is a contract that automatically renews or
extends by its terms for a period not to exceed ninety (90) days, or (iii) is a
contract for waste services or cable services and such contract automatically
renews by its terms for a period not to exceed one (1) year.
18.3    Termination of Management Agreements. As of each Closing Date, each
Seller shall terminate (or cause to be terminated) and satisfy all obligations
of the applicable Subsidiary Companies under their respective property
management agreements.
18.4    No Homes Removed. From the Effective Date through the Closing Date,
neither Sellers nor Affiliates of Sellers shall remove any manufactured homes
from any Property (other than to another Property); provided, that, Sellers and
Affiliates of Sellers shall be permitted to sell and demolish homes in
accordance with past business practices (the parties acknowledging and agreeing
that Purchaser shall not receive a credit against the Purchase Price at Closing
for any demolished homes and any credit for sold homes shall be governed by
Section 6.13(a)(v)).
18.5    No Sale of MH Notes. From the Effective Date through the Closing Date,
neither Seller nor any Subsidiary Company shall cause or permit to be caused the
sale, assignment, transfer or disposal of any Home Contract.


19.    Exculpation.


Notwithstanding anything to the contrary contained in this Agreement:
19.1    Purchaser acknowledges and agrees that no director, officer, employee,
shareholder, member, manager, partner or agent of Sellers or any of the
Subsidiary Companies nor any of the directors, officers, employees,
shareholders, members, managers, partners, joint venturers or agents of any of
the directors, officers, employees, shareholders, members, managers, partners,
joint venturers or agents of Sellers, the Subsidiary Companies nor any other
Person, as principal of ant Seller or any of the Subsidiary Companies, whether
disclosed or undisclosed (collectively, the “Seller Exculpated Parties”) shall
have any personal obligation or liability whatsoever hereunder, and Purchaser
(i) shall not seek to (a) assert (and hereby unconditionally and irrevocably
waives) any claim or cause of action of any kind, type, character or nature
whatsoever that Purchaser may now or hereafter have against the Seller
Exculpated Parties or (b) enforce any of Purchaser’s rights hereunder against
any Seller Exculpated Party and (ii) hereby unconditionally and irrevocably
releases and discharges the Seller Exculpated Parties from and any all liability
whatsoever which may nor or hereafter accrue in favor of Purchaser against any
Seller Exculpated Party in connection with or arising out of this Agreement or
the transactions contemplated hereby.
19.2    Sellers acknowledge and agree that no director, officer, employee,
shareholder, member, manager, partner or agent of Purchaser nor any of the
directors, officers, employees, shareholders, members, managers, partners, joint
venturers or agents of any of the directors, officers, employees, shareholders,
members, managers, partners, joint venturers or agents of Purchaser nor any
other Person, as principal of Purchaser, whether disclosed or undisclosed
(collectively, the “Purchaser Exculpated Parties”) shall have any personal
obligation or liability whatsoever hereunder, and Sellers (i) shall not seek to
(a) assert (and hereby unconditionally and irrevocably waive) any claim or cause
of action of any kind, type, character or nature whatsoever that Sellers may now
or hereafter have against the Purchaser Exculpated Parties or (b) enforce any of
Sellers’ rights hereunder against any Purchaser Exculpated Party and (ii) hereby
unconditionally and irrevocably release and discharge the Purchaser Exculpated
Parties from and any all liability whatsoever which may nor or hereafter accrue
in favor of Sellers against any


50



--------------------------------------------------------------------------------





Purchaser Exculpated Party in connection with or arising out of this Agreement
or the transactions contemplated hereby.


20.    Sellers’ Default.


Subject to the provisions of Sections 19 and 37 of this Agreement, if any Seller
shall default under this Agreement in any material respect and a Closing does
not occur, then Purchaser, as Purchaser’s sole and exclusive remedy (Purchaser
specifically waiving any right to bring an action for monetary damages,
including, without limitation, consequential, speculative or punitive damages),
may either:
20.1    deliver written notice to Sellers that Purchaser elects to terminate
this Agreement, in which event the provisions of Section 9 of this Agreement
shall apply to such termination; or
20.2    provided that Purchaser is not otherwise in default under this
Agreement, bring an action against a Seller to seek specific performance of such
Seller’s obligations hereunder within thirty (30) days following the earlier of
(x) the applicable Scheduled Closing Date or (y) the date of Seller’s breach.
Such action for specific performance will not be construed to require any Seller
to cure any title defect, cure any untrue representation, comply with any
covenant hereunder, cure any physical condition (including, without limitation,
any structural condition) existing at the Premises, or cause any third party to
take any action with respect to the Interests, the Premises, the Subsidiary
Companies or Sellers.


If Purchaser believes that a Seller has defaulted as aforesaid prior to the
applicable Closing Date, then Purchaser shall be required to elect one (1) of
the remedies set forth in either Section 20.1 or Section 20.2 prior to the
applicable Closing Date and if Purchaser fails to make such an election within
such time period same shall conclusively mean that Purchaser has determined to
proceed under Section 20.1 of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, in the event that Purchaser becomes aware
that a Seller has defaulted in any respect under this Agreement prior to the
applicable Closing Date and nonetheless proceeds to such Closing, then same
shall be deemed to be a waiver by Purchaser of any further right to make a claim
arising out of such default. For the avoidance of doubt, Purchaser and Sellers
acknowledge that a breach of Sellers’ Representations that is alleged by
Purchaser under this Agreement shall not be deemed to fall within this Section
20 (it being acknowledged that Purchaser’s remedies in respect thereof are as
set forth in Section 11 of this Agreement). If the Closing shall not occur by
reason of a willful and intentional failure of Sellers to consummate the Closing
in accordance with the terms of this Agreement, and Purchaser elects to
terminate this Agreement in accordance with the terms hereof, in addition to all
of the other remedies set forth herein, Sellers shall reimburse Purchaser within
ten (10) Business Days after demand therefor for the expenses incurred by
Purchaser in connection with the negotiation of this Agreement and the due
diligence performed in connection with the Premises; provided that such payment
obligation of Sellers shall not exceed Three Million Five Hundred Thousand and
00/100 Dollars ($3,500,000.00) to reimburse Purchaser for such expenses. This
Section 20 shall survive any termination of this Agreement.


21.    Condition of Premises.
21.1    Except as otherwise expressly provided in this Agreement, Purchaser
acknowledges that the applicable Subsidiary Companies shall own the Premises at
the applicable Closing in an “as is”, “where is” condition with all faults as of
such Closing Date. Purchaser agrees that, except as expressly set forth herein,
Sellers shall not be liable for any construction, latent or patent defects in
the Premises, and shall not be bound in any manner whatsoever by any guarantees,
promises, projections, forecasts, operating expenses, set-ups or other
information pertaining to the Premises made, furnished or claimed to have been
made or furnished by any Seller, the Subsidiary Companies or any other Person,
including,


51



--------------------------------------------------------------------------------





without limitation, GS (as hereinafter defined), or any partner, member,
manager, shareholder, employee, agent, attorney or other Person representing or
purporting to represent any Seller, the Subsidiary Companies or GS, whether
verbally or in writing. Purchaser acknowledges that, except as expressly set
forth in this Agreement, neither Sellers, the Subsidiary Companies nor any of
the employees, agents or attorneys of Sellers, the Subsidiary Companies have
made any verbal or written representations or warranties whatsoever to
Purchaser, whether express, implied, statutory, or by operation of law, and, in
particular, that no such representations and warranties have been made with
respect to the Interests, the physical or environmental condition or operation
of the Premises, the layout or footage of the Premises, the actual or projected
revenue and expenses of the Premises or any of the Leases, zoning,
environmental, and other laws, regulations and rules applicable to the Premises,
or the compliance of the Premises therewith, the quantity, quality or condition
of the articles of personal property and fixtures included in the transactions
contemplated hereby, the use or occupancy of the Premises or any part thereof or
any other matter or thing affecting or relating to the Premises or the
transactions contemplated hereby, except as specifically set forth in this
Agreement. Purchaser has not relied and is not relying upon any representations
or warranties, other than Sellers’ Representations set forth in Section 11.1,
the representations of each Seller set forth in Section 33.2 of this Agreement,
and any other representations and warranties made by Sellers in this Agreement,
or upon any statements made in any informational materials with respect to the
Interests and/or the Premises provided by any Seller, the Subsidiary Companies
or any other Person, including GS or any shareholder, member, manager, employee,
agent, attorney or other Person representing or purporting to represent any
Seller, the Subsidiary Companies or GS. Without limitation of the foregoing,
Purchaser specifically acknowledges and agrees that it has assumed the risk of
changes in the condition of the Interests and the Premises between the Effective
Date and each applicable Closing Date and no adverse change in such condition
shall grant Purchaser any right to terminate this Agreement or to obtain any
damages against any Seller, except as expressly set forth in this Agreement. IN
ADDITION TO, AND WITHOUT LIMITATION OF THE FOREGOING, EXCEPT AS SET FORTH IN
THIS AGREEMENT, SELLERS MAKES NO WARRANTY, EXPRESS, IMPLIED, STATUTORY, OR BY
OPERATION OF LAW, AS TO THE QUANTITY, QUALITY, MERCHANTABILITY, TITLE,
MARKETABILITY, FITNESS, OR SUITABILITY FOR A PARTICULAR PURPOSE OF THE
INTERESTS, THE PREMISES, AND THE INTERESTS ARE SOLD IN AND THE PREMISES ARE
CONVEYED, IN, AN “AS IS”, “WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTING
THIS AGREEMENT, EXCEPT AS SET FORTH IN THIS AGREEMENT, PURCHASER AFFIRMS AND
AGREES THAT (A) PURCHASER HAS NOT RELIED ON ANY SELLER’S SKILL OR JUDGMENT TO
SELECT OR FURNISH THE INTERESTS, THE PREMISES OR ANY COMPONENT THEREOF FOR ANY
PARTICULAR PURPOSE, (B) SELLERS MAKES NO WARRANTY THAT THE INTERESTS, THE
PREMISES OR ANY COMPONENT THEREOF ARE FIT FOR ANY PARTICULAR PURPOSE, (C) THERE
ARE NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR BY
OPERATION OF LAW, WITH RESPECT TO THE INTERESTS, THE PREMISES OR ANY COMPONENT
THEREOF, (D) PURCHASER HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PREMISES
AND EACH COMPONENT THEREOF AND THE DOCUMENTATION RELATING TO THE INTERESTS AND
HAS DETERMINED TO PURCHASE THE INTERESTS BASED ON SUCH INSPECTION, AND (E) UPON
EACH CLOSING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, PURCHASER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL CONDITIONS, MAY NOT HAVE BEEN REVEALED
BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, ON SUCH CLOSING, SHALL BE DEEMED
TO HAVE WAIVED, RELINQUISHED, AND RELEASED SELLERS FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING, WITHOUT LIMITATION, CAUSES OF
ACTION IN TORT, LOSSES, DAMAGES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’


52



--------------------------------------------------------------------------------





FEES AND COURT COSTS)) OF ANY AND EVERY KIND, TYPE, NATURE OR CHARACTER, KNOWN
OR UNKNOWN, LIQUIDATED OR CONTINGENT, THAT PURCHASER MIGHT HAVE ASSERTED OR
ALLEGED AGAINST ANY SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT
OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY
APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES, OR
MATTERS REGARDING THE PREMISES, THE INTERESTS, THE ASSUMED LOANS, OR THE
SUBSIDIARY COMPANIES. Purchaser acknowledges and agrees that in no event shall
Purchaser, any Subsidiary Company or any of their respective affiliates (i)
institute a lawsuit or other proceeding based upon, arising out of, or relating
to any of the claims, demands and/or causes of action waived, relinquished and
released pursuant to this Agreement, (ii) join, participate, assist or otherwise
cooperate in any such lawsuit or other proceeding or (iii) encourage, assist,
facilitate and/or solicit any third party to institute, join, participate,
assist or otherwise cooperate in any such lawsuit or other proceeding.


21.2    Without limiting the generality of the provisions of Section 21.1 of
this Agreement, Purchaser specifically acknowledges and agrees as follows:


(a)    Except as set forth in Section 11.1, neither Sellers, the Subsidiary
Companies, nor any other party acting (or purporting to act) on behalf of any
Seller or any of the Subsidiary Companies, has made any (and each Seller and
each of the Subsidiary Companies hereby disclaims any) representation or
warranty of any kind, type, character or nature whatsoever concerning any
environmental condition existing at the Premises;


(b)    Sellers have delivered to Purchaser copies of the environmental reports
listed on Exhibit BB (the matters stated therein being referred to as the
“Environmental Disclosed Matters”); and


(c)    Except as set forth in Section 11.1, Purchaser acknowledges that the
applicable Subsidiary Companies hold title to the Premises subject to, and
Purchaser hereby releases Sellers and each Seller Exculpated Party from any
liability of any kind, type, character or nature whatsoever arising with respect
to, any and all environmental conditions thereat (or the presence of any matter
or substance relating to any such environmental condition at the Premises),
whether known or unknown, disclosed or undisclosed, including, without
limitation, the Environmental Disclosed Matters, and any and all claims and/or
liabilities relating to (in any manner whatsoever) any hazardous, toxic or
dangerous materials or substances located in, at, about or under the Premises,
or for any and all claims or causes of action (actual or threatened) based upon,
in connection with or arising out of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., and the Superfund
Amendments and Reauthorization Act, 42 U.S.C. §9601 et seq., or any other law or
cause of action (including any federal or state based statutory, regulatory or
common law cause of action) related to environmental matters or liability with
respect to or affecting the Premises (any of the foregoing described in this
clause (c) being referred to as “Environmental Conditions”) and, specifically,
agrees that if any claim is brought against Purchaser arising out of any
Environmental Condition Purchaser shall have no claim of any kind, type,
character or nature whatsoever against any Seller or any Seller Exculpated
Party.


53



--------------------------------------------------------------------------------







21.3    PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS
AND WAIVERS SET FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE
SET FORTH IN THIS SECTION 21, AND UNDERSTANDS THEIR SIGNIFICANCE AND EFFECT.
PURCHASER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN THIS
SECTION 21, ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLERS WOULD NOT
HAVE AGREED TO SELL THE INTERESTS TO PURCHASER FOR THE PURCHASE PRICE WITHOUT
THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THOSE SET FORTH IN THIS SECTION 21. THE TERMS AND CONDITIONS
OF THIS SECTION 21 WILL EXPRESSLY SURVIVE EACH CLOSING AND WILL NOT MERGE WITH
THE PROVISIONS OF ANY CLOSING DOCUMENTS.


    
Initials of Sellers:
 
Initials of Purchaser:
RL
 
LB

            


54



--------------------------------------------------------------------------------







22.    Notices.


All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as properly given
or made (i) upon the date of personal delivery (if notice is delivered by
personal delivery), (ii) on the date of delivery, as confirmed by electronic
confirmation (if notice is delivered by electronic mail), (iii) on the day one
(1) Business Day after deposit with a nationally recognized overnight courier
service (if notice is delivered by nationally recognized overnight courier
service), or (iv) on the third (3rd) Business Day following mailing from within
the United States by first class United States mail, postage prepaid, certified
mail return receipt requested (if notice is given in such manner), and in any
case addressed to the parties at the addresses set forth below (or to such other
addresses as the parties may specify by due notice to the other in accordance
with this Section 22):


If to any Seller, to:


c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention:    General Counsel
Email:        legal@nsamgroup.com


with a copy at the same time to:


c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention:    Daniel Raffe and Sujan Patel
Email:        raffe@nsamgroup.com and patel@nrfc.com


with an additional copy at the same time to:


Duval & Stachenfeld LLP
555 Madison Avenue, 6th Floor
New York, New York 10022
Attention:    Terri L. Adler, Esq. and File Manager
File No.:     3281.0090
Email:        tadler@dsllp.com


If to Purchaser, to:


250 Vesey Street, 15th Floor
New York, New York 10281
Attention:    Lowell Baron and Murray Goldfarb
Email:        lowell.baron@brookfield.com & murray.goldfarb@brookfield.com


With a copy at the same time to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza



55



--------------------------------------------------------------------------------





New York, New York 10004
Attention:        Joshua Mermelstein, Esq.
Email:        joshua.mermelstein@friedfrank.com
If to Escrow Agent, to:


Commonwealth Land Title Insurance Company
685 Third Avenue, 20th Floor
New York, New York 10017
Attention:    Craig Feder, Esq.
Email:        cfeder@cltic.com


23.    Entire Agreement.


This Agreement contains all of the terms agreed upon by and between Purchaser
and Sellers with respect to the subject matter hereof, and all agreements
heretofore had or made by and between Purchaser and Sellers are merged in this
Agreement which alone fully and completely expresses the agreement of Purchaser
and Sellers with respect to the transaction set forth in this Agreement;
provided, however, for the avoidance of doubt, the Confidentiality Agreement (as
hereinafter defined) shall remain in full force and effect pursuant to, and in
accordance with, the terms and provisions of Section 34 of this Agreement.


24.    Amendments.


Subject to the provisions of Section 15.4(d) of this Agreement, this Agreement
may not be changed, modified or amended, except by an instrument executed by the
parties hereto who are or will be affected by the terms of such instrument.


25.    No Waiver.


No waiver by either Purchaser or any Seller of any failure or refusal to comply
with Purchaser’s or any Seller’s, as applicable, obligations under this
Agreement shall be deemed a waiver of any other or subsequent failure or refusal
to so comply.


26.    Successors and Assigns.


The provisions of this Agreement shall inure to the benefit of, and shall be
binding upon, the heirs, executors, administrators, successors and assigns of
the respective parties hereto; provided, however, Purchaser may assign this
Agreement and Purchaser’s rights hereunder to an Affiliate of Purchaser upon
written notice to Sellers.


27.    Partial Invalidity.


If any term or provision of this Agreement or the application thereof to any
Person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
Persons or circumstances other than such Persons or circumstances as to which
such term or provision is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.




56



--------------------------------------------------------------------------------





28.    Paragraph Headings.


The headings of the various paragraphs of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain or restrict any of the provisions
of this Agreement.


29.    Governing Law.


This Agreement shall be governed by, and shall be interpreted, construed and
enforced in accordance with, the laws of the State of New York, without regard
to the rules regarding conflicts of law in such laws of such state.


30.    Binding Effect.


This Agreement does not constitute an offer to sell and shall not bind any
Seller unless and until such Seller, in such Seller’s sole discretion, elects to
be bound hereby by executing and delivering to Purchaser an original counterpart
hereof.


31.    No Recording or Lis Pendens.


The parties hereto agree that neither this Agreement nor any memorandum or
notice hereof shall be recorded, and Purchaser agrees not to file any lis
pendens or other instrument against the Premises, the Interests or any of the
Subsidiary Companies in connection herewith. In furtherance of the foregoing,
Purchaser (i) acknowledges that the filing of a lis pendens or other evidence of
Purchaser’s rights or the existence of this Agreement against the Premises, the
Interests or any Subsidiary Company, could cause significant monetary and other
damages to Sellers and (ii) hereby indemnifies each Seller (and each Seller
Exculpated Party) from and against any and all liabilities, damages, losses,
costs or expenses (including, without limitation, reasonable attorneys’ fees and
costs incurred in the enforcement of the foregoing indemnification obligation)
arising out of the breach by Purchaser of any of Purchaser’s obligations under
this Section 31. The provisions of this Section 31 shall survive the termination
of this Agreement.


32.    Prevailing Party to Receive Attorneys’ Fees.


In the event of any litigation arising out of this Agreement, the Prevailing
Party (as hereinafter defined) shall be entitled to receive from the
non-Prevailing Party an amount equal to the Prevailing Party’s costs incurred in
such litigation, including, without limitation, the prevailing party’s
attorneys’ fees, costs and disbursements. For purposes of this Section 32, (a)
the term “Prevailing Party” shall be deemed to be that party who obtains
substantially the result sought, whether by settlement, mediation, judgment or
otherwise, and (b) the term “attorneys’ fees” shall include, without limitation,
the actual attorneys’ fees incurred in retaining counsel for advice,
negotiations, suit, appeal and any other legal proceeding, including mediation
and arbitration. The provisions of this Section 32 shall survive each Closing or
any earlier termination of this Agreement.


33.    Brokers


33.1    Purchaser represents and warrants that Purchaser has not dealt with any
investment banker, financial advisor, broker, agent, finder or similar party in
connection with the transaction contemplated hereby other than (a) Sellers’
financial advisor, Goldman, Sachs & Co. (collectively, “GS”) and (b) Royal Bank
of Canada (“RBC”), and Purchaser hereby indemnifies and holds harmless Sellers


57



--------------------------------------------------------------------------------





and each Seller Exculpated Party (as hereinafter defined) from any liability,
cost or expense (including, without limitation, reasonable attorneys’ fees and
costs of enforcement of the foregoing indemnity) arising out of the falsity of
the foregoing representation. Purchaser agrees to pay RBC a commission due to
RBC with respect to the transactions contemplated by this Agreement pursuant to
a separate agreement.
33.2    Each Seller represents and warrants, for itself and for no other Seller,
that such Seller has not dealt with any investment banker, broker, agent, finder
or similar party in connection with the transaction contemplated hereby other
than GS, and Sellers hereby indemnify and hold harmless Purchaser and each
Purchaser Exculpated Party from any liability, cost or expense (including,
without limitation, reasonable attorneys’ fees and costs of enforcement of the
foregoing indemnity) arising out of the falsity of the foregoing representation.
Sellers agree to pay GS a commission due with respect to the transactions
contemplated by this Agreement pursuant to a separate agreement.
33.3    The provisions of this Section 33 shall survive each Closing or any
earlier termination of this Agreement.


34.    Confidentiality.


34.1    Purchaser acknowledges and agrees that the terms and provisions of that
certain Confidentiality Agreement, dated as of February 22, 2016 (the
“Confidentiality Agreement”), executed and delivered by BPG Acquisitions LLC
shall be applicable in all respects to Purchaser and shall remain in full force
and effect on and after the execution and delivery of this Agreement but shall
terminate with respect to each Component of the Interests on the applicable
Closing Date. In furtherance of the foregoing, any documents, instruments,
records or other information delivered by Sellers (or any party on behalf of a
Seller) to Purchaser pursuant to the provisions of this Agreement as well as
this Agreement itself and the terms and provisions hereof shall be deemed
confidential information for purposes of such Confidentiality Agreement subject
to the terms thereof.


34.2    
(a)    Without the prior consent of the other party, neither any Seller nor
Purchaser will disclose the terms of this Agreement (including, without
limitation, the Purchase Price), any closing or other documents delivered
pursuant to or related to this Agreement (including, without limitation, any
agreements, certificates, instruments or other documents to be delivered at a
Closing) or the transactions contemplated hereunder, or the identity of the
parties hereto or their respective affiliates, to any person except (i) such
disclosure as is required in any document to be filed with any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or in connection with any litigation; (ii)
such disclosure as is required by court order or otherwise mandated by law,
(iii) such disclosure as is required by any listing agreement with or the rules
of any applicable securities exchange, trading market or listing authority, (iv)
disclosure made to a party’s Representatives (as defined in the Confidentiality
Agreement), officers, directors, partners, members, lenders, prospective
investors, managers, affiliates (including, without limitation, any publicly
traded company that owns a direct or indirect interest in a Seller or
Purchaser), advisors and employees who require such information for the purpose
of consummating the transactions contemplated by this Agreement; provided that
such disclosures are made in accordance with, and are subject to, the provisions
of the Confidentiality Agreement, and (vi) such disclosure as is required by
law.


(b)    Notwithstanding any other provision of this Agreement to the contrary,
the parties agree that the filing by a Seller or Purchaser or any direct or
indirect owner, member, partner, principal, affiliate, or related entity of a
Seller or Purchaser (such party, for the purposes of this Section 34.2, the
“Filing Party”) of Form 8-K with the U.S. Securities and Exchange Commission
shall be freely


58



--------------------------------------------------------------------------------





permitted and shall not be deemed a breach of the provisions of this Section
34.2; provided, however, as early as is reasonably practicable, but at least
Twenty-Four (24) hours prior to the filing of such Form 8-K, the Filing Party
shall provide the non-filing party with a copy of such proposed Form 8-K for the
non-filing party’s review in a timely manner and Sellers and Purchaser shall
reasonably cooperate with respect to any proposed comments or revisions that are
reasonably requested by a Seller or Purchaser (but in no event shall any
modification, amendment, or deletion to such Form 8-K be required to made to the
extent that the Filing Party determines that same would cause the Form 8-K to
fail to comply with applicable laws, rules, regulations, or procedures
applicable to a Seller or Purchaser or its respective direct or indirect owners,
members, partners, principals, affiliates, or related entities).


(c)     Any written press release to be issued by a Seller or Purchaser (or
their respective direct or indirect owners, members, partners, principals,
affiliates, or related entities), concerning this Agreement or the transactions
contemplated by this Agreement, which names the other party (or an affiliate of
the other party) shall require the prior written consent of Purchaser and
Sellers, such consent not to be unreasonably withheld, conditioned or delayed.


34.3    The provisions of this Section 34 shall survive each Closing or any
earlier termination of this Agreement.


35.    Repurchase Obligations Acknowledgment.




35.1    As of the Effective Date, the recourse notes listed on Exhibit CC
attached hereto and made a part hereof, repayment of which is secured by liens
on certain manufactured homes located at certain Manufactured Home Communities
(the “Recourse Notes”), are owned by 21st Mortgage Corporation, a Delaware
corporation (“21st Mortgage”), or Vanderbilt Mortgage & Finance, Inc., a
Tennessee corporation (“Vanderbilt Mortgage”), subject to and in accordance with
the terms of the applicable Repurchase Agreements. Sellers previously joined in
the execution of the applicable Existing Repurchase Assignments, pursuant to
which each Seller agreed to guaranty the obligations and covenants of certain
subsidiaries of the applicable Seller under the applicable Existing Repurchase
Assignments with respect to, among other things, the Repurchase Agreements and
Recourse Notes (collectively, the “Repurchase Guaranty Obligations”).


35.2    In connection with the sale of the Interests to Purchaser, (a) Purchaser
together with any of its assignees permitted under this Agreement (individually
or collectively, the “Repurchase Purchaser Entity”) shall assume the Repurchase
Guaranty Obligations from each Seller (it being agreed that if there is more
than one Repurchase Purchaser Entity, then each Repurchase Purchaser Entity
shall be jointly and severally liable for the Repurchase Guaranty Obligations),
and (b) the Repurchase Purchaser Entity, Sellers and any other applicable
parties to the Existing Repurchase Assignments shall enter into such
documentation (each, an “Assumption and Release Agreement”) as may be necessary
to (i) effectuate the assumption by the Repurchase Purchaser Entity of the
Sellers’ Repurchase Guaranty Obligations under the Existing Repurchase
Assignments, and (ii) release each Seller from the applicable Existing
Repurchase Assignment and the corresponding Repurchase Guaranty Obligations, in
each case, from and after the applicable Closing Date. The Assumption and
Release Agreements shall (x) provide, among other things, that upon execution
and delivery thereof by the parties thereto, the Sellers shall be fully and
irrevocably released and discharged from, and indemnified for and against, any
and all liability under the Existing Repurchase Assignments first accruing from
and after the applicable Closing Date, and (y) be in form and substance
reasonably acceptable to Sellers and Purchaser.




59



--------------------------------------------------------------------------------





35.3    In connection with the assumption of the Repurchase Guaranty Obligations
by the Repurchase Purchaser Entity and release of the Sellers pursuant to this
Section 35, (a) Sellers shall promptly after the execution of this Agreement
deliver written notice to 21st Mortgage, Vanderbilt Mortgage and any other
applicable parties, of the prospective sale of the Interests to Purchaser and
request the release of each Seller from the applicable Existing Repurchase
Assignment (b) Purchaser shall (i) promptly provide such information and
documentation as is reasonably required or requested by 21st Mortgage,
Vanderbilt Mortgage and the other applicable parties regarding the Repurchase
Purchaser Entity which will assume Sellers’ Repurchase Guaranty Obligations, and
(ii) remit to 21st Mortgage and/or Vanderbilt Mortgage any fees and expenses
required to be paid pursuant to the applicable Repurchase Agreements in
connection with the assumptions and releases contemplated herein, (c) Sellers
and the Repurchase Purchaser Entity shall take such other steps to negotiate and
enter into the Assumption and Release Agreements in accordance with Section 35.2
above, and shall deliver such other documents, certificates, instruments and
agreements as are reasonably required to be delivered in connection therewith
and (d) Purchaser shall satisfy any conditions and requirements customarily
required by 21st Mortgage and/or Vanderbilt Mortgage relating to such matters
(including, without limitation, depositing or escrowing funds in reserves,
regardless of whether such funds are in lieu of or in addition to any Repurchase
Agreement Reserve (as hereinafter defined)).
35.4    If, at or before a Closing, 21st Mortgage, Vanderbilt Mortgage and any
other applicable parties to Existing Repurchase Assignments do not provide such
party’s written consent to, and execute and deliver the applicable Assumption
and Release Agreements, then the Repurchase Purchaser Entity shall fully assume,
at each applicable Closing, any and all liability for the Repurchase Guaranty
Obligations first arising after the applicable Closing Date and the Repurchase
Purchaser Entity shall indemnify, defend and hold harmless Sellers and the
Seller Exculpated Parties from and against any and all losses, costs, expenses,
damages, claims or liabilities (including, without limitation, reasonable
attorneys’ fees, costs and disbursements and costs incurred in the enforcement
of the foregoing indemnification obligation) incurred by or asserted against any
Seller in connection therewith and/or arising from the applicable Repurchase
Guaranty Obligations during the period following the applicable Closing.
35.5    In connection with the foregoing, Sellers and Purchaser acknowledge that
21st Mortgage, Vanderbilt Mortgage and/or certain other parties currently hold
funds in certain reserves pursuant to certain of the Repurchase Agreements
(each, a “Repurchase Agreement Reserve”) in order to secure the performance by
the applicable Seller of certain obligations thereunder. Accordingly, at each
Closing, subject to Section 6 hereof, the applicable Seller shall be entitled to
receive a credit against the Unadjusted Purchase Price equal to the full amount
of the Repurchase Agreement Reserve being held, as of such Closing Date, by or
for the benefit of 21st Mortgage, Vanderbilt Mortgage and/or any other party
under each applicable Repurchase Agreement applicable to such Seller.
35.6    As used herein, the following terms shall have the following meanings:
“Community Financing Agreements” means, collectively, (i) that certain Community
Financing Agreement, dated as of August 13, 2010, between 21st Mortgage,
Vanderbilt Mortgage, Hometown America Holdings, L.L.C., a Delaware limited
liability company, as agent for certain fee owners, and MH Financial Services,
L.L.C., a Delaware limited liability company (“MH Financial”), as heretofore
and/or hereafter amended and/or assigned, and (ii) that certain Community
Financing Agreement, dated as of November 24, 2015, by and between 21st
Mortgage, Bayshore Portfolio IV and Portfolio IV Seller, as heretofore and/or
hereafter amended and/or assigned.


“Dealer Agreements” means, collectively, (i) that certain Manufactured Home
Dealer Agreement, dated as of January 12, 2010, between 21st Mortgage, ARC
Dealership LLC, a Delaware


60



--------------------------------------------------------------------------------





limited liability company (“ARC Dealership”), and ARC Real Estate, LLC, a
Delaware limited liability company (“ARC Real Estate”), as amended by that
certain First Amendment to Manufactured Home Dealer Agreement, dated as of March
8, 2012, among 21st Mortgage, ARC Dealership and ARC Real Estate, and as further
amended by that certain Second Amendment to Manufactured Home Dealer Agreement,
dated as of January 3, 2013, among 21st Mortgage, ARC Dealership and ARC Real
Estate; and (ii) that certain Manufactured Home Dealer Agreement, dated as of
July 14, 2008, between 21st Mortgage, Sun Home Services, Inc., a Michigan
corporation (“Sun Home Services”), and Sun Communities, Inc., a Maryland
corporation (“Sun Inc.”), each as heretofore and/or hereafter amended and/or
assigned.


“Existing Repurchase Assignments” means, collectively, (i) that certain
Repurchase Obligation Agreement, dated as of December 6, 2012, among ARC
Dealership, Enspire Finance LLC, a Delaware limited liability company (“Enspire
Finance”), ARC Real Estate, ARC Debt 5B LLC, a Delaware limited liability
company (“ARC Debt 5B”), RHP Venture Holdings, LLC, a Delaware limited liability
company, certain other parties and joined by 21st Mortgage and Portfolio I
Seller; (ii) that certain Repurchase Obligation Agreement, dated as of April 5,
2013, among ARC Dealership, Enspire Finance, ARC Real Estate, ARC Debt 5B,
Bayshore AHP, certain other parties and joined by 21st Mortgage and Portfolio II
Seller; (iii) that certain Assignment and Assumption Agreement, dated as of May
30, 2014 and effective December 23, 2013, among AMC Homes LLC, a Delaware
limited liability company, AMC Home Sales Inc., a Delaware corporation (“AMC
Home Sales”), AMC REIT Inc., a Maryland corporation (“AMC REIT”), American
Manufactured Communities Operating Partnership LP, a Delaware limited
partnership (“AMCOP”), and Bayshore AMC, and joined by Portfolio III Seller; and
(iv) that certain Assignment and Assumption Agreement, dated as of November 24,
2015, among Sun Homes Services and Bayshore Portfolio IV, and joined by
Portfolio IV Seller, each as heretofore and/or hereafter amended and/or
assigned.


“Loan Purchase Agreements” means, collectively, (i) that certain Loan Purchase
Agreement, dated as of September 24, 2010, between 21st Mortgage and Enspire
Finance, and joined by ARC Dealership and ARC Real Estate, as amended by that
certain First Amendment to Loan Purchase Agreement, dated as of February 7,
2012, among 21st Mortgage, Enspire Finance, ARC Dealership, ARC Real Estate and
ARC Debt 5B, as further amended by that certain Second Amendment to Loan
Purchase Agreement, dated as of January 3, 2013, among 21st Mortgage, Enspire
Finance, ARC Dealership, ARC Real Estate and ARC Debt 5B, as further amended by
that certain Third Amendment to Loan Purchase Agreement, dated as of January 4,
2013, among 21st Mortgage, Enspire Finance, ARC Dealership, ARC Real Estate and
ARC Debt 5B; and (ii) that certain Agreement for Purchase and Sale, dated as of
July 1, 2008, between 21st Mortgage and Sun Communities Operating Limited
Partnership, a Michigan limited partnership, and joined by Sun Inc., as amended
through the Sixth Amendment thereof dated as of June 13, 2011, each as
heretofore and/or hereafter amended and/or assigned.


“Repurchase Agreements” means the Dealer Agreements, the Loan Purchase
Agreements, the Retailer Agreements and the Community Financing Agreements.


“Retailer Agreements” means, collectively, (i) that certain Community
Manufactured Home Retailer Agreement, dated as of January 6, 2012, among AMC
Homes Sales, 21st Mortgage, AMC REIT and AMCOP; and (ii) that certain
Manufactured Home Retailer Community Agreement, dated as of August 13, 2010,
between Hometown America Holdings, L.L.C., a Delaware limited liability company,
MH Financial and 21st Mortgage, each as heretofore and/or hereafter amended
and/or assigned.


35.7    The provisions of this Section 35 shall survive each Closing
indefinitely.




61



--------------------------------------------------------------------------------





36.    Multiple Interests and Sellers.


36.1    Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges and agrees that (i) Sellers is comprised of multiple entities
(each, a “Constituent Seller”), (ii) Portfolio I Seller owns the Component of
the Interests constituting the Portfolio I Equity Interests, (iii) Portfolio II
Seller owns the Component of the Interests constituting the Portfolio II Equity
Interests, (iv) Portfolio III Seller owns the Component of the Interests
constituting the Portfolio III Equity Interests, (v) Portfolio IV Seller owns
the Component of the Interests constituting the Portfolio IV Equity Interests
and (vi) with respect to each Constituent Seller, all obligations,
representations, warranties and covenants of Sellers contained herein shall only
apply in respect of the constituent Component of the Interests owned by such
Constituent Seller. For the avoidance of doubt and not in limitation of the
foregoing, each Constituent Seller shall be severally responsible for matters
relating to itself and the Component of the Interests it owns and there shall be
no joint liability among the Constituent Sellers under this Agreement or
otherwise for any matter, condition or circumstance whatsoever.


37.    Survival/Representations and Warranties Insurance Policy.


37.1    Survival.


(a)    Except as otherwise specifically herein provided, no representation,
warranty, covenant or obligation of any Seller set forth in (a) this Agreement
or (b) any Seller Document (as hereinafter defined), shall survive any Closing
and the delivery of the applicable Assignment and Assumption of Interests.
(b)    (i) Each of Sellers’ Representations in Sections 11.1(a), (b), (c), (h),
(i) and (r) (collectively, “Sellers’ Fundamental Representations”) shall survive
the Closings to which such Sellers’ Representations apply until the 60th day
following the expiration of the statute of limitation corresponding to such
Sellers’ Representations following each Closing to which such Sellers’
Representations shall directly apply, and (ii) each of Sellers’ Representations
that are not Sellers’ Fundamental Representations (collectively, “Sellers’ Other
Representations”) shall survive the Closing for a period of three (3) years
following each Closing to which such Sellers’ Representations shall directly
apply (each such period of time as described in clauses (i) and (ii) above, as
applicable, the “Post-Closing Claims Survival Period”).
(c)    Each of the representations and warranties set forth in Section 11.2 of
this Agreement (collectively, “Purchaser’s Representations”) and each of
Sellers’ Representations shall be deemed to have been remade at and as of each
Closing Date with the same force and effect as if first made on and as of such
Closing Date.
(d)    Purchaser’s Representations shall survive the Closing for a period of
three (3) years following each Closing to which such Purchaser’s Representations
shall directly apply.


(e)    The representations and warranties set forth in this Agreement and other
obligations (other than Post-Closing Obligations, which shall survive for the
applicable period set forth for each such Post-Closing Obligation) shall
automatically terminate after the dates set forth in this Section 37.1 and be
null and void and of no further force and effect (it being acknowledged and
agreed that the applicable Post-Closing Claims Survival Period pertaining to the
sale of the Portfolio I Equity Interests, Portfolio II Equity Interests (or
portion thereof in the event of more than one Closing with respect to the
conveyance of the Portfolio II Equity Interests to Purchaser as provided for in
Section 4.2


62



--------------------------------------------------------------------------------





of this Agreement), Portfolio III Equity Interests and/or Portfolio IV Equity
Interests, as the case may be, shall each separately commence upon the actual
Closing Date applicable thereto); provided, that any claim or cause of action
made by party that is delivered to the other party by written notice (specifying
in reasonable detail and particularity the nature of the alleged claim or cause
of action) prior to the expiration of the applicable periods described above
shall survive until such claim or cause of action is finally and duly resolved.
Notwithstanding anything in this Agreement to the contrary, the covenants and
indemnification obligations of Sellers and Purchaser set forth in Section 13
shall survive the applicable Closing Date until the 60th day following the
expiration of the statute of limitation for the assessment of Taxes to which
Sellers have an indemnification obligation and such period shall constitute the
Post-Closing Claims Survival Period with respect to such obligations.


37.2    Indemnity.


(a)    Subject to the other provisions of this Agreement (including this Section
37), from and after each Closing, Purchaser agrees to indemnify, defend and hold
harmless the applicable Seller, its Affiliates, and their respective officers,
directors, employees, shareholders, members, partners, agents, representatives,
successors and assigns (“Seller Indemnitees”) from and against all Losses
incurred by any of the Seller Indemnitees arising out of or relating to (i) any
breach of any representation or warranty made by Purchaser in this Agreement
(without regard to any qualifications as to “material”, “materiality”, “material
adverse effect” or phrases of similar import), and (ii) any breach of any
Post-Closing Obligation of Purchaser contained in this Agreement.


(b)    Subject to the other provisions of this Agreement (including this Section
37), from and after each Closing, each Seller agrees to indemnify, defend and
hold harmless the Purchaser, its Affiliates, and their respective officers,
directors, employees, shareholders, members, partners, agents, representatives,
successors and assigns (“Purchaser Indemnitees”) from and against all Losses
incurred by any of the Purchaser Indemnitees arising out of or relating to (i)
any breach of any representation or warranty made by such Seller in this
Agreement (without regard to any qualifications as to “material”, “materiality”,
“material adverse effect” or phrases of similar import), and (ii) any breach of
any Post-Closing Obligation of Seller contained in this Agreement.


37.3    Representations and Warranties Insurance Policy.


(a)    Notwithstanding the foregoing or anything to the contrary set forth in
this Agreement, in the event that Purchaser asserts a claim against any Seller
for indemnification under Section 37.2(b)(i) or Section 13.1, then, Purchaser
shall have no right, remedy or recourse whatsoever to or against the property or
assets of any Seller or any of the Seller Exculpated Parties, and Purchaser’s
sole and exclusive remedy for any such claim shall be to pursue recovery from
the Representations and Warranties Insurance Policy (as hereinafter defined) (it
being acknowledged and agreed that any claim brought by Purchaser against any
Seller in breach of this Section 37.3 shall be null and void and without force
and effect). In addition to the foregoing, Purchaser and Sellers acknowledge and
agree that, on or prior to the first Closing Date, Purchaser shall be obligated
to obtain, at the cost and expense of Purchaser, the Representations and
Warranties Insurance Policy. As used herein, “Representations and Warranties
Insurance Policy” shall mean that certain representations and warranties
insurance policy, to be dated on or before the first Closing Date, to and for
the benefit of Purchaser, insuring Purchaser against Sellers’ post-closing
obligations with respect to breaches of Sellers’ Representations and Sellers’
indemnification obligations pursuant to Section 13.1.


37.4    Limitations.


63



--------------------------------------------------------------------------------







(a)    Notwithstanding anything to the contrary set forth in this Agreement, but
without limiting Section 37.3, Purchaser covenants and agrees that (i) Purchaser
shall not pursue any claim against any Seller under Section 37.2(b)(i) for a
breach of any representation or warranty by such Seller or pursue any claim for
indemnification pursuant to Section 13.1 unless the aggregate Losses to
Purchaser are in excess of the Floor (as hereinafter defined) (and such Seller
shall have no liability in connection therewith), (ii) if Purchaser pursues any
claim against any Seller under Section 37.2(b)(i) or Section 13.1 for damages to
Purchaser greater than the Floor, then such Seller shall only be liable to
Purchaser for damages in excess of the Floor (it being acknowledged and agreed
that the Floor shall act as a deductible amount against any claims brought by
Purchaser hereunder); (iii) the maximum potential amount of liability that
Sellers shall have under any circumstance for any breach of a representation or
warranty or indemnity relating thereto under this Agreement shall not exceed a
total aggregate amount of Fifty Million and 00/100 Dollars ($50,000,000.00),
which amount may be increased pursuant to the Representations and Warranties
Insurance Policy for Seller’s liability under Section 37.2(b)(i) or Section 13.1
(the “Maximum Amount”) (which Maximum Amount constitutes the total maximum
potential aggregate liability of all Sellers under this Agreement for a breach
of any representation or warranty hereunder or indemnity relating thereto and
shall be subject to reduction and other limitations set forth in Section 37.3
and this Section 37.4 (i.e., Sellers’ maximum liability shall not exceed
$50,000,000), and (iv) notwithstanding the foregoing provisions of this Section
37.4(a), the right of Purchaser to recover against the Representations and
Warranty Insurance Policy shall be the exclusive remedy of Purchaser with
respect to any claim arising from a breach of representations and warranties of
Seller set forth in Section 37.2(b)(i) or Sellers’ indemnification obligations
under Section 13.1 following the Closing.
(b)    As used herein, the term “Floor” shall mean as follows: (i) with respect
to Portfolio I Seller, Nine Hundred Eighty Seven Thousand Eight Hundred Seventy
Nine and 61/100 Dollars ($987,879.61), (ii) with respect to Portfolio II Seller,
Two Million Four Hundred Fifty Eight Thousand Nine Hundred Sixty and 69/100
Dollars ($2,458,960.69), (iii) with respect to Portfolio III Seller, One Million
Two Hundred Four Thousand Three Hundred Seven and 13/100 Dollars
($1,204,307.13), and (iv) with respect to Portfolio IV Seller, Three Hundred
Forty Eight Thousand Eight Hundred Fifty Two and 58/100 Dollars ($348,852.58),
which amounts may be lowered with respect to Seller’s liability under Section
37.2(b)(i) or Section 13.1 pursuant to the Representations and Warranties
Insurance Policy.


(c)    With respect to each Seller’s liability for the Maximum Amount as
provided in Section 37.3(a), each Seller shall be liable severally (not jointly
and severally) to the extent of such Seller’s share of the Maximum Amount as
follows: (i) with respect to Portfolio I Seller, Nine Million Eight Hundred
Seventy Eight Thousand Seven Hundred Ninety Six and 07/100 Dollars
($9,878,796.07), (ii) with respect to Portfolio II Seller, Twenty Four Million
Five Hundred Eighty Nine Thousand Six Hundred Six and 88/100 Dollars
($24,589,606.88), (iii) with respect to Portfolio III Seller, Twelve Million
Forty Three Thousand Seventy One and 25/100 Dollars ($12,043,071.25), and (iv)
with respect to Portfolio IV Seller, Three Million Four Hundred Eighty Eight
Thousand Five Hundred Twenty Five and 80/100 Dollars ($3,488,525.80).
 
(d)    For the avoidance of doubt, in the event that there are multiple Closings
pursuant to this Agreement, if a Closing with respect to any Component of the
Interests shall fail to occur for any reason, then in no event shall the
applicable Seller of such Component of the Interests be liable under this
Section 37 (e.g., if the sale of the Portfolio III Equity Interests to Purchaser
by Portfolio III Seller shall not occur, then Portfolio III Seller shall not
bear any potential liability or obligation to Purchaser under this Section 37).




64



--------------------------------------------------------------------------------





(e)    In addition to the foregoing and notwithstanding anything to the contrary
set forth in this Agreement, (i) in each and every case, Purchaser’s recovery
for any claims or causes of action referenced herein shall be net of any
insurance benefits or proceeds (including, without limitation, any insurance
benefits or proceeds paid pursuant to the Representations and Warranties
Insurance Policy) and any indemnity, contribution or other similar payment
actually recovered or recoverable by Purchaser, the Subsidiary Companies or any
of their respective affiliates from any insurance company, tenant or other third
party (which recoveries Purchaser agrees to use its commercially reasonable
efforts to obtain or cause to be obtained) and (ii) Purchaser shall (and shall,
if applicable, cause Purchaser’s affiliates to) take any and all reasonable
steps and actions to mitigate its damages, liabilities, losses, claims, costs
and expenses upon and after becoming aware of any event or condition which could
reasonably be expected to, or does, give rise to any claim or cause of action
for which any Seller may have liability hereunder. If Purchaser receives any
payment from any Seller for any claim or cause of action pursuant to this
Section 37 and Purchaser, the Subsidiary Companies and/or any of their
respective affiliates subsequently receives payment or recovery therefor from
another source or party (including, without limitation, insurance benefits or
proceeds from an insurance policy), then, in such event, Purchaser shall
immediately pay to such applicable Seller a sum equal to the lesser of (i) the
actual amount of the payment or recovery received by Purchaser, the Subsidiary
Companies and/or any of their respective affiliates, as applicable, or (ii) the
actual amount of the applicable payment previously paid by such Seller to
Purchaser.


38.    Arbitration of Matters in Dispute.


38.1    In the event that there is a disagreement between Purchaser and Sellers
as to any matter arising out of this Agreement for which arbitration is
expressly stated to be the sole procedure or mechanism for the resolution of
such disagreement (the “Matter in Dispute”), then the Matter in Dispute shall be
submitted to arbitration pursuant to the rules of the American Arbitration
Association within the City of New York or the County of New York, State of New
York. The arbitrators will be entitled to award monetary damages, declaratory
relief and injunctive relief interpreting the provisions of this Agreement,
however the arbitrators will not be entitled to award punitive or consequential
damages or to act inconsistently with the terms of this Agreement. The
arbitrators will be entitled, but not required, to provide that the losing party
in any arbitration will pay all or a portion of the prevailing party’s costs
incurred in connection therewith, including, without limitation, the costs and
fees of the arbitrators, provided, however, if the arbitrators decline to make
such a provision, then the costs of the arbitration will be split equally
between the parties (except that each party will bear such party’s own
attorneys’ fees). The determination of the arbitrators in the foregoing
proceeding shall be binding upon the parties, subject only to the provision of
Section 38.3 below.


38.2    In the event that the arbitrators make a determination in favor of a
party (the “Succeeding Party”) and the Matter in Dispute is monetary in nature,
then the other party (the “Non- Succeeding Party”) shall pay to the Succeeding
Party the amount determined by the arbitrators to be necessary to make the
Succeeding Party whole (the “Arbitrated Amount”) within ten (10) days after the
determination is made in such arbitration proceeding, provided, however, in the
event this Agreement expressly provides that an escrow of funds (each, a “Funds
Escrow”) be established (and such Funds Escrow is established) by the
Non-Succeeding Party with respect to a monetary Matter in Dispute and the amount
in the Funds Escrow is greater than the Arbitrated Amount, then the
Non-Succeeding Party shall, within such ten (10) day period, instruct the escrow
agent for the Funds Escrow to disburse an amount equal to the Arbitrated Amount
from the Funds Escrow to the Succeeding Party and, unless otherwise provided in
this Agreement, the Non-Succeeding Party shall be entitled to a return of the
remaining funds in the Funds Escrow. In the event that the arbitrators make a
determination in favor of the Succeeding Party and the Matter in Dispute is
non-monetary in nature, then the Non-Succeeding Party


65



--------------------------------------------------------------------------------





shall take such action as is required by the arbitrators in connection therewith
within ten (10) days after the determination is made in such arbitration
proceeding.


38.3    The parties agree that the arbitration proceeding described in this
Section 38 is the sole and exclusive manner in which the parties may resolve
Matters in Dispute and the parties fully waive any right to commence any action
or proceeding in any court arising out of any Matter in Dispute, subject only to
the right of a party hereto to bring an action in court to enforce the
determination made in an arbitration proceeding. For the avoidance of doubt, the
parties hereto acknowledge and agree that any dispute arising out of this
Agreement that is not a Matter in Dispute shall not be required to be submitted
to arbitration as hereinabove provided (it being acknowledged and agreed,
however, that any Matter in Dispute regarding a Material Adverse Effect Dispute
shall be resolved by arbitration pursuant to the terms and provisions of Exhibit
DD of this Agreement).


39.    Submission to Jurisdiction.


PURCHASER AND SELLERS EACH HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF NEW YORK, OVER ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. SELLERS
MAY, IN SELLERS’ RESPECTIVE SOLE DISCRETION, ELECT THE STATE OF NEW YORK, NEW
YORK COUNTY, OR THE UNITED STATES OF AMERICA, FEDERAL DISTRICT COURT HAVING
JURISDICTION OVER NEW YORK COUNTY, STATE OF NEW YORK, AS THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING. PURCHASER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO SUCH
VENUE AS BEING AN INCONVENIENT FORUM. THE FOREGOING SHALL NOT, HOWEVER, HAVE THE
EFFECT OF PROHIBITING ANY SELLER FROM BRINGING AN ACTION AGAINST PURCHASER
ARISING OUT OF THIS AGREEMENT IN ANY OTHER COURT OR VENUE. THE PROVISIONS OF
THIS SECTION 39 SHALL SURVIVE EACH CLOSING OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.


40.    Waiver of Jury Trial.


PURCHASER AND SELLERS EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY PURCHASER AND SELLERS, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH SELLER OR PURCHASER, AS APPLICABLE, IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY PURCHASER OR SUCH SELLER, AS APPLICABLE. THE PROVISIONS OF THIS
SECTION 40 SHALL SURVIVE EACH CLOSING OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.


41.    Certain Definitions.


As used herein, the following capitalized terms shall have the following
definitions:




66



--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person.


“Aggregate Material Adverse Effect” means (i) any new title and/or survey
matters or conditions that are not Permitted Existing Title/Survey Matters
pursuant to Section 8.2; (ii) any Sellers’ Representations are untrue (without
regard to any qualification as to materiality or material adverse effect (or any
correlative terms)) as of the Effective Date or as of the applicable Closing
Date, as if made as of such date (except for representations and warranties
which refer to facts, events or circumstances existing as of a specific date,
which representations and warranties shall be true and correct only as of such
specified date); (iii) any Taking pursuant to Section 14.1; and (iv) any
Casualty pursuant to Section 14.2, which, individually or in the aggregate of
all such matters under clauses (i) through (iv) has or could reasonably be
expected to result in a decrease in the aggregate equity value of the Interests
in an amount equal to or greater than One Hundred Million and 00/100 Dollars
($100,000,000.00).  The Aggregate Material Adverse Effect shall be allocated
among the Component of the Interests hereunder as follows, subject to the
succeeding sentence: (i) with respect to Portfolio I Equity Interests, Nineteen
Million Seven Hundred Fifty Seven Thousand Five Hundred Ninety Two and 14/100
Dollars ($19,757,592.14), (ii) with respect to Portfolio II Equity Interests,
Forty Nine Million One Hundred Seventy Nine Thousand Two Hundred Thirteen and
76/100 Dollars ($49,179,213.76), (iii) with respect to Portfolio III Equity
Interests, Twenty Four Million Eighty Six Thousand One Hundred Forty Two and
51/100 Dollars ($24,086,142.51), and (iv) with respect to Portfolio IV Equity
Interests, Six Million Nine Hundred Seventy Seven Thousand Fifty One and 60/100
Dollars ($6,977,051.60) (each a “Allocated Portfolio MAE”).  If the First Equity
Interest Closing or any subsequent Closing has occurred and there has been no
events that constitute a Material Adverse Effect for such Component of the
Interests, then for any subsequent Closings, the Allocated Portfolio MAE shall
be increased by an amount equal to (A) the Allocated Portfolio MAE for the
Component of Interests that have closed minus (B) the decrease in the aggregate
equity value of the Interests due to (i) any new title and/or survey matters or
conditions that are not Permitted Existing Title/Survey Matters pursuant to
Section 8.2; (ii) any Sellers’ Representations are untrue (without regard to any
qualification as to materiality or material adverse effect (or any correlative
terms)) as of the Effective Date or as of the applicable Closing Date, as if
made as of such date (except for representations and warranties which refer to
facts, events or circumstances existing as of a specific date, which
representations and warranties shall be true and correct only as of such
specified date); (iii) any Taking pursuant to Section 14.1; and (iv) any
Casualty pursuant to Section 14.2 that occurred after the Effective Date but
that did not constitute a Material Adverse Effect (e.g., if after the First
Equity Interest Closing the diminution of value with respect to the Portfolio II
Equity Interests is $48,179,213.76 then the Allocated Portfolio MAE for the
Component of the Interests for any subsequent closings will be increased by
$1,000,000.00).  For purposes of this Agreement, Sellers and Purchaser agree
that in the event that there is a dispute as to whether the occurrence of any of
the matters under clauses (i) through (iv) above has, individually or in the
aggregate, a “Material Adverse Effect”, then the parties hereto shall submit
such dispute to arbitration pursuant to the terms and provisions of Exhibit DD
attached hereto and made a part hereof, in which case no Closings shall occur,
and no party hereto shall be entitled to terminate this Agreement, pending the
final determination of the arbitration of such dispute.


“Assumed Loan Documents” means each of the documents evidencing and securing the
Assumed Loans, as set forth in more detail on Exhibit Z attached hereto and made
a part hereof.


“Assumed Loans” means (i) the Portfolio I Loans, (ii) the Portfolio II Loans,
(iii) the Portfolio III Loans and (iv) the Portfolio IV Loans; each of the
foregoing is referred to herein as an “Assumed Loan”.


67



--------------------------------------------------------------------------------







“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a
national holiday, or (c) a day on which banks are not required to be open for
business within each State where the Premises are located or the State of New
York.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Component of the Interests” means (i) the Portfolio I Equity Interests, (ii)
the Portfolio II Equity Interests, (iii) the Portfolio III Equity Interests and
(iv) the Portfolio IV Equity Interests; and each reference herein to an “Assumed
Loan and the corresponding Component of the Interests applicable thereto” (or
words of similar import) shall mean: (a) with respect to the Portfolio I Loans,
the Portfolio I Equity Interests; (b) with respect to the Portfolio II Loans,
the Portfolio II Equity Interests; (c) with respect to the Portfolio III Loans,
the Portfolio III Equity Interests; and (d) with respect to the Portfolio IV
Loans, the Portfolio IV Equity Interests. For the avoidance of doubt, each
Constituent Seller’s respective ownership of the Component of the Interests is
set forth in Section 36.1 above. In the event that the Portfolio II Equity
Interests are to be sold to Purchaser in more than a single Closing pursuant to
Section 4.2 of this Agreement, then, in such case, “Component of the Interests”
shall mean each portion of the Portfolio II Equity Interests that is the subject
of a separate Closing hereunder and each reference herein to an “Assumed Loan
and the corresponding Component of the Interests applicable thereto” (or words
of similar import) shall mean, with respect to the Portfolio II Loans, the
portion(s) of the Portfolio II Equity Interests (i.e., the Portfolio II Pools)
that are the subject of the applicable Closing.
“Control” means, with respect to any Person, possession, directly or indirectly,
through one or more intermediaries, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or by contract.
“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind (other than those created under
applicable securities laws).
“Governmental Authority” means any (a) government, governmental agency,
department, bureau, office, commission, board, authority, or instrumentality, or
court of competent jurisdiction, in each case whether foreign, U.S. federal,
state, or local or (b) quasi-Governmental Authority exercising any authority
under or for the account of any of the above and having jurisdiction over
Sellers, the Subsidiary Companies, the tenants under the Leases and/or the
Properties.


“IRS” means the Internal Revenue Service.


“Lenders” means the person or persons designated as the “lender” under the
Assumed Loans; each of the foregoing is referred to herein as a “Lender”.


“Losses” means, with respect to any matter, without duplication, any and all
claims, suits, liabilities (including strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, Taxes, expenses, fines, penalties,
charges, fees, judgments, awards, and amounts paid in settlement of, including
reasonable legal fees and disbursements of legal counsel and other costs of
defense actually incurred or suffered by the Person in question with respect to
such matter; provided, however, that the damages recoverable shall be only those
that are currently reasonably foreseeable to have arisen from the breach or
claim in question, whether denominated actual or consequential.


“Material Adverse Effect” means an Aggregate Material Adverse Effect or
Allocated Portfolio MAE.


68



--------------------------------------------------------------------------------







“Person” means any natural person, partnership, corporation, limited liability
company and any other form of business or legal entity.


“Portfolio I Loans” means all of the mortgage loans set forth on Exhibit EE-1
attached hereto and made a part hereof.
“Portfolio II Loans” means all of the mortgage loans set forth on Exhibit EE-2
attached hereto and made a part hereof.
“Portfolio II Pools” means each of the pools of the Portfolio II Subsidiary
Companies and the portion of the Portfolio II Allocated Purchase Price allocated
thereto as set forth on Exhibit FF attached hereto and made a part hereof.
“Portfolio III Loans” means all of the mortgage loans set forth on Exhibit EE-3
attached hereto and made a part hereof.
“Portfolio IV Loans” means all of the mortgage loans set forth on Exhibit EE-4
attached hereto and made a part hereof.
“Post-Closing Obligations” means the obligations of Purchaser and/or Sellers
pursuant to Sections 1.2, 6.17, 12.1, 16, 17.4, 21, 32, 33, 34, 35, 39 and 40 of
this Agreement that are expressly stated to survive a Closing.


“Post-Termination Obligations” means the obligations of Purchaser and/or Sellers
pursuant to Sections 10, 12.1, 16, 17.4, 20, 31, 32, 33, 34, 39 and 40 of this
Agreement that are expressly stated to survive the termination of this
Agreement.


“Pre-Closing Tax Period” means any Tax period ending before the applicable
Closing Date and that portion of any Straddle Period ending on the day before
the applicable Closing Date.


“Return” means any return, declaration, report, statement, information statement
and
other document required to be filed or delivered to any Person with respect to
any Tax.
“Seller Document” means any document or instrument executed and delivered by a
Seller to Purchaser in connection herewith, including, without limitation, each
Assignment and Assumption of Interests.
“Straddle Period” means any Tax period beginning before and ending after the
applicable
Closing Date.
“Subsidiary Companies” means (i) the Portfolio I Subsidiary Companies, (ii) the
Portfolio II Subsidiary Companies, (iii) the Portfolio III Subsidiary Companies
and (iv) the Portfolio IV Subsidiary Companies.
“Taxes” means any and all taxes of any kind (together with any and all interest,
penalties,additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Authority, including real estate taxes and
assessments and any obligation to turnover (escheat) any abandoned property to a
Governmental Authority.
“Transfer Taxes” means all sales, use, commercial activity, registration, value
added, transfer, stamp, mortgage, stock transfer, property transfer, real
property transfer, intangible and similar Taxes (for the avoidance of doubt,
excluding any Tax imposed under Sections 897 or 1445 of the Code),


69



--------------------------------------------------------------------------------





together with any conveyance fees, notarial and registry fees and recording
costs (including any penalties and interest thereon) imposed on Purchaser or
Sellers by any taxing authority or other Governmental Authority in connection
with the purchase and sale of the Interests contemplated by this Agreement.


42.    Intentionally Omitted.


43.    No Third Party Beneficiaries.


PURCHASER AND SELLERS HEREBY ACKNOWLEDGE AND AGREE THAT, EXCEPT AS EXPRESSLY SET
FORTH HEREIN TO THE CONTRARY, THERE ARE NO THIRD PARTY BENEFICIARIES TO THIS
AGREEMENT, AND, ACCORDINGLY, EXCEPT AS EXPRESSLY SET FORTH HEREIN TO THE
CONTRARY, NO THIRD PARTY (INCLUDING, WITHOUT LIMITATION, ANY BROKER) SHALL HAVE
THE RIGHT TO ENFORCE THIS AGREEMENT FOR THE BENEFIT OF SUCH THIRD PARTY OR
AGAINST THE INTERESTS OF PURCHASER OR SELLERS. EITHER OF SELLERS OR PURCHASER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING BROUGHT BY
ANY SUCH THIRD PARTY AGAINST ANY SELLER OR PURCHASER IN CONNECTION WITH THIS
AGREEMENT AS CONCLUSIVE EVIDENCE OF THE PARTIES INTENTIONS.


44.    Time of Performance.


In the event the provisions of this Agreement provide for the performance of an
obligation by Purchaser or any Seller on a day other than a Business Day, then
the time for the performance of such obligation shall be automatically adjourned
to the first (1st) Business Day immediately succeeding the day on which such
obligation would otherwise be required to be performed. In the event the
provisions of this Agreement provide that Purchaser or any Seller shall have the
right to adjourn the performance of an obligation by Purchaser or any Seller, as
applicable, to a day that is other than a Business Day, then Purchaser or any
Seller, as applicable, shall have the right to adjourn the time for the
performance of such obligation to the first (1st) Business Day immediately
succeeding the day on which such adjourned obligation would otherwise be
required to be performed.


45.    Counterpart Execution; Execution by Facsimile Transmission/.PDF Format.


This Agreement may be executed in more than one counterpart, each of which, when
taken together, shall be deemed to be one (1) instrument. This Agreement may be
executed by facsimile transmission or by e-mail via .pdf (or its equivalent)
format, in each case, with the same force and effect as originals.


46.    No Financing Contingency.


Except as set forth in Section 12 above, Purchaser expressly acknowledges and
agrees that Purchaser’s obligations under this Agreement are not in any way
conditioned upon or qualified by Purchaser’s ability to obtain financing of any
type or nature whatsoever (i.e., whether by way of debt financing, preferred or
other equity investment, or otherwise) to consummate the transaction
contemplated by this Agreement.


47.    Ambiguities Not Construed Against Drafter.


Ambiguities in this Agreement shall not be construed against the party drafting
this Agreement, notwithstanding any contrary rule of construction or
interpretation at law or in equity.




70



--------------------------------------------------------------------------------





48.    No Special Relationship Between Sellers and Purchaser.


Purchaser and Sellers acknowledge and agree that the relationship between
Purchaser and Sellers is solely a commercial relationship, and the execution of
this Agreement by Purchaser and Sellers shall not create (and neither Purchaser
nor Sellers intends to create) any relationship of principal and agent between
Purchaser and Sellers, or any partnership or joint venture relationship between
Purchaser and Sellers. Neither Purchaser nor Sellers shall be deemed to be a
fiduciary of the other party.


49.    Provisions Pertaining to Snowbird Concessions Liquor License.


With respect to the Snowbird Concessions Liquor License (as hereinafter
defined), (i) as of the Effective Date, Snowbird Concessions, Inc., a Texas
corporation (“Snowbird Concessions”), holds a liquor license (the “Snowbird
Concessions Liquor License”) which relates to the manufactured homes community
located at 1701 North International Boulevard, Weslaco, Texas, and commonly
known as “Snow to Sun” (the “Snow to Sun Property”), which manufactured homes
community is owned by MHC Snow to Sun (TX), LLC, a Delaware limited liability
company; (ii) Snowbird Concessions sole source of revenue is derived from liquor
sales made at the Snow to Sun Property; (iii) as of the Effective Date, one
hundred percent (100%) of the shares of stock (the “Snowbird Concessions Stock”)
in Snowbird Concessions are currently owned by one or more affiliates of Sun
Communities, Inc., a Maryland corporation (collectively, “Snowbird Concessions
Current Owner”); (iv) Portfolio IV Seller currently intends for (and, as of the
Effective Date, one or more of the Portfolio IV Subsidiary Companies are
attempting to effectuate) the transfer (without further consideration) of one
hundred percent (100%) of the Snowbird Concessions Stock (the “Snowbird
Concessions Stock Transfer”) by Snowbird Concessions Current Owner to Snowbird
Parent, LLC, a Delaware limited liability company (“Snowbird Parent”), pending
approval from the Texas Alcoholic Beverage Commission to such transfer of the
Snowbird Concessions Stock; (v) Portfolio IV Seller currently intends that
Bayshore Portfolio IV Homes, LLC, a Delaware limited liability company, will own
forty nine percent (49%) of the limited liability company membership interests
in Snowbird Parent, and Joel Brown, an individual, will own fifty one percent
(51%) of the limited liability company membership interests in Snowbird Parent
and will also serve as the sole officer of Snowbird Concessions subsequent to
the aforementioned transfer of the Snowbird Concessions Stock; (vi) Portfolio IV
Seller currently intends that Snowbird Parent will submit an application to the
Texas Alcoholic Beverage Commission (or other applicable Governmental Authority)
to obtain approval of the Snowbird Concessions Stock Transfer prior to the
Closing of the conveyance of the Portfolio IV Equity Interests to Purchaser; and
(vii) upon the consummation of the Snowbird Concessions Stock Transfer (which
shall occur prior to the Closing of the conveyance of the Portfolio IV Equity
Interests to Purchaser), Snowbird Parent and Snowbird Concessions shall each
constitute Portfolio IV Subsidiary Companies for all purposes of this Agreement.
In connection with the foregoing and notwithstanding anything to the contrary
set forth in this Agreement, Purchaser acknowledges and agrees that (x)
Portfolio IV Seller and the Portfolio IV Subsidiary Companies shall have the
right prior to the Closing of the conveyance of the Portfolio IV Equity
Interests to Purchaser to undertake (without Purchaser’s consent) any and all
actions reasonably necessary or appropriate to pursue, facilitate and effectuate
the foregoing ownership restructuring of Snowbird Concessions in the manner set
forth in the preceding sentence (or in such other manner as is reasonably
determined by Portfolio IV Seller) and (y) such ownership restructuring of
Snowbird Concessions and the actions taken by Portfolio IV Seller and the
Portfolio IV Subsidiary Companies’ in connection with the pursuit, facilitation
and effectuation thereof shall not constitute a default hereunder or a breach of
any representation (including, without limitation, any Sellers’ Representation),
warranty or covenant made by Sellers in this Agreement.


50.    Release.




71



--------------------------------------------------------------------------------





Effective as of the Closing, each Seller, on behalf of itself and its Affiliates
and each of its and their respective officers, directors, employees, agents,
successors and assigns (the “Releasing Parties”), hereby releases, acquits and
forever discharges the Subsidiary Companies, and any and all of each of their
successors and assigns, together with all their present and former directors and
officers (the “Released Parties”), from any and all manner of claims, actions,
suits, damages, demands and liabilities whatsoever in law or equity, whether
known or unknown, liquidated or unliquidated, fixed, contingent, direct or
indirect (collectively, “Claims”), which the Releasing Party ever had, has or
may have against any of the Released Parties for, upon, or by reason of any
matter, transaction, act, omission or thing whatsoever arising under or in
connection with any of the Released Parties, from the beginning of time to and
including the Closing Date, other than obligations arising under this Agreement.
This release (i) shall become effective only upon completion of the Closing and
prior to such date shall have no force or effect and shall not be legally
binding on the parties and (ii) shall not apply with respect to any Claims a
Releasing Party may have against a Released Party for Claims made against such
Released Party by a third party.




[Signatures Appear on the Following Pages]


72



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the Effective Date.
PORTFOLIO I SELLER:
 
RHP WESTERN PORTFOLIO GROUP, LLC, a Delaware limited liability company
 
 
 
By:
 
NRFC MH Holdings, LLC, a Delaware limited liability company, its managing member
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Name: Ronald J. Lieberman
 
 
Title: Executive Vice President, General Counsel & Secretary

Federal I.D. No.: 46-1193978



PORTFOLIO II SELLER:
 
AMERICAN HOME PORTFOLIO GROUP, LLC, a Delaware limited liability company
 
 
 
By:
 
NRFC MH II Holdings, LLC, a Delaware limited liability company, its managing
member
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Name: Ronald J. Lieberman
 
 
Title: Executive Vice President, General Counsel & Secretary

Federal I.D. No.: 46-2299484



PORTFOLIO III SELLER:
 
AMC PORTFOLIO GROUP, LLC, a Delaware limited liability company
 
 
 
By:
 
MH III Holdings-T, LLC, a Delaware limited liability company, its managing
member
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Name: Ronald J. Lieberman
 
 
Title: Executive Vice President, General Counsel & Secretary

Federal I.D. No.: 46-4285845

[Signatures Continue on the Following Pages]




--------------------------------------------------------------------------------





PORTFOLIO IV SELLER:
 
MHC PORTFOLIO IV, LLC, a Delaware limited liability company
 
 
 
By:
 
MH IV Holdings-T, LLC, a Delaware limited liability company, its managing member
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Name: Ronald J. Lieberman
 
 
Title: Executive Vice President, General Counsel & Secretary

Federal I.D. No.: 47-5515398







[Signatures Continue on the Following Pages]




































































--------------------------------------------------------------------------------







PURCHASER:
 
BSREP II MH HOLDINGS LLC, a Delaware limited liability company
 
 
By:
/s/ Lowell Baron
 
Name: Lowell Baron
 
Title: Managing Partner

Federal I.D. No.: 81-2512907









[Signatures Continue on the Following Page]






--------------------------------------------------------------------------------





Escrow Agent has executed this Agreement solely to confirm Escrow Agent’s
receipt of the Deposit and acceptance of the duties of Escrow Agent as set forth
in Section 15 of this Agreement.


COMMONWEALTH LAND TITLE INSURANCE COMPANY
 
 
By:
/s/ Craig S. Feder
 
Name: Craig S. Feder
 
Title: Senior Vice President

















































































